Execution Copy
 

_____________________________

PURCHASE AND SALE AGREEMENT
among
Meritor Brazil Holdings, LLC,

Arvin Finance, LLC,
ArvinMeritor de Mexico, S.A. de C.V.,
Meritor LVS Holdings Mexico, LLC,
ArvinMeritor Commercial Vehicle Systems de Mexico, S.A. de C.V.,
Meritor Heavy Vehicle Systems (Mexico), Inc.,
and

ArvinMeritor OE, LLC,
SELLERS;

ArvinMeritor do Brasil Sistemas Automotivos Ltda. AS GUARANTOR

and
Iochpe Maxion S.A.,

Delancre S.A. de C.V., and

Maxion Structural Components USA, Inc.
BUYERS

Dated as of August 4th , 2009
_____________________________







     







ARTICLE I

DEFINITIONS

2

Section 1.1

Specific Definitions

2

Section 1.2

Other Terms

29

Section 1.3

Other Definitional Provisions

29

Section 1.4

Currency and Payments

29

ARTICLE II

PURCHASE AND SALE OF THE ACQUIRED COMPANY SHARES AND THE ACQUIRED US ASSETS

30

Section 2.1

Purchase and Sale of the Acquired Company Shares; Pre Closing Spin-Off
Transactions

30

Section 2.2

Purchase and Sale of Acquired US Assets

31

Section 2.3

Excluded Assets

31

Section 2.4

Business Liabilities

31

Section 2.5

Purchase Price and Payment

31

Section 2.6

Adjustment Amounts and Payment

33

Section 2.7

Adjustment Procedure

33

Section 2.8

Allocation of Purchase Price

36

Section 2.9

Closing; Delivery and Payment

37

Section 2.10

Taxes and Fees

38

Section 2.11

Further Assurances

38

Section 2.12

Post Closing Access to Books and Records

39

Section 2.13

Cooperation

39

Section 2.14

Assets Incapable of Transfer

39

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

40

Section 3.1

Organization and Authority

40

Section 3.2

No Conflict

41

Section 3.3

Financial Information

41

Section 3.4

Absence of Certain Changes or Events

42

Section 3.5

Real Property

43

Section 3.6

Business Assets

43

Section 3.7

Litigation

44

Section 3.8

Compliance with Law

44

Section 3.9

Business Contracts

44

Section 3.10

Consents and Approvals

46

Section 3.11

Acquired Company Capital Stock

46

Section 3.12

Employees; Labor Relations

47

Section 3.13

Certain Employee Benefit Plans

47

Section 3.14

Intellectual Property

49

Section 3.15

Brokers and Finders

51

Section 3.16

Environmental Matters

51

Section 3.17

Taxes

52

Section 3.18

Business Receivables

53

Section 3.19

Business Inventory

54

Section 3.20

Business Equipment

54

Section 3.21

Substantial Customers and Suppliers

54

Section 3.22

Acquired Company Guarantees

54

Section 3.23

Bank and Brokerage Accounts

54

Section 3.24

Certain Unlawful Actions

55

Section 3.25

Product Liability and Recall

55

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

55

Section 4.1

Organization and Authority of Buyers

55

Section 4.2

No Conflict

56

Section 4.3

Consents and Approvals

56

Section 4.4

Brokers and Finders

56

Section 4.5

Financial Capability

56

Section 4.6

Investment

57

Section 4.7

Litigation

57

Section 4.8

Payment of Liabilities

57

ARTICLE V

CERTAIN COVENANTS OF SELLERS AND BUYERS

57

Section 5.1

Access and Information

57

Section 5.2

Registrations, Filings, Notices and Licenses

58

Section 5.3

Conduct of Business

60

Section 5.4

Closing Date Financial Information

62

Section 5.5

Intellectual Property

62

Section 5.6

Commercially Reasonable Efforts to Satisfy Conditions

64

Section 5.7

Transition Services Agreement

64

Section 5.8

Disclaimers

65

Section 5.9

Covenant Not to Compete

65

Section 5.10

Nondisclosure

67

Section 5.11

Reserved

68

Section 5.12

Other Obligations Under Certain Contracts Related to the Business

68

Section 5.13

Certain Environmental Procedures

68

Section 5.14

Insurance

69

Section 5.15

Pre-Closing Brazil Spin Off Transactions and Pre-Closing Mexico Employee
Transfer Transaction

69

Section 5.16

Cash Management Transactions

69

Section 5.17

Third Party and Intercompany Indebtedness

70

Section 5.18

Statements of Estimated Cash; Estimated Third Party Indebtedness and Net Working
Capital Amounts

71

Section 5.19

Intercompany Sellers Account Balances

71

Section 5.20

Transactions with Affiliates

71

Section 5.21

Shared Assets and Shared Intellectual Property

72

Section 5.22

Reserved

73

Section 5.23

No Solicitation of Alternative Business Sale Transaction

73

Section 5.24

Resignations

73

Section 5.25

Methodologies for Preparation of Closing Balance Sheet

74

Section 5.26

Ancillary Agreements

74

Section 5.27

Mexico Conversion

74

ARTICLE VI

TAX MATTERS

74

Section 6.1

Prior Period Returns

74

Section 6.2

Post Closing Returns and Straddle Period Income Tax Returns

74

Section 6.3

Seller’s Indemnity for Tax Matters

76

Section 6.4

Audit Notification and Participation

76

Section 6.5

Certain Refunds

76

Section 6.6

Reserved

77

Section 6.7

Reserved

77

Section 6.8

Cooperation and Information

77

Section 6.9

Disputes

77

Section 6.10

Excluded Tax Liability

77

Section 6.11

Indemnity Procedures

77

ARTICLE VII

EMPLOYEE MATTERS

77

Section 7.1

Provisions Applicable to Brazil Business Employees

78

Section 7.2

Provisions Applicable to Mexico Business Employees

79

Section 7.3

Provisions Applicable to Transferred US Business Employees

81

Section 7.4

No Third Party Beneficiaries

84

Section 7.5

Indemnity Procedures

84

ARTICLE VIII

CONDITIONS TO THE PURCHASE AND SALE

84

Section 8.1

Conditions to the Obligations of Buyers

84

Section 8.2

Conditions to the Obligations of Sellers

85

ARTICLE IX

AMENDMENT AND WAIVER

86

Section 9.1

Amendment and Modification

86

Section 9.2

Waiver

86

ARTICLE X

SURVIVAL AND INDEMNIFICATION

86

Section 10.1

Survival; Knowledge of Breach

86

Section 10.2

Indemnification

87

Section 10.3

Method of Asserting Claims, Etc

88

Section 10.4

Indemnification Amounts

89

Section 10.5

Losses Net of Insurance, Etc

90

Section 10.6

Sole Remedy/Waiver

91

Section 10.7

No Special or Liquidate Damages

91

Section 10.8

Response Acti1ons for Releases of Hazardous Substances

91

Section 10.9

Failure to Close

93

Section 10.10

No Set-Off

93

Section 10.11

Special Procedures for Seller Warranty Liabilities

93

ARTICLE XI

MISCELLANEOUS

94

Section 11.1

Termination

94

Section 11.2

Effect of Termination

94

Section 11.3

Non-Solicitation or Hiring of Management Employees

94

Section 11.4

Return of Information

95

Section 11.5

Collection Excluded Assets and Business Assets

95

Section 11.6

Expenses

96

Section 11.7

Assignment

96

Section 11.8

Entire Agreement; No Third Party Rights

96

Section 11.9

Disclosure Letters

96

Section 11.10

Counterparts

97

Section 11.11

Section Headings

97

Section 11.12

Notices

97

Section 11.13

Governing Law; Mandatory Arbitration

98

Section 11.14

Illegality

100

Section 11.15

Public Announcements

100

Section 11.16

Specific Performance

100

Section 11.17

No Recovery of Special Damages

100

Section 11.18

Attorney Client Privilege

101

Section 11.19

No Recourse

101

Section 11.20

Joint and Several Liability

101

Section 11.21

Guarantee

101





--------------------------------------------------------------------------------



Appendices

   

Appendix A

Brazil Shares and Mexico Shares

   

Appendix B

Business Locations; Owned Business Real Property, Leased Business Real Property
and Business Fee Warehouse Space

   

Appendix C

Business Computer Software and Software Licenses

   

Appendix D

Business Intellectual Property

   

Appendix E

Certain Excluded Computer Software and Software Licenses and Computer Hardware

   

Appendix F

Certain Excluded Contracts and Other Assets

   

Appendix G

Reserved

   

Appendix H

Knowledge Definition (Buyers and Sellers)

   

Appendix I

Net Working Capital Adjustments

   

Appendix J

Pro Forma Net Working Capital Statement

   

Appendix K

Pre-Closing Brazil Spin Off Transactions and Pre-Closing Brazil Spin Off
Agreements and Instruments

   

Appendix L

Pre-Closing Mexico Employee Transfer Transaction and Pre-Closing Mexico Employee
Transfer Agreements and Instruments

   

Appendix M

Business Employees

   

Appendix N

Permitted Encumbrances

   

Appendix O

Initial Allocation of Purchase Price

   

Appendix P

Methodologies for Preparation of Closing Balance Sheet

   

Appendix Q

Methodologies for Preparation of Adjustment Items Statements

   

Appendix R

Brazil Insurance Policies

   

Appendix S

Liquidated Fee

 



--------------------------------------------------------------------------------



Exhibits

   

Exhibit A

Bill of Sale and General Instrument of Transfer

   

Exhibit B

Assignment and Assumption Agreement

   

Exhibit C

Transition Services Agreement

   

Exhibit D

Brazil Lease

   

Exhibit E

Brazil Services Agreement

   

Exhibit F

Trademark License Agreement

   

Exhibit G

Shared Intellectual Property License Agreement

 



--------------------------------------------------------------------------------



     





                 THIS PURCHASE AND SALE AGREEMENT is made and entered into as of
August 4th, 2009 by and between:

Meritor Brazil Holdings, LLC, a Delaware limited liability company enrolled
before the Brazilian Taxpayers` Registry (CNPJ/MF) under no. 09.621.045/0001-58
(“Seller Brazil 1”), Arvin Finance, LLC, a Delaware limited liability company
enrolled before the Brazilian Taxpayers` Registry (CNPJ/MF) under no.
09.583.490/0001-70 (“Seller Brazil 2” and together with Seller Brazil 1, the
“Sellers Brazil”), ArvinMeritor de Mexico, S.A. de C.V., a Mexican corporation
(“Seller Mexico 1”), Meritor LVS Holdings Mexico, LLC, a Delaware limited
liability company (“Seller Mexico 2”), ArvinMeritor Commercial Vehicle Systems
de Mexico, S.A. de C.V., a Mexican corporation (“Seller Mexico 3”), and Meritor
Heavy Vehicle Systems (Mexico), Inc., a Delaware corporation (“Seller Mexico 4”
and together with Seller Mexico 1, Seller Mexico 2, and Seller Mexico 3, the
“Sellers Mexico”), and ArvinMeritor OE, LLC, a Delaware limited liability
company (“Seller US” and, together with Sellers Brazil and Sellers Mexico, the
“Sellers”), and ArvinMeritor do Brasil Sistemas Automotivos Ltda., a Brazilian
limited liability company enrolled before the Brazilian Taxpayers` Registry
(CNPJ/MF) under no. 56.669.187/0001-75 (“Guarantor”) and

Iochpe Maxion S.A., a Brazilian corporation enrolled before the Brazilian
Taxpayers’ Registry (CNPJ/MF) under no. 61.156.113/0001-75 (“Buyer Brazil” and
“Buyer Mexico 2”), Buyer Brazil, Delancre S.A. de C.V., a Mexican company
(“Buyer Mexico 1” and together with Buyer Mexico 2, the “Buyers Mexico”), and
Maxion Structural Components USA, Inc., a Florida company (“Buyer US” and,
together with Buyer Brazil and Buyers Mexico, the “Buyers”).

Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth or referred to in Article I.

BACKGROUND

A.     Sellers Brazil own all of the Brazil Shares of the Acquired Brazil
Company. Sellers Mexico own all of the Mexico Shares of the Acquired Mexico
Companies. Seller US owns all of the Acquired US Assets.

B.     Sellers desire to sell, transfer and assign to Buyers, and Buyers desire
to purchase from Sellers, and accept the transfer and assignment of, the
Acquired Company Shares and the Acquired US Assets, and to assume the Business
Liabilities, all on the terms and subject to the conditions set forth in this
Agreement, and by means of such acquisition, Buyers shall acquire the Business
from the Sellers as contemplated herein.

C.     Prior to the Closing, Sellers Brazil are pursuant to the terms hereof
engaging in certain transactions, as set forth in Appendix K, to separate the
part of the Business conducted by ARM Brazil, the Brazil Business Assets and the
Brazil Business Liabilities from the other businesses, assets and liabilities of
ARM Brazil pursuant to a statutory spin off pursuant to the Pre-Closing Brazil
Spin Off Transactions Agreements and Instruments.

D.     Prior to the Closing, ARM Servicios Mexico is, pursuant to the terms
hereof, transferring, as set forth in Appendix L, the Mexico Employees to
Acquired Mexico Servicios Company pursuant to the Pre-Closing Mexico Employee
Transfer agreements and Instruments.

E.     Also prior to the Closing, Acquired Mexico Operating Company may be
converted from an S.A. de C.V. to an S. de R.L. de C.V.


TERMS

In consideration of the mutual covenants and undertakings contained in this
Agreement, and subject to and on the terms and conditions set forth in this
Agreement, and intending to be legally bound by this Agreement, the Parties
agree as follows:


ARTICLE 1



 

DEFINITIONS



     Section 1.1     Specific Definitions. As used in this Agreement and any
Appendix or Exhibit to this Agreement, the following capitalized terms have the
meanings set forth or referred to in this Section.

“Acquired Brazil Company” means Meritor Comércio e Indústria de Sistemas
Automotivos Ltda., enrolled before the Brazilian Taxpayers’ Registry (CNPJ/MF)
under no. 09.603.244/0001-33.

“Acquired Companies” means the Acquired Brazil Company and the Acquired Mexico
Companies. “Acquired Company” means any one of them as the context indicates.

“Acquired Company Assets” means all Business Assets owned by an Acquired Company
(and in the case of Acquired Brazil Company also includes assets and claims as
to which title registration procedures and judicial transfer procedures,
respectively, are pending completion in connection with the Pre-Closing Brazil
Spin Off Transactions) at the Effective Time.

“Acquired Company Shares” means the Brazil Shares and the Mexico Shares.

“Acquired Mexico Companies” means the Acquired Mexico Operating Company and the
Acquired Mexico Servicios Company.

“Acquired Mexico Operating Company” means prior to the Conversion, Meritor LVS
S.A. de C.V., or after the Conversion Meritor LVS S. de R.L. de C.V.

“Acquired Mexico Servicios Company” means Servicios Corporativos ArvinMeritor
S.A. de C.V.

“Acquired US Assets” means all Business Assets owned by Seller US at the
Effective Time.

“Adjustment Items” shall have the meaning set forth in Section 2.7(e).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of management policies
of such Person, whether through the ownership of voting securities or by
contract or otherwise.

“Agreement” means this Purchase and Sale Agreement, the Appendices, the Sellers
Disclosure Letter and the Buyers Disclosure Letter.

“Allocation” shall have the meaning set forth in Section 2.8.

“Ancillary Agreements” means the Assumption Agreement, the Bill of Sale, the
Brazil Lease, the Brazil Services Agreement, the Shared Intellectual Property
License Agreement, the Trademark License Agreement and the Transition Service
Agreement.

“Appropriate Remediation Standard” shall have the meanings set forth in
Section 10.8(d).

“Antitrust Division” means the Antitrust Division of the United States
Department of Justice.

“ARM Brazil” means ArvinMeritor do Brasil Sistemas Automotivos Ltda, a limited
liability company organized and existing under the laws of Brazil.

“ARM Servicios Mexico” means ArvinMeritor Mexicana S.A. de C.V, a corporation
organized and existing under the laws of Mexico.

“Assumed Liabilities” means:

(i)     all Business Liabilities that relate to Seller US, the Acquired US
Assets, the US Location or the portions of the Business conducted by Seller US
at the US Location or elsewhere; and

(ii)     all of the Business Liabilities to the extent they do not constitute
Brazil Business Liabilities or Mexico Business Liabilities.

In the case of each of (i) and (ii), excluding the Excluded Liabilities.

“Assumption Agreement” means the Assignment and Assumption Agreement between
Buyer US and Seller US in substantially the form attached as Exhibit B to be
executed and delivered at the Closing.

“Audit” shall mean an examination, audit, assessment, reassessment or other
proceeding conducted by a Governmental Authority relating to any Tax matter.

“Base Amount” shall have the meaning set forth in Section 2.5(a).

“Benefit Plans” shall have the meaning set forth in Section 3.13(b).

“Bill of Sale” means the Bill of Sale and General Instrument of Transfer between
Seller US and Buyer US in substantially the form attached as Exhibit A to be
executed and delivered at the Closing.

“Brazil Business Assets” means all the Business Assets owned by the Acquired
Brazil Company (or ARM Brazil if prior to the completion of the Pre-Closing
Brazil Spin Off Transactions) or to which the Acquired Brazil Company (or ARM
Brazil if prior to the completion of the Pre-Closing Brazil Spin Off
Transactions) has rights.

“Brazil Business Employees” shall have the meaning set forth in Section 7.1(a).

“Brazil Business Liabilities” means all of the Business Liabilities that relate
to the Acquired Brazil Company, ARM Brazil but excluding the Excluded
Liabilities, the Brazil Business Assets, the Brazil Location or the portion of
the Business conducted by the Acquired Brazil Company or ARM Brazil at the
Brazil Location or elsewhere.

“Brazil Insurance Policies” mean the insurance policies listed on Appendix R.

“Brazil Labor Laws” shall have the meaning set forth in Section 7.1(c).

“Brazil Lease” means the Lease Agreement between Acquired Brazil Company and ARM
Brazil in substantially the form attached as Exhibit D to be executed and
delivered at the Closing.

“Brazil Location” means the Owned Business Real Property and the Leased Business
Real Property located in the city of Limeira, Brazil and more fully described on
Appendix B.

“Brazil Services Agreement” means the Services Agreement between Acquired Brazil
Company and ARM Brazil in substantially the form attached as Exhibit E to be
executed and delivered at the Closing.

“Brazil Shares” means the outstanding shares of Acquired Brazil Company as
indicated on Appendix A.

“Business” means the business of designing and manufacturing steel wheels to
which a pneumatic tire is to be applied for passenger cars, light- and
medium-duty trucks and sport utility vehicles under the Fumagalli brand name as
conducted (i) by the Acquired Companies and Seller US as of the Effective Time
and, (ii) by Pre-Restructuring Companies and Seller US as of the date hereof.

“Business Assets” means any assets of a Seller or any of its Affiliates
(including the Acquired Companies) that are Related to the Business (whether or
not owned by or titled in the name of the Sellers or any of their Affiliates
(including an Acquired Company), to the extent any of the Sellers or any of
their Affiliates (including an Acquired Company) have any right, title or
interest over such asset) regardless of whether any such asset is set forth in
Sellers Disclosure Letter or it is otherwise an exception to any representation,
warranty or covenant contained in this Agreement, other than the Excluded
Assets. Without limiting the generality of the foregoing, the Business Assets
include the following, except to the extent any of the following are the
Excluded Assets:

(i)     Cash held by the Acquired Companies but not including Cash held by
Seller US;

(ii)     the Owned Business Real Property;

(iii)    subject to Section 2.14, the Acquired Company’s, Pre-Restructuring
Companies’, or Seller US’s respective rights in the Leased Business Real
Property and the Business Fee Warehouse Space;

(iv)    the Business Inventory;

(v)     the Business Receivables;

(vi)    the Business Tangible Personal Property;

(vii)   all rights of an Acquired Company, Pre-Restructuring Companies or Seller
US in Customer and Supplier Tooling;

(viii)  subject to Section 2.14, the Business Intellectual Property;

(ix)   subject to Section 2.14, the Business Contracts and the Acquired
Company’s, Pre-Restructuring Companies’ or Seller US’s rights under the Business
Contracts;

(x)    subject to Section 2.14, the Acquired Company’s, Pre-Restructuring
Companies’ or Seller US’s rights to the Business Computer Software and Software
Licenses;

(xi)   all sales order files, distributor files, engineering and product files,
purchase order files, manufacturing records, client and customer lists, supplier
lists, pricing information, sales and promotional literature, and business files
that are located at the Business Locations and are Related to the Business and
books and records pertaining to the Business Employees (except to the extent
relating to Excluded Liabilities), to the extent the same are not required under
applicable Laws to be retained by a Seller (the “Business Books and Records”);
subject to Section 2.12 in connection with access to and use of the Intellectual
Property contained therein;

(xii)  the Brazil Insurance Policies and rights and claims thereunder to the
extent not primarily relating to the Excluded Assets or the Excluded
Liabilities; 

(xiii)  subject to Section 2.14, all claims and counterclaims by an Acquired
Company, Pre-Restructuring Companies or Seller US against any other Person as to
express and implied warranties from manufacturers, vendors and suppliers, if
any, to the extent they are Related to the Business, related to the Business
Assets or the Business Liabilities (but only to the extent any such claim does
not relate to, or constitute a defense or counterclaim as to, any Excluded Asset
or Excluded Liability);

(xiv)  all Permits held by Acquired Brazil Company or ARM Brazil Related to the
Business and all Permits held by the Acquired Mexico Companies or ARM Servicios
Mexico Related to the Business;

(xv)  subject to Section 2.14, all claims (other than as set forth in clause
(viii) of the definition of Excluded Assets) , counterclaims, deposits, refunds
and prepaid items, in each case related to the Business Assets, Related to the
Business or related to the Business Liabilities and to the extent the same do
not primarily relate to any of the Excluded Assets and do not primarily relate
to, or constitute a defense or counterclaim as to, any Excluded Liability (it
being understood that if a claim relates, but not primarily, to an Excluded
Asset, including as a defense or counterclaim as to any Excluded Liability, the
rights to the portion of such claim relating to the Excluded Asset or the
Excluded Liability, as applicable, shall remain with the Sellers); 

(xvi)  all Intercompany Acquired Company Indebtedness owed to Seller US or any
Acquired Company by an Acquired Company or Seller US; 

(xvii)  all Intercompany Acquired Company Account Balances owed to Seller US or
any Acquired Company by an Acquired Company or Seller US;

(xviii)  the telephone numbers and fax numbers Related to the Business, and the
goodwill and going-concern value of the Business; and

(xix)  all asserted or unasserted causes of action, lawsuits, judgments, claims
and demands of any nature that arose or arise or relate to events that occur
prior to, at or following the Effective Time if the same are Related to the
Business (including those which arose, arise out of, or are related to, any of
the Business Assets, whether arising by way of counterclaim or otherwise), but
only to the extent the same do not relate to the Excluded Assets (it being
understood that if a cause of action, lawsuit, judgment, claim and demand
relates, but not primarily, to an Excluded Asset the rights to the portion
thereof relating to the Excluded Asset or the Excluded Liability, as applicable,
shall remain with the Sellers).

“Business Books and Records” shall have the meaning set forth in the definition
of Business Assets.

“Business Computer Software and Software Licenses” means the computer software
owned by an Acquired Company, Seller US or a Pre-Restructuring Company that is
exclusively used or held for use in the Business and the software licenses
including those identified on attached Appendix C.

“Business Contract” or “Business Contracts” means all contracts, agreements,
open purchase orders, leases, subleases, licenses or commitments, written or
oral, to the extent Related to the Business. For greater clarity, while the term
Business Contracts includes “Shared Contracts” to the extent Related to the
Business for purposes of affording certain rights to Buyer US or the Acquired
Companies to the extent permitted under the Shared Contracts and Buyer US and
the Acquired Companies being responsible for Liabilities under the Shared
Contracts to the extent relating to the Business, the Parties do not intend that
the Shared Contracts will be assigned or transferred to Buyer US or the Acquired
Companies.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in any of the State of Michigan, United States, São Paulo, Brazil or the
Federal District of Mexico are authorized or obligated by Law to not open or
remain closed.

“Business Employees” means the Brazil Business Employees, the Mexico Business
Employees and the Transferred US Business Employees.

“Business Fee Warehouse Space” means the fee warehouse space described on
Appendix B.

“Business Intellectual Property” means the Intellectual Property owned by an
Acquired Company, Seller US or a Pre-Restructuring Company that is exclusively
used or held for use in the Business, including that described on Appendix D.
For greater certainty, Business Intellectual Property does not include the
Parent Trademarks and Logos.

“Business Inventory” all inventory owned by an Acquired Company, Seller US or a
Pre-Restructuring Company that is both (a) located at a Business Location or a
Business Fee Warehouse Space, or in transit to a Business Location or a Business
Fee Warehouse Space or a client of the Business; and (b) Related to the
Business, in any case as of any determination date under this Agreement, all
determined in accordance with the Practices and Procedures.

“Business Liabilities” means all Liabilities of an Acquired Company, Seller US
or a Pre-Restructuring Company, or any of their Affiliates or as to which any of
them may be responsible, that arise or have arisen out of, or relate or are or
were related to, directly or indirectly, any of the following (whether now
existing or hereafter arising and whether arising out of occurrences, events or
incidents occurring before, on or after the Effective Time, and whether primary
or secondary, direct or indirect, known or unknown, fixed or contingent), and in
any case other than the Excluded Liabilities:

(i)     all Liabilities to the extent based upon, arising out of or relating to
the operation of the Business; and

(ii)    all Liabilities to the extent based upon or arising out of or relating
to the Business Assets or Business Locations; and, for greater certainty and
without limitation of the Liabilities described or included in clause (i) or
(ii) of this definition, and whether or not otherwise included in clause (i) or
(ii) of this definition, the following Liabilities:

(iii)   all Liabilities to be assumed or for which a Buyer or an Acquired
Company is to be responsible under Article VI or Section 11.6;

(iv)   all Liabilities to be assumed or for which a Buyer or an Acquired Company
is to be responsible under Article VII;

(v)    all Liabilities based upon, arising out of or relating to (A) the
presence of, Release of, threatened Release of or exposure of any Person to any
Hazardous Substances on, at, beneath or from any of the Business Locations or
any of the Business Assets; (B) the transportation, treatment, storage,
handling, or disposal or arrangement for transportation, treatment, storage,
handling or disposal of any Hazardous Substances on, at or beneath any of the
Business Locations or from any of the Business Locations to any off-site
locations; and (C) any violation of Environmental Law Related to the Business,
in each case other than Excluded Environmental Liabilities;

(vi)   all Liabilities for breach of warranty and other Liabilities with respect
to any products or services of the Business except for Excluded Warranty
Liabilities and except for Liabilities for recall and product liability claims
since those Liabilities are subject to clause (vii) or (viii) and not this
clause (vi);

(vii)  all Liabilities arising from any recall with respect to any products of
the Business, other than the Excluded Recall Liabilities;

(viii) all Liabilities arising from any claim by a third party seeking to
recover damages for personal injury or property damage caused by a defective
product of the Business, except for the Excluded Product Liability Claims;

(ix)   Subject to Article II of this Agreement, all Liabilities included in,
based upon, arising out of or relating to the Third Party Indebtedness included
in the Final Closing Indebtedness Amount;

(x)   Subject to Article II of this Agreement, all trade and non-trade payables
and other Liabilities included in or taken into account in the Final Closing
Balance Sheet;

(xi)   Subject to Article II of this Agreement, all Liabilities included in the
Intercompany Acquired Company Indebtedness;

(xii)  Subject to Article II of this Agreement, all Liabilities included in the
Intercompany Acquired Company Account Balances;

(xiii) all Liabilities relating to the Customer and Supplier Tooling, to the
extent such (or the interest therein) Customer and Supplier Tooling is
transferred to Buyers;

(xiv)  all Liabilities related to the Business based upon, arising out of or
relating to all asserted and unasserted causes of action, lawsuits, or court,
arbitral or Governmental Authority proceedings, other than the Excluded Lawsuits
and Proceedings, it being understood that if a Liability described in this
clause (xiv) relates to any of the Excluded Liabilities or Excluded Assets, then
the obligation with respect to that portion of such Liability relating to the
Excluded Liabilities or Excluded Assets shall remain with the Sellers);

(xv)  all Liabilities related to the Business based upon, arising out of or
relating to any violation of any Law, other than the Excluded Violations of Law;
it being understood that if a Liability described in this clause (xv) relates to
any of the Excluded Liabilities or Excluded Assets, then the obligation with
respect to that portion of such Liability relating to the Excluded Liabilities
or Excluded Assets shall remain with the Sellers);

(xvi) all Liabilities based upon, arising out of or relating to Business
Contracts (including any primary, secondary, contingent or other obligations,
such as under guaranties or indemnities, in respect of the Business Contracts),
including Liabilities arising out of any breaches or violations and Liabilities
to make payments or otherwise in connection with the termination thereof as a
result of the transactions contemplated by this Agreement or otherwise and
including Liabilities in respect of Shared Contracts (in any such case, other
than Excluded Business Contract Claims);

(xvii) all intellectual property infringement Liabilities, to the extent based
upon, arising out of or relating to any products manufactured or sold or methods
used by the Business after the Effective Time, other than the Excluded
Infringement Claims;

(xviii)   in the case of Acquired Brazil Company, all Liabilities of the
Acquired Brazil Company incurred pursuant to the Pre-Closing Brazil Spin Off
Agreements and Instruments; and

(xix)     in the case of Acquired Mexico Company, all Liabilities of the
Acquired Mexico Company incurred pursuant to the Pre-Closing Mexico Employee
Transfer Agreements and Instruments.

“Business Locations” means the Brazil Location, the Mexico Location and the US
Location and “Business Location” means the applicable one as the context
indicates.

“Business Receivables” means the trade accounts receivable owned by an Acquired
Company, Seller US or a Pre-Restructuring Company that are Related to the
Business, as of any determination date under this Agreement, excluding any such
trade accounts receivables for products or services provided by an Acquired
Company, Pre-Restructuring Companies or Seller US to a Seller or an Affiliate of
a Seller (including any other Acquired Company), as determined in accordance
with the Practices and Procedures.

“Business Tangible Personal Property” means all of the equipment, machinery,
dies, molds, tooling (but excluding Excluded Tooling and Customer and Supplier
Tooling), furniture, fixtures, supplies and other tangible personal property
owned by an Acquired Company, Seller US or a Pre-Restructuring Company that are
both (i) located at a Business Location, at a supplier’s place of business, or
at a Business Fee Warehouse Space and (ii) are Related to the Business. For
clarification, Business Tangible Personal Property does not include the Business
Inventory.

“Buyer Brazil” has the meaning set forth in the preamble.

“Buyers Mexico” has the meaning set forth in the preamble.

“Buyer Parties” shall have the meaning set forth in Section 10.2(a).

“Buyer US” has the meaning set forth in the preamble.

“Buyer US’s Benefit Plans” shall have the meaning set forth in Section
7.1(c)(i).

“Buyers” shall have the meaning set forth in the preamble.

“Buyer Brazil” has the meaning set forth in the preamble.

“Buyers Disclosure Letter” means the disclosure letter delivered by Buyers to
Sellers concurrently with the execution and delivery of this Agreement, as such
disclosure letter may be updated in accordance with the terms hereof.

“Buyer Termination Fee” shall have the meaning set forth in Section 10.9(b).

“Buyers Trigger” shall have the meaning set forth in Section 10.9(b).

“Cap Amount” shall have the meaning set forth in Section 10.4.

“Cash” means (i) all cash and cash equivalents, wherever located, including bank
balances and cash and cash equivalents in bank accounts, monies in the
possession of any banks, savings and loans or trust companies and similar cash
items on hand at the Effective Time and (ii) investment securities and other
short term (defined as having maturities of 90 days or less) investments.

“Cash Adjustment Amount” shall have the meaning set forth in Section 2.6(b).

“Claim Notice” shall have the meaning set forth in Section 10.3.

“Claim Threshold” shall have the meaning set forth in Section 10.4.

“Closing” shall have the meaning set forth in Section 2.9(a).

“Closing Balance Sheet” shall have the meaning set forth in Section 2.7(a)(i).

“Closing Cash Amount” shall have the meaning set forth in Section 2.7(c).

“Closing Date” shall have the meaning set forth in Section 2.9(a).

“Closing Date Interest Rate” means six percent (6.0%) per annum.

“Closing Indebtedness Amount” shall have the meaning set forth in
Section 2.7(c)(ii).

“Closing Intercompany Sellers Account Balances” has the meaning set forth in
Section 2.7(c)(iii).

“Closing Intercompany Sellers Indebtedness” shall have the meaning set forth in
Section 2.7(c)(iv).

“Closing Net Working Capital” shall have the meaning set forth in Section
2.7(b).



“Closing Net Working Capital Amount” shall have the meaning set forth in
Section 2.7(b).

“Closing Net Working Capital Statement” shall have the meaning set forth in
Section 2.7(b).

“Closing Payment” has the meaning set forth in Section 2.5(b)(i).

“COBRA” shall have the meaning set forth in Section 7.3(d).

“Code” means the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated thereunder.

“Collateral Source” shall have the meanings set forth in Section 10.5.

“Competition Law Filings” shall have the meaning set forth in Section 5.2(b).

“Confidential Information” means any and all of the following information in any
form, and howsoever obtained, whether in writing, orally, electronically,
visually or otherwise, or otherwise made available by observation, inspection,
or otherwise:

(i)     all information that is a trade secret under applicable trade secret
law;

(ii)    all information concerning prices, product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists or identities, current and anticipated
customer requirements, price lists, market studies, business plans, computer
hardware and software and database technologies, systems, structures and
architectures;

(iii)   all information concerning the business and affairs of the Person in
question (which includes historical and current financial statements, financial
projections and budgets, tax returns and accountants’ materials, historical,
current and projected sales, capital spending budgets and plans, business plans,
strategic plans, marketing and advertising plans, publications, client and
customer lists and files, contracts, the names and backgrounds of key personnel
and personnel training techniques and materials, however documented);

(iv)  all information in documents or other materials marked “confidential” or
“proprietary;”

(v)  all information provided by a third party that is subject to any known duty
of confidentiality; and

(vi)  all notes, analyses, compilations, studies, summaries and other material
to the extent containing or based, in whole or in part, upon any information
included in the foregoing parts of this definition.

“Confidentiality Agreement” shall have the meaning set forth in Section 5.1(b).

“Copyrights” shall have the meaning set forth in the definition of “Intellectual
Property”.

“CPA Firm” shall have the meaning set forth in Section 2.7(g).

“Customer and Supplier Tooling” means all tooling owned by a customer of or
supplier to the Business and as to which an Acquired Company or Seller US has
any right or Liability.

“Deductible Amount” shall have the meaning set forth in Section 10.4.

“Dispute” shall have the meaning set forth in Section 11.13(a).

“Effective Time” means 12:01 A.M. in São Paulo, Brazil, Troy, Michigan or
Federal District of Mexico, as applicable, on the Closing Date.

“Eligible US Business Employees” shall have the meaning set forth in
Section 7.3(a).

“Encumbrances” means any liens, charges, restrictions on transfer, encumbrances,
hypothecations, security interests, pledges, mortgages, adverse monetary claims
of any kind or any other encumbrance.

“Environment” means all air, surface water, groundwater, or land or related
ecosystems, including land surface, soil, strata and subsurface, including all
fish, wildlife, biota and all other natural resources.

“Environmental Authority” means any authority, agency or body having
responsibility for Hazardous Substances under Environmental Law.

“Environmental Law” means any Law, authorization, Permit, judgment, decree or
injunction from or of any Governmental Authority (including common laws)
relating to (a) the protection of public health or the protection or pollution
of the Environment or (b) the presence, transportation, recycling, storage,
treatment, use, handling, removal, reclamation, disposal, Release or threat of
Release, Management of or exposure to Hazardous Substances, in each such case
which has the force of law and is in force at the date of this Agreement or the
Closing Date.

“Environmental Permits” shall have the meaning set forth in Section 3.16(a).

“Environmental Reports” has the meaning set forth in Section 3.16.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” shall have the meaning set forth in Section 3.13(b)(ii)(B).

“Estimated Cash Amount” shall have the meaning set forth in Section 5.18.

“Estimated Indebtedness Amount” shall have the meaning set forth in
Section 5.18.

“Estimated Net Working Capital Amount” shall have the meaning set forth in
Section 5.18.

“Excluded Assets” means any assets of a Seller or any of its Affiliates
(including the Acquired Companies) that are not Related to the Business (whether
or not owned by or titled in the name of an Acquired Company, ARM Brazil prior
to completion of the Pre-Closing Brazil Spin Off Transactions or ARM Servicios
Mexico prior to completion of the Pre-Closing Mexico Employee Transfer
Transaction and whether or not an Acquired Company, ARM Brazil or ARM Servicios
Mexico shall have any right, title or interest). Without limiting the generality
of the foregoing, the Excluded Assets include the following (including any of
the following to the extent any Acquired Company, Seller US, ARM Brazil or ARM
Servicios Mexico shall have any right, title or interest):

(i)     Cash held by Seller US;

(ii)     all refunds, overpayments, payments or deposits of Taxes to the extent
that the refunds, overpayments, payments or deposits of Taxes relate to an
Excluded Liability or an Excluded Asset or the right to receive such refund or
such deposit is not included as a current asset on the Final Closing Balance
Sheet; all Tax Returns of Sellers and their Affiliates other than the Acquired
Companies;

(iii)   except as expressly provided in Article VII, all Seller Benefit Plans
and assets and rights relating to the Seller Benefit Plans;

(iv)   all Excluded Intellectual Property;

(v)   all Parent Trademarks and Logos;

(vi)   all Excluded Computer Software and Software Licenses;

(vii)  all rights or benefits pursuant to any insurance policies (intercompany,
self-insurance or otherwise and, for greater certainty, rights and benefits
under the Brazil Insurance Policies to the extent relating to the Excluded
Assets or the Excluded Liabilities), except as to any of the forgoing all rights
to refunds of insurance payments, premiums or deposits;

(viii)  other than as set forth in clause (xv) of the definition of Business
Assets, all asserted or unasserted causes of action, lawsuits, judgments, claims
and demands of any nature that arose or arise or relate to events that occur
prior to, at or following the Effective Time if the same are not Related to the
Business (including those which arose, arise out of, or are related to, any of
the Excluded Assets, whether arising by way of counterclaim or otherwise) (it
being understood that if a claim relates to the Business, but is not Related to
the Business, the right to the portion of such claim relating to the Business
shall remain with the Sellers);

(ix)   all Permits, including Environmental Permits, which are held by Seller
US;

(x)   all (a) Books and Records other than the Business Books and Records and
(b) Business Books and Records which primarily relate to an Excluded Asset or an
Excluded Liability or which a Seller or any of its Affiliates (other than an
Acquired Company) are required to retain pursuant to Law;

(xi)  any rights to corporate resources and services provided to the Acquired
Companies or the Business by a Seller or any of its Affiliates (other than an
Acquired Company), including corporate, legal, insurance, human resources,
finance, accounting, tax, treasury, internal audit, communications, facilities
management, environmental, engineering, employee safety, business intelligence,
flight operations and administrative services (for greater certainty, the
inclusion of the foregoing as Excluded Assets does not impair any rights of
Buyers or the Acquired Companies under the Transition Services Agreement); and

(xii)  all Contracts, assets and rights that (a) are not Related to the Business
or (b) are listed in Appendix F.

“Excluded Brazil Labor Liabilities” has the meaning set forth in Section 7.1(d).

“Excluded Business” means any business conducted by Seller US or ARM Brazil at
the Effective Time other than the Business.

“Excluded Business Contract Claims” has the meaning set forth in the definition
of Excluded Liabilities.

“Excluded Computer Software and Licenses” means all computer software owned by
Sellers or any of their Affiliates (including the Acquired Companies) and
software licenses, other than the Business Computer Software and Software
Licenses. Without limiting the generality of the foregoing, the Excluded
Computer Software and Software Licenses include the items listed on attached
Appendix E.

“Excluded Environmental Liabilities” has the meaning set forth in the definition
of Excluded Liabilities.

“Excluded Infringement Claims” has the meaning set forth in the definition of
Excluded Liabilities.

“Excluded Intellectual Property” means all Intellectual Property owned by
Sellers or any of their Affiliates (including the Acquired Companies) other than
Business Intellectual Property. The Excluded Intellectual Property also includes
the Parent Trademarks and Logos.

“Excluded Labor Liabilities” has the meaning set forth in the definition of
Excluded Liabilities.

“Excluded Lawsuits and Proceedings” has the meaning set forth in the definition
of Excluded Liabilities.

“Excluded Liabilities” means the following Liabilities of Seller or any
Affiliate of Seller (including Seller US, an Acquired Company, ARM Brazil or ARM
Servicios Mexico), regardless of whether any such Liability is set forth in
Sellers Disclosure Letter or it is otherwise an exception to any representation,
warranty or covenant contained in this Agreement:

(i)     all Liabilities to the extent based upon, arising out of, or relating
to, the Excluded Business or the Excluded Assets and for the avoidance of doubt
all Liabilities to the extent not based upon, arising out of, or relating to the
Business Assets or the Business Liabilities;

(ii)   subject to Section 10.8, all Liabilities with respect to any Response
Action required by any applicable Environmental Law or any Governmental
Authority to be performed by a Buyer or one of the Acquired Companies with
respect to (A) the presence of, Release of, or threatened Release of or exposure
of any Person to any Hazardous Substances on, at, beneath or from any location
owned, leased or operated by any of the Acquired Companies or any of the
Pre-Restructuring Companies in connection with the Business prior to the Closing
Date but no longer owned, leased or operated by any of them as of the Closing
Date; (B) prior to the Closing Date, the Release of or exposure of any Person to
any Hazardous Substances from the transportation, treatment, storage, handling,
or disposal or arrangement for transportation, treatment, storage, handling or
disposal of any Hazardous Substances on, at or beneath any former locations or
from any of such former locations to any off-site location (or on, at or beneath
any current locations or from any of such current locations to any off-site
location but only to the extent Buyers notify Sellers of such matter within
three (3) years after the Closing Date); (C) any of the matters disclosed in the
Environmental Reports or otherwise disclosed in Section 3.16 of the Sellers
Disclosure Letter to the extent such Response Action is required by applicable
Environmental Law as of the Effective Time to be performed by the Acquired
Companies; and (D) (i) any violation of Environmental Law Related to the
Business on or prior to the Closing Date; (ii) with respect to the presence of
or Release of any Hazardous Substances on, at, beneath the Brazil Location or
the Mexico Location existing at the Effective Time but not disclosed in the
Environmental Reports or otherwise in Section 3.16 of the Seller Disclosure
Letter or (iii) the transportation, treatment, storage, handling, or disposal or
arrangement for transportation, treatment, storage, handling or disposal of any
Hazardous Substances on, at or beneath any of the Business Locations or from any
of the Business Locations to any off-site locations on or prior to the Closing
Date, but only, in each case pursuant to this subsection (D), to the extent
Buyers notify Sellers of such matter within three (3) years after the Closing
Date and it is ultimately determined that such violation Hazardous Substances
existed on, at or beneath the Brazil Location or the Mexico Location at the
Effective Time and the Response Action was required by any applicable
Environmental Law or any Governmental Authority at or prior to the Effective
Time (the Liabilities of Seller, any Pre-Restructuring Company and the Acquired
Companies described in this clause (ii) being referred to as the “Excluded
Environmental Liabilities”);

(iii)     all Liabilities to a third party in respect to a claim by a third
party seeking to recover from Seller US, an Acquired Company or ARM Brazil
damages for breach of the express written warranty extended by any of them with
respect to a product of the Business produced by any of them prior to the
Effective Time (but in no event shall such Liabilities extend beyond the express
terms (including limitations) of such warranty) (the Liabilities of Seller US,
the Acquired Companies and ARM Brazil described in this clause (iii) being
referred to as the “Excluded Warranty Liabilities”);

(iv)   all Liabilities arising from any recall by a Governmental Authority or a
customer of the Business of any products produced by Seller US, any Acquired
Company or ARM Brazil prior to the Effective Time (the Liabilities of Seller US,
the Acquired Companies and ARM Brazil described in this clause (iv) being
referred to as the “Excluded Recall Liabilities”);

(v)  all Liabilities to a third party in respect of any claim by a third party
seeking to recover from Seller US, an Acquired Company or ARM Brazil damages for
personal injury or property damage caused by a defective product of the Business
which was produced by the Acquired Companies, Seller US or ARM Brazil at or
prior to the Effective Time (the Liabilities of Seller US and the Acquired
Companies described in this clause (v) being referred to as the “Excluded
Product Liability Claims”);

(vi)  all Liabilities retained or for which Sellers are responsible under
Article VI (the “Excluded Tax Liabilities”) or Section 11.6;

(vii) all Liabilities retained or for which Sellers are responsible under
Article VII (the “Excluded Labor Liabilities”);

(viii) all Liabilities to a third party in respect to any asserted and
unasserted causes of action, lawsuits, or court, arbitral or Governmental
Authority proceedings with respect to the Business conducted by Seller US, an
Acquired Company, ARM Brazil or ARM Servicios Mexico to the extent such cause of
action, lawsuit or proceeding is primarily based on events, occurrences or
omissions existing or occurring prior to the Effective Time, and provided that
any such cause of action, lawsuit or proceeding is not primarily based upon or
does not primarily arise from or relate to any of the Liabilities otherwise
included in the Business Liabilities and the Liabilities under this clause
(viii) do not include Liabilities to the extent arising from actions taken by
the Buyers (which do not include discovery of such Liability) after the
Effective Time (all such causes of action, lawsuits and proceedings described in
this clause (viii) being referred to as the “Excluded Lawsuits and Proceedings”,
it being understood that if a Liability described in this clause (viii) relates
to any of the Business Liabilities, but only to the extent related to the
Business Liabilities, then the obligation with respect to that portion of such
Liability relating to the Business Liabilities shall remain with the Buyers);

(ix) all Liabilities arising from any violation of any Law by Seller US, an
Acquired Company, ARM Brazil or ARM Servicios Mexico with respect to the
Business to the extent such violation of Law is primarily based on events,
occurrences or omissions existing or occurring prior to the Effective Time, and
provided that any such violation of Law is not primarily based upon or does not
primarily arise from or primarily relate to any of the Liabilities otherwise
included in the Business Liabilities and the Liabilities under this clause (ix)
do not include Liabilities for violations by the Business after the Effective
Time (such causes of action, lawsuits and proceedings described in this clause
(ix) being referred to as the “Excluded Violations of Law”);

(x) all Liabilities to a third party in respect to any claims for intellectual
property infringement (or any other violation of intellectual property rights)
to the extent based on products of the Business produced by Seller US, an
Acquired Company or ARM Brazil, or methods used by (or the operation of) the
Business as conducted by Seller US, an Acquired Company or ARM Brazil prior to
the Effective Time, provided that the Liabilities under this clause (x) do not
include the Business Liabilities included under Section (xvii) thereof (such
claims described in this clause (x) being referred to as the “Excluded
Infringement Claims”);

(xi) all Liabilities to a third party in respect of claims for material breach
or violation of a Material Business Contract or IP Contract by Seller US, an
Acquired Company or ARM Brazil to the extent existing or occurring prior to the
Effective Time (such claims described in this clause (xi) being referred to as
the “Excluded Business Contract Claims”); and

(xii) all Liabilities of ARM Brazil (other than the Brazil Business
Liabilities), including all Liabilities that can be deemed to be Liabilities of
the Brazilian Acquired Company by virtue of it being considered a successor to
ARM Brazil, all Liabilities to be retained by ARM Brazil under the Pre-Closing
Brazil Spin Off Agreements and Instruments and all Liabilities incurred by ARM
Brazil in connection with the Pre-Closing Brazil Spin Off.

“Excluded Mexico Labor Liabilities” has the meaning set forth in Section 7.2(e).

“Excluded Product Liability Claims” has the meaning set forth in the definition
of Excluded Liabilities.

“Excluded Recall Liabilities” has the meaning set forth in the definition of
Excluded Liabilities.

“Excluded Tax Liabilities” has the meaning set forth in the definition of
Excluded Liabilities.

“Excluded Tooling” means all tooling owned by a Seller or any Affiliate of a
Seller (including, prior to the Effective Time, any Acquired Company) which is
not Related to the Business.

“Excluded Violations of Law” has the meaning set forth in the definition of
Excluded Liabilities.

“Excluded Warranty Liabilities” has the meaning set forth in the definition of
Excluded Liabilities.

“Existing Materials” shall have the meaning set forth in Section 5.5(b).

“Final Closing Balance Sheet” shall have the meaning set forth in
Section 2.7(h).

“Final Closing Cash Amount” shall have the meaning set forth in Section 2.7(h).

“Final Closing Indebtedness Amount” shall have the meaning set forth in
Section 2.7(h).

“Final Closing Intercompany Sellers Account Balances” has the meaning set forth
in Section 2.7(h).

“Final Closing Intercompany Sellers Indebtedness” shall have the meaning set
forth in Section 2.7(h).

“Final Closing Net Working Capital” shall have the meaning set forth in
Schedule 2.7(h).

“Financial Information” shall have the meaning set forth in Section 3.3.

“Foreign Competition Law” means any foreign antitrust, merger control or
competition Law.

“Foreign Plans” shall have the meaning set forth in Section 3.13(a).

“FTC” means the Federal Trade Commission.

“Fundamental Loss” shall have the meaning set forth in Section 10.4.

“GAAP” means United States generally accepted accounting principles consistently
applied.

“General Cap Amount” shall have the meaning set forth in Section 10.4.

“Governmental Authority” means any United States or foreign supranational
(including the European Union), national, federal, state, county, provincial or
municipal authority or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Hard Tooled” has the meaning set forth in Section 5.5(c).

“Hazardous Substances” means any hazardous, toxic or polluting substance,
chemical, material or waste, including petroleum or any derivative or
by-products thereof, asbestos-containing materials, radioactive materials and
polychlorinated biphenyls, as defined and regulated by Environmental Laws.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“ICC” shall have the meaning set forth in Section 11.13(a).

“IMSS” shall have the meaning set forth in Section 7.2(a).

“Income Taxes” means Taxes determined on the basis of income.

“Indebtedness” means, without duplication, the following: (a) any indebtedness
for borrowed money, (b) any indebtedness for satisfying Tax Liabilities through
periodical installments; (c) any indebtedness for satisfying trade and non trade
payables; (d) any indebtedness evidenced by a note, bond or debenture, and (e)
any interest, principal, prepayment penalty, fees or expenses to the extent owed
in respect of those items listed in clauses (a), (b), (c), and (d) of this
definition; provided, that to the extent any of the foregoing are included in
this definition, they shall not also be included for purposes of calculating Net
Working Capital. For greater certainty, Indebtedness does not include any
accounts payable, capitalized leases, letters of credit, guarantees, other
credit support arrangements, any factoring or factoring program obligations, or
any similar or equivalent arrangement or instrument, unfunded pension
liabilities, other post-employment liabilities, restructuring liabilities,
product warranty liabilities, incurred but not reported (IBNR) workers
compensation liabilities, customer dispute liabilities, incentive/performance
and other compensation liabilities, or contract price adjustment liabilities
regardless of any of their classifications under the Practices and Procedures or
otherwise.

“Indebtedness Adjustment Amount” shall have the meaning set forth in Section
2.6(c).

“Indemnifiable Tax Proceeding” shall have the meaning set forth in Section 6.4.

“Indemnified Party” means the Party entitled to indemnification pursuant to
Article X.

“Indemnifying Party” means the Party required to indemnify the other Party
pursuant to Article X.

“Individual Claim Threshold” shall have the meaning set forth in Section 10.4.

“INFONAVIT” shall have the meaning set forth in Section 7.2(a).

“Initial Allocation” shall have the meaning set forth in Section 2.8.

“Initial Audit Phase” shall mean the time period commencing on the date on which
any Governmental Authority notifies any of the Buyers or the Acquired Companies
of an Audit and shall end on the earlier of the date on which any of the Buyer
or the Acquired Companies receives any of the following with respect to such
Audit: (i) any written assertion by a Governmental Authority that the Acquired
Companies may owe additional Taxes; (ii) any written inquiry or request by a
Governmental Authority with respect to an Acquired Company’s position regarding
any Tax issue; (iii) any written communication by a Governmental Authority which
consists of anything other than a request for information from an Acquired
Company; or (iv) the commencement of any judicial or administrative proceeding
with respect to Taxes arising from such Audit . For the avoidance of doubt, the
Parties intend that the Initial Audit Phase be limited to the providing of
information by the Acquired Companies.

“Intellectual Property” means all intellectual property and industrial property
rights throughout the world, including all: (a) patents, patent applications,
patent disclosures, and all related continuations, continuations-in-part,
divisionals, reissues, re-examinations, substitutions, and extensions thereof
(collectively, “Patents”); (b) trademarks, servicemarks, trade names, logos,
slogans, and trade dress, together with the goodwill symbolized by any of the
foregoing, and applications and registrations for the foregoing and tradenames
(“Trademarks”); (c) registered and unregistered copyrights in both published
works and unpublished works, and any copyrightable subject matter
(“Copyrights”); (d) rights in mask works; (e) know-how and trade secrets and all
other confidential or proprietary information, inventions and discoveries,
proprietary processes, formulae, models, and methodologies (collectively, “Trade
Secrets”), and (f) rights of publicity, privacy, and rights to personal
information, .

“Intercompany Acquired Company Account Balances” means, without duplication,
balances of all trade and non-trade intercompany accounts included in the
Business Assets or the Business Liabilities between an Acquired Company or
Seller US and an Acquired Company or Seller US with respect to the Business,
determined in accordance with the Practices and Procedures.

“Intercompany Acquired Company Indebtedness” means, without duplication, all
Indebtedness of an Acquired Company or Seller US to another Acquired Company or
Seller US.

“Intercompany Adjustment Amount” shall have the meaning set forth in Section
2.6(d).

“Intercompany Indebtedness” means Intercompany Acquired Company Indebtedness and
Intercompany Sellers Indebtedness.

“Intercompany Sellers Account Balances” means the balances of all trade and
non-trade intercompany accounts included in the Business Assets or the Business
Liabilities between a Seller or a Seller Affiliate (other than an Acquired
Company or Seller US) and an Acquired Company or Seller US with respect to the
Business, determined in accordance with the Accounting Principles and Practices.
For greater certainty, Intercompany Sellers Account Balances do not include any
Intercompany Acquired Company Account Balances. Solely for purposes of
calculating the Intercompany Adjustment Amount, an Intercompany Sellers Account
Balance that is owed by a Seller or a Seller Affiliate (other than an Acquired
Company or Seller US) to an Acquired Company shall be deemed to be a positive
number, while an Intercompany Sellers Account Balance that is owed by an
Acquired Company to a Seller or a Seller Affiliate (other than an Acquired
Company or Seller US) shall be deemed to be a negative number.

“Intercompany Sellers Indebtedness” means, without duplication, (a) all
Indebtedness of an Acquired Company to a Seller or an Affiliate of a Seller
(other than an Acquired Company) and (b) all Indebtedness of a Seller or an
Affiliate of a Seller (other than an Acquired Company) to an Acquired Company.
For greater certainty, Intercompany Sellers Indebtedness does not include any
Intercompany Acquired Company Indebtedness. Solely for purposes of calculating
the Intercompany Adjustment Amount, an Intercompany Sellers Indebtedness under
(a) above shall be deemed to be a negative number, while an Intercompany Sellers
Indebtedness under (b) above shall be deemed to be a positive number.

“IP Contracts” shall have the meaning set forth in Section 3.14(b).

“IRS” means the United States Internal Revenue Service.

“Knowledge” means, except as provided in Section 3.3 (b), in the case of
Sellers, the actual knowledge of the persons listed in part I of Appendix H
after a reasonable inquiry of the persons identified on part II of Appendix H
and, in the case of Buyers, the actual knowledge of the persons listed in part
III of Appendix H after a reasonable inquiry of the persons identified on part
IV of Appendix H.

“Law” means any applicable federal, state, local or foreign statute, law,
including common law, treaty, ordinance, rule, code, order or other regulation.

“Leased Business Real Property” means the facilities leased or subleased by an
Acquired Company including those described on Appendix B. For greater certainty,
Leased Business Real Property does not include any Business Fee Warehouse Space.

“Liabilities” of a Person means any liability, obligation, or debt of any kind,
character or description, whether known or unknown, absolute or contingent,
accrued or unaccrued, disputed or undisputed, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise, and whether or not
the same is required to be accrued on the financial statements of the Person.

“Loss” and “Losses” shall have the meaning set forth in Section 10.2(a).

“Management” (or its correlative terms) means any use, possession, generation,
treatment, storage, recycling, transportation or disposal or arrangement for
disposal or distribution of Hazardous Substances.

“Material Adverse Effect” means any change, effect, event, occurrence or fact
(each an “Effect”) that together with any other change, effect, event,
occurrence or fact has been or would reasonably be expected to be materially
adverse to the business, properties, Business Assets, Business Liabilities,
financial condition or results of operations of the Business as a whole;
provided, however, that the following shall not be deemed to constitute, and
shall not be taken into account in determining whether there has been or will
be, a Material Adverse Effect: any adverse Effect to the extent attributable to
the announcement or pendency of the transactions contemplated by this Agreement
or any of the Ancillary Agreements (including as a result thereof, any
cancellations of or delays in customer orders, any reduction in sales, any
disruption in supplier, distributor, partner or similar relationships or any
loss of employees). References in this Agreement to dollar amount thresholds
shall not be deemed to be evidence of a Material Adverse Effect or materiality.

“Material Business Contracts” shall have the meaning set forth in Section
3.9(b).

“Methodologies for Preparation of Adjustment Item Statements” means the Pro
Forma Adjustment Statements attached as Appendix Q.

“Methodologies for Preparation of Closing Balance Sheet” means the Pro Forma
Business Balance Sheet attached to this Agreement as Appendix P.

“Mexico Business Assets” means all the Business Assets owned by the Acquired
Mexican Companies or to which the Acquired Mexican Companies have rights.

“Mexico Business Employees” shall have the meaning set forth in Section 7.2(a).

“Mexico Business Liabilities” means all of the Business Liabilities that relate
to the Acquired Mexican Companies, the Mexico Business Assets, the Mexico
Location or the portion of the Business conducted by the Acquired Mexico
Companies or at the Mexico Location or elsewhere.

“Mexico Conversion” shall have the meaning set forth in Section 5.27.

“Mexico Employee Transfer Effective Time” shall have the meaning set forth in
Section 7.2(a).

“Mexico Labor Laws” shall have the meaning set forth in Section 7.2(d).

“Mexico Location” means the Real Property Owned and the Leased Business Real
Property located in San Luis Potosi, Mexico and more fully described on Appendix
B.

“Mexico Shares” means the outstanding shares of the Acquired Mexico Servicios
Company and the outstanding equity quotas of the Acquired Mexico Operating
Company (which in this latter case shall result from the Mexico Conversion) as
indicated on Appendix A.

“Net Adjustment Amount” shall have the meaning set forth in Section 2.6(e).

“Net Working Capital” means, as of any applicable date of determination, (a) an
amount equal to the Business Inventory, Business Receivables, including accounts
receivable for customer tooling included in the Business Assets minus (b) an
amount equal to the trade payables included in the Business Liabilities, all as
determined in accordance with the Practices and Procedures, the Net Working
Capital Adjustments, the Pro Forma Net Working Capital Statement or the Closing
Net Working Capital Statement as applicable, and Section 2.7(b). 

“Net Working Capital Adjustment Amount” shall have the meaning set forth in
Section 2.6(a).

“Net Working Capital Adjustments” means the adjustments to be used in connection
with the preparation of the Pro Forma Net Working Capital Statement and the
calculation of Net Working Capital outlined on Appendix I.

“Non-Required Testing” shall have the meaning set forth in Section 10.8(f).

“Notice Period” shall have the meaning set forth in Section 10.3.

“Outside Closing Date” means 11:59 p.m., São Paulo time, on November 16, 2009.

“Owned Business Real Property” means the Real Property owned by Acquired Brazil
Company (or to the extent Related to the Business, any Real Property of the
Pre-Restructuring Companies) and located in Limeira, Brazil including as
described on Appendix B and the Real Property Owned owned by Acquired Mexico
Operating Company and including as described on Appendix B.

“Parent Trademarks and Logos” means the names “ArvinMeritor”, “Arvin”, “Meritor”
and “Rockwell” and any trade names, trademarks, identifying logos or service
marks employing the words “Arvin”, “Meritor” or “Rockwell”, or any confusingly
similar part or variation of such words, designs, or anything confusingly
similar thereto, and any other trade names, trademarks, identifying logos or
service marks owned by a Seller or any of its Affiliates (including any Acquired
Company) or predecessors or anything confusingly similar thereto, except those
marks specifically included in Business Intellectual Property including as
described in Appendix D.

“Party” means a Buyer or a Seller, including with respect to Sellers, the
Guarantor, and “Parties” means all of them, and in each case shall include their
respective successors and permitted assigns.

“Patents” shall have the meaning set forth in the definition of “Intellectual
Property”.

“Performing Party” shall have the meaning set forth in Section 10.8(a).

“Permitted Activities” shall have the meaning set forth in Section 5.9(a) of the
Sellers Disclosure Letter.

“Permits” means all licenses, permits, authorizations, approvals, registrations,
franchises and similar consents granted or issued by any Governmental Authority.

“Permitted Encumbrances” means:

(a)     in the case of any Real Property or interest in Real Property, and, in
each case as incurred in the ordinary course of business; and which does not
materially restrict or impair the use of such Real Property (i)zoning, building,
subdivision and other statutory or regulatory conditions and restrictions; (ii)
Encumbrances for Taxes and assessments not yet due and payable; (iii) any
charge, notice, order, restriction, agreement, condition, regulation or other
matter arising under the enactments from time to time in force relating to town
and county planning or highway legislation; (iv) all notices, orders, demands,
proposals or requirements of any Governmental Authority; (v) all public or
private rights of way, water, light, air and other rights, easements,
quasi-easements, liabilities and public rights whatsoever; and (vi) any
Encumbrance identified on Appendix N; and

(b)     in the case of any of the Business Assets and, in each case as incurred
in the ordinary course of business; and which do not materially restrict or
impair the use of such Business Asset (i) any Encumbrances for Taxes and
assessments not yet due and payable; (ii) any defects in title or Encumbrance;
(iii) any Encumbrance arising or imposed under applicable Law, and (iv) any
Encumbrance identified on Appendix N.

“Pension Plan” shall have the meaning set forth in Section 3.13(b)(ii)(E).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, a Governmental
Authority or any other entity or organization.

“Phase-Out Period” shall have the meaning set forth in Section 5.5(b).

“Plans” shall have the meaning set forth in Section 3.13(b)(ii)(D).

“Practices and Procedures” means the accounting methods, polices, practices and
procedures, including classification and estimation methodology, used by Sellers
in the preparation of the Financial Information to the extent the same are in
accordance with GAAP; and if the same are not in accordance with GAAP, then in
accordance with GAAP.

“Pre-Closing Brazil Spin Off Agreements and Instruments” means the agreements
and instruments relating to the Brazil Spin Off Transactions described on
Appendix K.

“Pre-Closing Brazil Spin Off Transactions” means the transactions described in
Appendix K. For purposes of this Agreement, the Pre-Closing Brazil Spin Off
Transactions shall be deemed to have been completed upon (i) the due
registration with the Sao Paulo Board of Trade of the Spin Off Agreements and
Instruments; (ii) the filing (protocolo) of the necessary documents and
instruments to provide for the transfer of the Business Intellectual Property
from ARM Brazil to the Acquired Brazil Company before the Brazilian Patents and
Trademarks Office (INPI); (iii) delivery to the Buyers of a duly updated foreign
investment consolidated statement (RDE-IED) reflecting the effects of such spin
off transactions; and (iv) all Business Assets and Business Liabilities shall
have been duly registered in the appropriate books and records of the Acquired
Brazil Company, and in each case there shall not have been until the Effective
Time any uncured opposition or objection by any creditors of ARM Brazil.

“Pre-Closing Mexico Employee Transfer Agreements and Instruments” means the
agreements and instruments relating to the Mexico Employee Transfer Transaction
described on Appendix L.

“Pre-Closing Mexico Employee Transfer Transaction” means the transactions
described in Appendix L. For purposes of this Agreement, the Pre-Closing Mexico
Employee Transfer Transaction shall be deemed to have been completed upon the
(i) delivery of notice of the employer’s substitution to the employees, and (ii)
filing of the Employer Substitution Agreement and the new collective bargaining
agreement with the Labor and Conciliation Board, as contemplated by Appendix L.

“Pre-Closing Period” means the portion of a Straddle Period ending prior to the
Effective Time.

“Pre-Restructuring Companies” means ARM Brazil and ARM Servicios Mexico.
“Pre-Restructuring Company” means the applicable one of them as the context
indicates.

“Previously Filed Tax Return” shall have the meaning set forth in Section 6.3.

“Prior Period” shall have the meaning set forth in Section 6.1.

“Prior Period Tax Returns” shall have the meaning set forth in Section 6.1.

“Pro Forma Net Working Capital Amount” means the Net Working Capital Amount
shown on the Pro Forma Working Capital Statement.

“Pro Forma Net Working Capital Statement” means the Pro Forma Net Working
Capital Statement attached as Appendix J.

“Purchase Price” shall have the meaning set forth in Section 2.5(a).

“Real Property” means the land, buildings, real property improvements necessary
to conduct the Business in the same manner in all material respects as the
Business is presently conducted.

“Real Property Laws” shall have the meaning is Section 3.5(b).

“Related to the Business” means, with respect to any asset, right, claim,
contract, commitment or Liability of a Seller or any Affiliate of a Seller
(including an Acquired Company or a Pre-Restructuring Company), that such asset,
right, claim, commitment or Liability is or was used or held for use primarily
in, arises or arose primarily from, or is or was related primarily to the
Business or the operation or conduct of the Business. See the definition of
Business Contracts for the treatment of Shared Contracts.

“Release” means any spill, leak, release, dispersal, discharge, disposal,
pumping, pouring, emitting, emptying, injecting, leaching, contamination,
dumping or escape of a Hazardous Substance from, into, or onto the Environment.

“Response Action” shall have the meaning set forth in Section 10.8(a).

“Restricted Activities” means the activities in which the Business is engaged as
of the date hereof and as of the Effective Time, including designing,
manufacturing and selling steel wheels to which a pneumatic tire is to be
applied for passenger cars, light- and medium-duty trucks and sport utility
vehicles.

“Rules” shall have the meaning set forth in Section 11.13(a).

“São Paulo Courts” shall have the meaning set forth in Section 11.13(g).

“SAR” shall have the meaning set forth in Section 7.2(a).

“Securities Act” shall have the meaning set forth in Section 4.6.

“Seller Affiliate” means an Affiliate of a Seller.

“Seller Brazil 1” shall have the meaning set forth in the preamble.

“Seller Brazil 2” shall have the meaning set forth in the preamble.

“Seller Mexico 1” shall have the meaning set forth in the preamble.

“Seller Mexico 2” shall have the meaning set forth in the preamble.

“Seller Mexico 3” shall have the meaning set forth in the preamble.

“Seller Mexico 4” shall have the meaning set forth in the preamble.

“Seller Non-Compete Period” shall have the meaning set forth in Section 5.9(b).

“Seller Parties” shall have the meaning set forth in Section 5.8(c).

“Seller Termination Fee” shall have the meaning set forth in Section 10.9(a).

“Sellers Trigger” shall have the meaning set forth in Section 10.9(a).

“Seller US” shall have the meaning set forth in the preamble.

“Seller US’s Pension Plans” shall have the meaning set forth in Section
7.3(b)(ii).

“Seller US’s Welfare Benefit Plans” shall have the meaning set forth in Section
7.3(b)(iii).

“Sellers” shall have the meaning set forth in the preamble.

“Sellers Brazil” shall have the meaning set forth in the preamble.

“Sellers Disclosure Letter” means the disclosure letter delivered by Sellers to
Buyers concurrently with the execution and delivery of this Agreement, as such
disclosure letter may be updated in accordance with the terms hereof.

“Sellers Mexico” shall have the meaning set forth in the preamble.

“Sellers’ Objection” shall have the meanings set forth in Section 2.7(f).

“Sellers’ Review Period” shall have the meaning set forth in Section 2.7(f).

“Shared Business Assets” has the meaning set forth in Section 5.21(c).

“Shared Contracts” means all Business Contracts under which a Seller or any
Affiliate of Seller (including an Acquired Company) has any rights or primary,
secondary, contingent, joint, several or other Liability arising out of or
relating to both the Business and any other business of a Seller or an Affiliate
of a Seller.

“Shared Excluded Assets” has the meaning set forth in Section 5.21(a).

“Shared Intellectual Property” means the Excluded Intellectual Property that was
used or held for use prior to the date hereof or the Effective Time in the
operation of the Business.

“Shared Intellectual Property License Agreement” means the Shared Intellectual
Property License Agreement with respect to the Shared Intellectual Property in
substantially the form attached as Exhibit G.

“Special Damages” means and includes lost profits, diminution in value,
consequential, incidental, punitive, exemplary, statutory, special and indirect
or similar damages.

“Straddle Period” is any Tax period that includes both the Closing Date and the
day after the Closing Date.

“Straddle Period Income Tax Return” is an Income Tax Return of an Acquired
Mexico Company that is a Straddle Period Tax Return.

“Straddle Period Tax Return” is any Tax Return of an Acquired Mexico Company for
a Straddle Period.

“Target Net Working Capital Amount” means $ 21,342,000.00.

“Tax” or “Taxes” means: any and all federal, state, provincial, local or foreign
taxes, charges, fees, imposts, levies or other assessments or reassessments by
any Governmental Authority, including all net income, income, gross receipts,
capital, sales, use, ad valorem, value added, goods and services, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, pensions, social security, unemployment, excise, severance, stamp,
occupation, employer health, realty, property and estimated taxes, customs
duties, fees, assessments and charges of any kind whatsoever, together with any
interest and any penalties, fines, additions to tax or additional amounts
imposed by any Governmental Authority.

“Tax Returns” means all reports and returns required to be filed with respect to
Taxes and shall also include all claims for refunds of Taxes and any and all
amended or supplemental reports and returns, and an “Income Tax Return” means
all reports and returns required to be filed with respect to Income Taxes and
shall also include all claims for refunds of Income Taxes and any and all
amended or supplemental reports and returns relating to Income Taxes.

“Third Party Indebtedness” means, without duplication, Indebtedness included in
the Business Liabilities which is owed by an Acquired Company to any Person
other than a Seller, a Seller Affiliate, or an Acquired Company. For greater
certainty, Third Party Indebtedness does not include any Intercompany
Indebtedness.

“Total Cap Amount” shall have the meaning set forth in Section 10.4.

“Trade Secrets” shall have the meaning set forth in the definition of
“Intellectual Property”.

“Trademarks” shall have the meaning set forth in the definition of “Intellectual
Property”.

“Trademark License Agreement” means the Trademark License Agreement between the
Acquired Brazil Company and Meritor Technology, Inc. in substantially the form
attached as Exhibit F.

“Transfer Taxes” shall have the meaning set forth in Section 2.10.

“Transferred US Business Employees” shall have the meaning set forth in Section
7.3(a).

“Transition Services Agreement” means the Transition Services Agreement between
the Acquired Companies, Buyers and Sellers in substantially the form attached as
Exhibit C.

“Updated Allocation” shall have the meaning set forth in Section 2.8.

“US Location” means the office space occupied by the Transferred US Business
Employees located in Troy, Michigan and more fully described on Appendix B.

Section 1.2     Other Terms. Other terms may be defined elsewhere in the text of
this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.

Section 1.3     Other Definitional Provisions.

(a)     The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. Whenever the words
“include,” “includes” or “including ” (or any variation thereof) are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

(b)    References to specific Articles and Sections are to the Articles and
Sections of this Agreement, unless specifically stated otherwise. References to
specific Exhibits or Appendices are to Exhibits or Appendices attached to this
Agreement unless specifically stated otherwise.

(c)    The terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa. All references to “dollars” or “$” mean
“U.S. dollars”. All references to “foreign” means countries other than the
United States.

(d)   All accounting terms not specifically defined herein shall, to the extent
not inconsistent with the express terms of this Agreement, be construed in
conformity with GAAP.

(e)   This Agreement is being entered into by and among competent and
sophisticated parties who are experienced in business matters and represented by
counsel and other advisors, and has been reviewed by the Parties and their
counsel and other advisors. Therefore, any ambiguous language in this Agreement
will not be construed against any particular Party as the drafter of the
language.

Section 1.4     Currency and Payments. Except as otherwise provided in this
Agreement or the Parties shall otherwise agree in writing, all amounts and
payments under this Agreement are expressed, shall be paid in United States
currency, except for payments in Mexico, which shall be paid in Mexican Pesos.
However, any conversion for purposes of financial statements or calculating the
Net Working Capital Adjustment shall be based on the following: any amounts to
be converted to U.S. dollars, from Brazilian and Mexican currencies, shall use
the following conversion rates, respectively: (i) the “PTAX” rate, which means
the rate published by the Central Bank of Brazil in the SISBACEN data system on
the PTAX 800 Screen – Option 5 sale option, and (ii) the exchange rate for
settling obligations denominated in foreign currencies for payment in the
Mexican Republic, published by the Bank of Mexico (Banco de México) in the
Federal Official Gazette; and, in each case, as published on the Business Day
immediately prior to the applicable date.


ARTICLE II

PURCHASE AND SALE OF THE ACQUIRED COMPANY SHARES AND THE ACQUIRED US ASSETS

Section 2.1  Purchase and Sale of the Acquired Company Shares; Pre Closing
Spin-Off Transactions.

                  (a)     Upon the terms and subject to the conditions set forth
in this Agreement, at the Closing, (a) Sellers Brazil shall sell, convey,
transfer, assign and deliver to Buyer Brazil, and Buyer Brazil shall purchase
from Sellers Brazil, all of Sellers Brazil’s right, title and interest in and to
the Brazil Shares, free and clear of all Encumbrances and (b) Sellers Mexico
shall sell, convey, transfer, assign and deliver to Buyers Mexico, and Buyers
Mexico shall purchase from Sellers Mexico, all of Sellers Mexico’s right, title
and interest in and to the Mexico Shares, free and clear of all Encumbrances. By
means of such purchase, Buyers shall acquire the portion of the Business
operated in Brazil and Mexico from the Sellers as contemplated herein. By means
of the transfer provided for in Section 2.2, Buyers shall acquire the portion of
the Business operated in the United States from the Sellers as contemplated
herein.

                  (b)     Prior to the Closing, Sellers Brazil are pursuant to
the terms hereof engaging in certain transactions, as set forth in Appendix K,
to separate the part of the Business conducted by ARM Brazil, the Brazil
Business Assets and the Brazil Business Liabilities from the other businesses,
assets and liabilities of ARM Brazil by means of a statutory spin off pursuant
to the Pre-Closing Brazil Spin Off Transactions Agreements and Instruments. It
being understood that ARM Brazil will retain after the completion of the
Pre-Closing Brazil Spin-Off Transactions (i) all of its assets other than the
Brazil Business Assets, which retained assets shall constitute Excluded Assets
to the extent provided herein and (ii) all of its Liabilities other than the
Brazil Business Liabilities, which retained Liabilities shall constitute
Excluded Liabilities to the extent provided herein.

                  (c)     Prior to the Closing, ARM Servicios Mexico is,
pursuant to the terms hereof, transferring, as set forth in Appendix L, the
Mexico Employees to Acquired Mexico Servicios Company pursuant to the
Pre-Closing Mexico Employee Transfer agreements and Instruments. It being
understood that ARM Servicios Mexico will retain after the completion of the
Pre-Closing Mexico Employee Transfer (i) all of its assets other than the Mexico
Business Assets, which assets shall constitute Excluded Assets to the extent
provided herein and (ii) all of its Liabilities other than the Mexico Business
Liabilities, which Liabilities shall constitute Excluded Liabilities to the
extent provided herein.

                  (d)     For greater certainty, the Pre-Closing Brazil Spin Off
Transactions shall have been completed prior to the Closing and the Pre-Closing
Mexico Employee Transfer Transaction shall have been completed prior to the
Closing.

Section 2.2     Purchase and Sale of Acquired US Assets. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing, Seller US
shall sell, convey, transfer, assign and deliver to Buyer US, and Buyer US shall
purchase, acquire and accept from Seller US, all of Seller US’s right, title and
interest in and to the Acquired US Assets, free and clear of all Encumbrances,
except Permitted Encumbrances (if any).

Section 2.3     Excluded Assets.

                  (a)  Notwithstanding anything herein to the contrary, from and
after the Effective Time, Sellers and their Affiliates shall retain, and the
Business Assets shall not include, and no Buyer or Acquired Company shall have
any right, title or interest in, any of the Excluded Assets. Notwithstanding
anything herein to the contrary, from and after the Effective Time, Buyers and
their Affiliates shall acquire, and the Excluded Assets shall not include, and
no Seller shall have any right, title or interest in, any of the Business
Assets.

                  (b)  Notwithstanding anything to the contrary contained in
this Agreement, Sellers may retain copies of any Business Contract, Business
Books and Records, data or other information which is included in the Business
Assets. Sellers acknowledge that their rights under this Section 2.3(b) will in
no event limit their obligations under Section 5.9 and Section 5.10.

Section 2.4     Business Liabilities.

                  (a)  From and after the Effective Time, (i) Buyers shall cause
Acquired Brazil Company to fully pay, discharge, satisfy and perform when due
all of the Brazil Business Liabilities, (ii) Buyers shall cause the Acquired
Mexico Company to fully pay, discharge, satisfy and perform when due all of the
Mexico Business Liabilities, and (iii) Buyer US shall, and the other Buyers
shall cause Buyer US to, assume and fully pay, discharge, satisfy and perform
when due all of the Assumed Liabilities. The Parties agree that the Sellers
shall only be entitled to any remedy under this Section 2.4(a) if they incur
Loss and in such event the Sellers sole and exclusive remedy for a breach or
failure by Buyers to comply with this Section 2.4(a) is a claim for
indemnification under Article X.

                   (b)  Buyers’ obligations under this Section 2.4 will not be
subject to offset or reduction by reason of any actual or alleged breach of any
representation, warranty or covenant contained in this Agreement or the
Ancillary Agreements or any closing or other document contemplated by this
Agreement or the Ancillary Agreements, any right or alleged right of
indemnification hereunder or for any other reason.

                   (c)  The Excluded Liabilities shall be excluded from the
Assumed Liabilities.

Section 2.5     Purchase Price and Payment.

                   (a)  Subject to Sections 2.6 and 2.7, the total purchase
price (the “Purchase Price”) for the Acquired Company Shares and the Acquired US
Assets will be, in addition to the assumption of the Assumed Liabilities, an
amount equal to (i) $180,000,000 (the “Base Amount”) plus (ii) the Final Closing
Cash Amount minus (iii) the Final Closing Indebtedness Amount plus (iv) the
Final Closing Net Working Capital minus Target Net Working Capital (which can be
a positive or a negative number); plus (v) the Intercompany Adjustment Amount
(which may be a positive or negative number).

                   (b)  The Purchase Price shall be payable as follows:

                          (i)     an amount equal to the Base Amount plus the
Estimated Cash Amount and minus the Estimated Indebtedness Amount minus the
difference between the Target Net Working Capital Amount and the Estimated Net
Working Capital Amount (the “Closing Payment”) shall be paid by Buyers to
Sellers by the transfer of immediately available funds to an account or accounts
designated by Sellers at least five (5) Business Days prior to Closing;

                          (ii)     an amount equal to the absolute value of the
Net Adjustment Amount will be paid by Buyers or Sellers (with respect to each of
the Parties, jointly and severally, and in respect to Sellers as guaranteed by
the Guarantor), as applicable, in accordance with Section 2.6(f); and

                          (iii)    the Assumed Liabilities will be assumed by
Buyer US in accordance with Section 2.4(a).

                  (c)     Subject to Section 10.2(c), for greater certainty,
there will be no reduction in the Purchase Price for any Liability of any
Acquired Company other than as expressly contemplated in the adjustments
described in Section 2.6.

(d)     With respect to the portion of the Closing Payment to be paid from
Brazil to the U.S. by means of a remittance of funds and with respect to the
acquisition of the Acquired Brazil Company, Sellers shall provide to Buyers, at
least ten (10) days prior to Closing, the foreign investment consolidated
statement ( RDE-IED) of the Acquired Brazil Company, so that Buyers can withhold
the income Tax over the capital gain ascertained on such portion of the Closing
Payment in accordance with applicable Law.

(e)     The Sellers shall provide, at least ten (10) days prior to Closing, a
draft with a proposal for the amendment to the articles of association of the
Acquired Brazil Company (“Amendment to the Articles of Association”) that will
effectuate the transfer of the Brazil Shares from Sellers Brazil to Buyer Brazil
and Buyers shall review and agree to such Amendment to the Articles of
Association. The Amendment to the Articles of Association shall be executed by
Sellers and Buyers on the Closing Date. Additionally, Sellers shall provide
Buyers with certificates with respect to the Acquired Brazil Company necessary
for the filling of the Amendment to the Articles of Association before the
relevant Board of Trade and such certificates shall be valid and in full force
for fifteen (15) days following the Closing Date.

Section 2.6     Adjustment Amounts and Payment.

 

(a)     The “Net Working Capital Adjustment Amount” (which may be a positive or
negative number) will be the amount determined by subtracting the Estimated Net
Working Capital Amount from the Final Closing Net Working Capital.

 

(b)     The “Cash Adjustment Amount” (which may be a positive or negative
number) will be the amount determined by subtracting the Estimated Cash Amount
from the Final Closing Cash Amount.

 

(c)     The “Indebtedness Adjustment Amount” (which may be a positive or
negative number) will be the amount determined by subtracting the Final Closing
Indebtedness Amount from the Estimated Indebtedness Amount.

 

(d)     The “Intercompany Adjustment Amount” (which may be a positive or
negative number) will be the amount equal to the Final Closing Intercompany
Seller Account Balances plus the Final Closing Intercompany Seller Indebtedness.

 

(e)     The “Net Adjustment Amount” (which may be a positive or negative number)
will be equal to (i) the Net Working Capital Adjustment Amount; plus (ii) the
Cash Adjustment Amount; plus (iii) the Indebtedness Adjustment Amount; plus (iv)
the Intercompany Adjustment Amount.

 

(f)     In the event that the Net Adjustment Amount is a positive number, Buyers
shall pay to Sellers an amount equal to the Net Adjustment Amount by wire
transfer to an account or accounts specified by Sellers. In the event the Net
Adjustment Amount is a negative number, Sellers shall pay to Buyers an amount
equal to the absolute value of the Net Adjustment Amount by wire transfer to an
account specified by Buyers. Payment of the Net Adjustment Amount by Buyers,
jointly and severally, or Sellers, jointly and severally (and as further
guaranteed by the Guarantor), shall be made together with interest on such
amount at an annual rate equal to the Closing Date Interest Rate based on a year
of 365 days for the actual number of days elapsed, which interest shall begin
accruing on the Closing Date and end on the date that the payment is made.
Within three (3) Business Days after the calculation of the Net Adjustment
Amount shall become final, Sellers or Buyers, as applicable, shall make the
payment provided for in this Section 2.6(f). In the event the Party required to
pay the Net Adjustment Amount do not pay the Net Adjustment Amount during the
period provided in the previous sentence, the Net Adjustment Amount will be
increased by an amount equal to two (2) percent of the Net Adjustment Amount
that was not paid in a timely manner, it being understood that the foregoing
shall not limit any other rights to payment or otherwise that the Party that is
owed the Net Adjustment Amount may have.

Section 2.7     Adjustment Procedure.

(a)     Buyers shall prepare a balance sheet of the Business as at the Effective
Time (the “Closing Balance Sheet”). The Closing Balance Sheet is to be prepared
by Buyers in accordance with the Practices and Procedures and the Methodologies
for Preparation of Closing Balance Sheet. Buyers shall use commercially
reasonable efforts to deliver the Closing Balance Sheet to Sellers within sixty
(60) days following the Closing Date but not later than seventy five (75) days
after the Closing Date.

 

(b)     Buyers shall also prepare a statement (the “Closing Net Working Capital
Statement”) of the Net Working Capital of the Business as at the Effective Time
(the “Closing Net Working Capital”). The Closing Net Working Capital Statement
is to be in the same form as, and is to contain the same line items (and only
the line items) as are set forth in, the Pro Forma Net Working Capital Statement
and is to include a computation of the Closing Net Working Capital Amount (the “
Closing Net Working Capital Amount”) on the same basis as the computation of the
Pro Forma Working Capital Amount set forth in the Pro Forma Net Working Capital
Statement. The Closing Net Working Capital Statement is to be prepared based on
the Closing Balance Sheet and the Net Working Capital Adjustments and on a
consistent basis with the Pro Forma Net Working Capital Statement including the
instructions and notes thereto. The Closing Net Working Capital Amount is to be
computed in the Closing Net Working Capital Statement on the same basis as the
Pro Forma Net Working Capital Amount is computed in the Pro Forma Net Working
Capital Statement. Buyers shall deliver the Closing Net Working Capital
Statement to Sellers at the same time as they deliver the Closing Balance Sheet.

 

(c)     Buyers are also to prepare statements setting forth the following, which
are to be prepared in accordance with the Methodologies for Preparation of
Adjustment Items Statements:

 

          (i)     the amount of Cash of the Acquired Companies at the Effective
Time (the “Closing Cash Amount”);

 

          (ii)     the identity and amount of all Third Party Indebtedness as of
the Effective Time (the “Closing Indebtedness Amount”); 

 

          (iii)     the identity and amount of all Intercompany Seller Account
Balances as of the Effective Time (the “Closing Intercompany Seller Account
Balances”); and

 

          (iv)     the identity and amount of all Intercompany Seller
Indebtedness as of the Effective Time (the “Closing Intercompany Seller
Indebtedness”).

 

(d)     Buyers are also to prepare written computations of the Net Working
Capital Adjustment Amount, the Cash Adjustment Amount, the Indebtedness
Adjustment Amount, the Net Adjustment Amount, and the Intercompany Adjustment
Amount. The computations shall be delivered by Buyers to Sellers at the same
time as they deliver the Closing Balance Sheet.

 

(e)     Buyers shall, and shall cause the Acquired Companies to, make available
to Sellers all Business Books and Records, data and other information, including
accountant work papers, and to any employees, and provide such other support, as
Sellers may reasonably request for the purposes of reviewing the Closing Balance
Sheet, the Closing Net Working Capital Statement, the statements of the Closing
Cash Amount, the Closing Indebtedness Amount, the Closing Intercompany Seller
Account Balances and the Closing Intercompany Seller Indebtedness, and the
computations of the Net Working Capital Adjustment Amount, the Cash Adjustment
Amount, the Closing Indebtedness Adjustment Amount, the Net Adjustment Amount,
and the Intercompany Adjustment Amount (collectively, the “Adjustment Items”).

 

(f)     Sellers shall, within thirty (30) days after the delivery by Buyers of
the Adjustment Items (“Sellers’ Review Period”), complete their review of those
items. The Adjustment Items shall be final, binding and conclusive upon, and
deemed accepted by, Sellers unless Sellers shall have notified Buyers in writing
prior to the expiration of Sellers’ Review Period of any good faith objection
thereto, which written objection may not include any objection not premised on
the Closing Balance Sheet, the Net Working Capital Statement, the statements
described in Section 2.7(c) or the Adjustment Items not being prepared or
computed in accordance with this Section 2.6 (the “Sellers’ Objection”);
provided, that Sellers may not deliver more than one Sellers’ Objection and may
not amend its Sellers’ Objection once it has been delivered to Buyers. The
Sellers’ Objection shall set forth a reasonably practicable specific description
of the basis of Sellers’ Objection and the reasonably practicable specific
adjustments to the Adjustment Items which Sellers believe should be made.
Notwithstanding the foregoing, any items not disputed in a valid Sellers’
Objection shall be deemed to have been accepted by Sellers, and Sellers agree
that they shall not object to or otherwise challenge the Adjustment Items.

 

(g)    If Sellers and Buyers are unable to resolve all of their disputes with
respect to the Adjustment Items within fifteen (15) days following Buyers’
receipt of Sellers’ Objection to such Adjustment Items pursuant to Section
2.7(f), they shall refer their remaining differences to an independent and
internationally recognized firm of independent public accountants as to which
Sellers and Buyers mutually agree or, if they are unable to mutually agree
within such fifteen (15) day period, each shall appoint one such firm and the
two (2) selected firms shall select the firm of independent public accountants
(the “CPA Firm”) for decision, which decision shall be final, binding and
conclusive on the Parties upon delivery of its written opinion set forth in
sub-clause (iii) below. The procedure and schedule under which any dispute shall
be submitted to the CPA Firm shall be as follows:


        (i)     Within fifteen (15) days following the retention of the CPA
Firm, Buyers and Sellers shall separately submit any unresolved portion of
Sellers’ Objection to the CPA Firm in writing (with a copy to the others),
supported by any documents and/or affidavits upon which they rely. In the case
of this Buyers ’ obligations under this Section 2.7(g)(i) will be subject to
whether and the extent to which Sellers have previously specifically identified
its objections.

 

        (ii)    Within fifteen (15) days following the submission of the
unresolved portion of Sellers’ Objection as specified in sub-clause (i) above,
Buyers and Sellers shall submit their response to the CPA Firm in writing (with
a copy to the others), supported by any further documents and/or affidavits upon
which they rely.

 

        (iii)    The CPA Firm shall deliver its written opinion within twenty
(20) days following its receipt of the information provided for in sub-clause
(ii) above, or such longer period of time as the CPA Firm determines is
necessary, but not to exceed forty-five (45) days. The scope of the disputes to
be resolved by the CPA Firm is limited to the unresolved portion of the Sellers’
Objection. Buyers and Sellers shall make readily available to the CPA Firm all
relevant books and records and any work papers (including those of the parties’
respective accountants) relating to the Adjustment Items at issue and all other
items reasonably requested by the CPA Firm.

 

         (iv)   Any expenses relating to the engagement of the CPA Firm shall be
allocated between Buyers and Sellers (with respect to each of the Parties,
jointly and severally, and in respect to Sellers as guaranteed by the Guarantor)
so that Sellers’ share of such costs shall be in the same proportion that (x)
the aggregate amount of the disputed items submitted by Sellers to the CPA Firm
that are unsuccessfully disputed bears to (y) the total amount of all disputed
items submitted by Sellers to the CPA Firm. Sellers and Buyers shall each bear
the fees of their respective auditors incurred in connection with the
determination and review of the Adjustment Items at issue.

 

(h)     Each of the Adjustment Items shall become final, binding and conclusive
on the Parties upon the earliest of (i) if no Sellers’ Objection has been given,
the expiration of the period within which Sellers must make the Sellers’
Objection pursuant to Section 2.7(f), (ii) agreement in writing by Sellers and
Buyers that the Adjustment Items, together with any modifications thereto agreed
by Sellers and Buyers, shall be final and binding and (iii) the date on which
the CPA Firm shall issue its written determination with respect to any dispute
relating to the Adjustment Items. The Closing Balance Sheet, the Closing Net
Working Capital, the Closing Net Working Capital Amount, the Closing Cash
Amount, the Closing Indebtedness Amount, the Closing Intercompany Seller Account
Balances and the Closing Intercompany Seller Indebtedness, as submitted by
Buyers if no timely Sellers’ Objection has been given or as adjusted pursuant to
any agreement between the Parties or as determined pursuant to the decision of
the CPA Firm, are herein referred to as the “Final Closing Balance Sheet,”
“Final Closing Net Working Capital,” the “Final Closing Net Working Capital
Amount,” the “Final Closing Cash Amount,” the “Final Closing Indebtedness
Amount,” the “Final Closing Intercompany Sellers Account Balances” and the
“Final Closing Intercompany Sellers Indebtedness” respectively.

 

Section 2.8     Allocation of Purchase Price. The Purchase Price shall be
allocated on the basis of the relative fair market value of the assets
comprising the Acquired US Assets, the Brazil Shares and the Mexico Shares. The
initial allocation (the “Initial Allocation” ) of the Purchase Price shall be as
set forth in Appendix O. Buyers shall prepare an updated allocation, in
accordance with Appendix O (the “Updated Allocation”), of the Purchase Price to
account for the adjustments to the Purchase Price pursuant to Section 2.6 for
the review and approval of Sellers within fifteen (15) days after the
determination of the Final Closing Balance Sheet. The Updated Allocation will
take into consideration each of the U.S., Brazil and Mexico and possible
modifications with respect to each such country. If within thirty (30) days
after the delivery of the Updated Allocation, Sellers notify Buyers in writing
that Sellers object to the allocation set forth in the Updated Allocation,
Buyers and Sellers shall use commercially reasonable efforts to resolve such
dispute within fifteen (15) days thereafter. In the event that Buyers and
Sellers are unable to resolve such dispute, they shall refer their remaining
differences regarding the allocation to the CPA Firm for decision and shall
follow the procedure and schedule described under Section 2.7(g). The allocation
of the Purchase Price, as finally determined (the “Allocation”) shall be final,
binding and conclusive on the Parties. Each Party agrees to complete and file
all required Tax Returns consistent with such allocation for the tax year in
which the Closing occurs, and no Party will take a position on any income,
transfer, gains or other Tax Return, or before any Governmental Authority
charged with the collection of any such Tax or in any judicial proceeding, that
is in any manner inconsistent with the terms of the Allocation, unless required
to do so by law or regulation as interpreted or modified subsequent to the
Closing Date.

 

Section 2.9    Closing; Delivery and Payment.

 

(a)     Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Araújo e Policastro
Advogados, in Sao Paulo, Brazil, at 2:00 p.m., local time, on a date to be
agreed upon by the Parties but not later than the fifth (5th) Business Day after
the date on which all of the conditions to Closing in Article VIII are satisfied
or waived, other than any such conditions to be satisfied by deliveries to be
made on the Closing Date, or on such other date or at such other time as may be
mutually agreed upon in writing by Buyers and Sellers (the time and date on
which the Closing occurs is hereinafter referred to as the “Closing Date”).
Notwithstanding the foregoing, the Parties shall cooperate to cause the Closing
to occur on or prior to September 23, 2009. The Closing shall be deemed
effective as of the Effective Time. The failure of the Closing to occur on or
prior to September 23, 2009 shall not result in a termination of this Agreement
or a failure to satisfy the conditions precedent to Closing.

 

(b)    Closing; Delivery and Payment.

        

        (i)     At the Closing:

 

(A)     Buyers shall pay the Closing Payment to Sellers in immediately available
funds by wire transfer to the account or accounts designated by Sellers;

 

(B)     Sellers Brazil and Sellers Mexico shall execute and deliver to Buyer
Brazil and Buyers Mexico assignments sufficient to convey, transfer and assign
to them all right, title and interest in and to the Acquired Company Shares,
including the Amendment to the Articles of Association (which amendment shall
also be executed and delivered by Buyers). In addition, Sellers Mexico shall
deliver to (x) Buyers Mexico, with respect to each of the Mexico Acquired
Companies, its stock or equity interest registry book, book of minutes of
shareholders’ meetings, book of minutes of the board of directors or managers,
and capital variations registry book (libro de registro de variaciones de
capital), in each case as applicable to each Acquired Mexico Company and in each
case duly updated and complete and, as pertains the stock or equity interest
registry book, with an entry evidencing the transfer of the Mexico Shares to the
relevant Buyers Mexico made pursuant to this Agreement, duly signed by the
outgoing president or secretary of the board of directors or managers of each
Mexico Acquired Company, in accordance with the Ley General de Sociedades
Mercantiles; and (y) the respective Buyers Mexico all of the stock certificates
representing the shares of the Acquired Mexico Servicios Company, duly endorsed
in property in their favor, as well as the assignments of the equity quotas of
the Acquired Mexico Operating Company, in each case in the proportions
previously communicated in writing by the Sellers to the Buyers;

 

(C)     Seller US and Buyer US shall execute and deliver to each other
counterparts of the Bill of Sale and the Assumption Agreement;

 

(D)     Sellers and Buyer US shall execute and deliver to each other
counterparts of the other Ancillary Agreements and the powers of attorney
described in Section 5.15; and

 

(E)     Sellers and Buyers shall deliver, each to the other, such documents as
are required pursuant to Article VIII.

 

(ii)     Simultaneously with the Closing, Buyers or an Acquired Company shall
deliver to Sellers the Ancillary Agreements and such other instruments as are to
be executed by an Acquired Company, duly executed by the appropriate Acquired
Company.

Section 2.10    Taxes and Fees. Sales taxes, goods and services taxes, value
added taxes, real estate and other transfer taxes, stamp taxes, conveyance
taxes, intangible taxes, documentary recording taxes, filing fees, license and
registration fees, notarial fees, recording fees and similar taxes, Income
Taxes, fees and charges imposed by any Governmental Authority in the United
States of America or in a foreign jurisdiction upon or as a result of the
transfer of the Acquired Company Shares or the Acquired US Assets, the
assumption of the Business Liabilities or the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements (the “Transfer
Taxes”) shall be paid by the Party obligated under applicable Law to pay the
Taxes.

Section 2.11     Further Assurances. Subject to the terms and conditions of this
Agreement, at any time and from time to time after the Closing, at a Party’s
reasonable request, the other Party(ies) will execute and deliver such other
instruments of sale, transfer, conveyance, assignment, confirmation, and
assumption, and provide such materials and information and take such other
actions as the other Party may reasonably deem necessary or desirable in order
to more effectively transfer, convey and assign to Buyers the Acquired Company
Shares, the Business Assets and the Acquired US Assets and in order to more
effectively effect the assumption by Buyer US of the Assumed Liabilities.

Section 2.12     Post Closing Access to Books and Records. Following the
Closing, Buyers will, and will cause the Acquired Companies to, afford Sellers,
their counsel and accountants, during normal business hours, reasonable access
to, the Business Books and Records with respect to periods through the Closing
and the right to make copies and extracts therefrom, and access to and
cooperation and assistance of the employees of Buyers and the Acquired
Companies, to the extent that such access may be reasonably required by Sellers
in connection with (i) the preparation of Sellers’ Tax Returns, (ii) any Tax
audit, Tax protest or other proceeding relating to Taxes, (iii) the
determination or enforcement of rights and obligations under this Agreement or
any Ancillary Agreement or the transactions contemplated by this Agreement or
any Ancillary Agreement, (iv) compliance with the requirements of any
Governmental Authority, (v) any actual or threatened action or proceeding, (vi)
use of the Intellectual Property contained therein other than the Business
Intellectual Property, or (vii) any other reasonable purpose relating to this
Agreement or any of the Ancillary Agreements, Sellers and their Affiliates
performance of their respective obligations hereunder and thereunder, or any of
the transactions contemplated hereby or thereby. This Section 2.12 will be
subject to any mandatory prohibition under applicable Law with respect to the
disclosure of particular Business Books and Records. Buyers shall not, and shall
cause the Acquired Companies to not, for a period ending the later of seven (7)
years after the Effective Time or the expiration of the applicable statute of
limitation as to the retention of records for Tax purposes or the payment of
Taxes by Sellers or any Acquired Company with respect to any period ending prior
to the Closing Date, destroy or otherwise dispose of any of the Business Books
and Records unless Buyers first offer in writing to surrender such Business
Books and Records to Sellers and Sellers do not agree to take possession thereof
during the thirty (30) day period after such offer is made.

Section 2.13     Cooperation. If, in order to properly prepare its Tax Returns
or other documents or reports required to be filed with any Governmental
Authority, it is necessary that a Seller be furnished with additional
information, documents or records Related to the Business not referred to in
Section 2.12, and such information, documents or records are in the possession
or control of Buyers or any of the Acquired Companies, Buyers will furnish or
make available within a reasonable time such information, documents or records
(or copies thereof) at a Seller’s reasonable request. Sellers agree to reimburse
Buyers for their reasonable out-of-pocket costs provided that such costs are
disclosed to and approved in writing by Sellers in advance.

Section 2.14     Assets Incapable of Transfer.

(a)     To the extent that any Business Contract, Permit, claim related to the
Business Assets or other Business Asset included in the Acquired US Assets and
the Acquired Company Assets is not assignable or transferable without the
consent of another Person, this Agreement shall not constitute an assignment or
transfer thereof, an attempted assignment or transfer thereof, or an agreement
to effect such an assignment or transfer, if such assignment or transfer,
attempted assignment or transfer, or agreement would constitute a breach of the
contract, permit or asset. Sellers and Buyers shall use their commercially
reasonable efforts to obtain the consent of such other Person as soon as
reasonably practicable to the assignment or transfer of any such Business Assets
to the appropriate Buyer in all cases in which such consent is or may be
required for such assignment or transfer and to obtain the release of Sellers of
their obligations under each such Business Asset. For purposes of clarification,
the commercially reasonable efforts by Sellers shall in no event (i) require the
payment of any money or (ii) permit, without the prior written consent of
Buyers, the amendment or modification of any material term or provision of the
contract, permit or asset.

 

(b)     If any such consent will not be obtained, Sellers shall use commercially
reasonable efforts, upon reasonable request by Buyers, to provide an alternate
reasonable arrangement reasonably satisfactory to Buyers and Sellers designed to
provide to Buyers the economic benefits intended to be assigned or transferred
to them under the relevant Business Asset and to relieve Sellers of the
performance and other obligations and Liabilities thereunder. Without limiting
the generality of the foregoing, the Parties expressly intend and agree that the
beneficial interest in and to such Business Assets, to the fullest extent
permitted by the relevant contract, permit, claim or asset and applicable Law,
pass to Buyer. The Parties further expressly intend and agree that all
Liabilities under any such permit, claim, contract or asset shall be assumed by
Buyers as of the Effective Time, whether or not an assignment or transfer can be
made, and all such Liabilities shall constitute Assumed Liabilities, Brazil
Business Liabilities or Mexico Business Liabilities under this Agreement, as the
case may be.

 

ARTICLE III 

 

REPRESENTATIONS AND WARRANTIES OF SELLERS


Sellers, jointly and severally, represent and warrant to Buyers as follows as of
the date of this Agreement and, subject to any updated Sellers Disclosure Letter
delivered by Sellers to Buyers prior to or at the Closing, as of the Closing
Date:

     Section 3.1      Organization and Authority. Each Seller and each of the
Acquired Companies has been duly incorporated or formed, is validly existing and
is in good standing under the laws of its jurisdiction of incorporation or
formation, with the requisite power (corporate or otherwise) and authority to
own, operate or lease the properties that it purports to own, operate or lease
and to carry on its business as now being conducted. Each Seller has the full
power (corporate or otherwise) and authority to enter into this Agreement and
the Ancillary Agreements to which it is to be a party and to perform its
obligations hereunder and thereunder. Each Acquired Company and each
Pre-Restructuring Company has the full power (corporate or otherwise) and
authority to enter into the agreements and the other documents with respect to
the Pre-Closing Spin Off Transactions to which it is to be a party and to
perform its obligations hereunder and thereunder. This Agreement has been duly
authorized, executed and delivered by Sellers and constitutes a legal, valid and
binding agreement of Sellers, enforceable against Sellers in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles, and no other proceedings on the part of Sellers are
necessary to authorize this Agreement and the consummation of the transactions
contemplated hereby. The agreements and other documents with respect to the
Pre-Closing Spin Off Transaction have been duly authorized, executed and
delivered by the applicable Acquired Company or Pre-Restructuring Company and
constitutes a legal, valid and binding agreement of such entity, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, and no other
proceedings on the part of such entity are necessary to authorize such
agreements or documents and the consummation of the transactions contemplated
thereby. The Ancillary Agreements will be duly authorized, executed and
delivered by Sellers and will constitute legal, valid and binding agreements of
Sellers, as applicable, enforceable against Sellers, as applicable, in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, and no other
proceedings on the part of Sellers are necessary to authorize the Ancillary
Agreements and the consummation of the transactions contemplated thereby.
 

     Section 3.2      No Conflict. Neither (i) the execution and delivery by
Sellers of this Agreement and each Ancillary Agreement to which a Seller is a
party, (ii) nor compliance by a Seller with the terms and provisions of this
Agreement and each such Ancillary Agreement, nor (iii) the execution and
delivery by the Acquired Companies or the Pre-Restructuring Companies of the
agreements and other documents with respect to the Pre-Closing Spin Off
Transaction, (iv) nor compliance by the Acquired Companies or the
Pre-Restructuring Companies with the agreements and other documents with respect
to the Pre-Closing Spin Off Transaction will (a) except as set forth in Section
3.2(a) of Sellers Disclosure Letter, violate any provision of the certificate of
incorporation or by-laws or other similar organizational document of such
Seller, Acquired Company or Pre-Restructuring Company; (b) except as set forth
in Section 3.2(b) of Sellers Disclosure Letter violate any Law or any
injunction, order or decree of any Governmental Authority to which such Seller,
Acquired Company or Pre-Restructuring Company is subject except, in all cases,
for such violations that would not prohibit or materially impair such entities’
ability to perform its obligations under this Agreement or an Ancillary
Agreement or the agreements and other documents with respect to the Pre-Closing
Spin Off Transaction; or (c) except as set forth in Section 3.2 of the Sellers
Disclosure Letter, result in any breach of, or constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any of the Business Contracts listed in Section
3.9(a) of the Sellers Disclosure Letter or result in the creation of any
Encumbrance (other than a Permitted Encumbrance) on any of the Business Assets,
except in the case of clause “c”, for any violations, breaches, defaults or
other matters that would not have a Material Adverse Effect or prohibit or
materially impair such Seller’s ability to perform its obligations under this
Agreement, the Ancillary Agreements or in connection with the Pre-Closing Spin
Off Transactions.

     Section 3.3      Financial Information.



(a)     Section 3.3 of the Sellers Disclosure Letter sets forth a copy of (i)
the unaudited combined financial statements of the Business consisting of a
balance sheet and income statement, as of and for the fiscal years ended 2008
and 2007, and (ii) the unaudited combined financial statements of the Business,
consisting of a balance sheet and income statement as of and for the nine months
ended June 30, 2009 (collectively, the “Financial Information”). Except as set
forth in Section 3.3 of the Sellers Disclosure Letter, the Financial Information
is complete and accurate in all material respects, fairly present the assets,
liabilities and income statement of the Business and have been prepared from the
applicable books and records of Sellers in accordance with the Practices and
Procedures consistently applied.


(b)     Except as set forth in Section 3.3 of the Sellers Disclosure Letter, to
the Knowledge of Sellers, as of June 30, 2009, there were no Liabilities of the
Business (that were individually or in the aggregate material to the Business)
that have not been fully disclosed or reserved against on the Financial
Information for the nine months ended June 30, 2009 of any kind or type that
would be required by the Practices and Procedures to be included in the
Financial Information for the nine months ended June 30, 2009. To the Knowledge
of Sellers, since June 30, 2009, the Business has not incurred any Liability
(that were individually or in the aggregate material to the Business) other than
(i) Liabilities not required to be reflected on a balance sheet prepared on a
basis consistent with the Practices and Procedures used in preparing the
Financial Information for the nine months ended June 30, 2009 which have been
incurred in the ordinary course of business in all material respects consistent
with past practice subsequent to the date hereof or in connection with any of
the transactions permitted or contemplated by this Agreement (including the
Pre-Closing Brazil Spin Off Transactions); and (ii) Liabilities that, consistent
with the Practices and Procedures used in preparing the Financial Information
for the nine months ended June 30, 2009 and Section 2.7(a), should be reflected
on the Final Closing Balance Sheet and that (x) have been incurred in the
ordinary course of business in all material respects consistent with past
practice subsequent to June 30, 2009; and (y) will be fully reflected or
reserved against on the Final Closing Balance Sheet to the extent required by
Section 2.7(a). It is understood that for purposes of this Section 3.3(b) only,
“Knowledge of Sellers” shall mean the knowledge that the persons listed on part
I of Appendix H should have had after reasonable inquiry, including after due
inquiry of the persons identified on part II of Appendix H.

 

Section 3.4      Absence of Certain Changes or Events. Except as set forth in
Section 3.4 of the Sellers Disclosure Letter, as otherwise disclosed in this
Agreement or as otherwise contemplated or permitted by this Agreement, since
June 30, 2009 to the date of this Agreement, there has not been any Material
Adverse Effect and the Seller US, the Acquired Companies and the
Pre-Restructuring Companies have conducted the Business in the ordinary and
usual course and have not, with respect to the Business, other than in the
ordinary course of business: (i) sold, assigned, Encumbered, pledged or
otherwise transferred any Business Assets that are material to the Business;
(ii) acquired an interest of five percent (5%) or more in any Person or acquired
a substantial portion of the assets or business of any Person or any division or
line of business thereof, which in any case is, individually or in the
aggregate, material to the Business; (iii) made any capital expenditures or
commitments for any capital expenditures relating to the Business other than (A)
in accordance with the Business’ fiscal year 2009 capital expenditure plan
previously made available to Buyer, (B) in connection with the repair or
replacement of facilities destroyed or damaged due to casualty or accident
(whether or not covered by insurance) or (C) otherwise in an aggregate amount
for all such capital expenditures made pursuant to this clause (C) not to exceed
$1.0 million in the aggregate; (iv) terminated or materially amended any
Material Business Contract or IP Contract; (v) (a) disposed of or permitted to
lapse any rights to Intellectual Property material to the Business and included
in the Business Intellectual Property or Shared Intellectual Property, or
disclosed to any Person, any material Trade Secrets included in the Business
Intellectual Property or Shared Intellectual Property, or (b) compromised or
settled any one or more actions or suits or instituted any action or suits
concerning any Intellectual Property material to the Business and included in
the Business Intellectual Property or Shared Intellectual Property; (vi)
suffered any material damage, destruction or other casualty loss (not covered by
insurance) to the Business Assets; (vii) except for (1) merit increases, (2)
other increases in the ordinary course of business and consistent with past
practice, (3) if required by Law, existing employment agreements or collective
bargaining agreements, or (4) in connection with changes to employee benefit
plans or arrangements applicable to covered employees generally and not
disproportionately affecting Business Employees, increased the compensation
payable or to become payable by Seller US, an Acquired Company or a
Pre-Restructuring Company to any of the Business Employees or increased any
bonus, insurance, pension or other employee benefit plan, payment or arrangement
made by Seller US, an Acquired Company or a Pre-Restructuring Company for or
with any such Business Employees; (viii) made any material change in any
accounting method, practice or principle or in any system of internal accounting
controls, other than as required by applicable accounting or regulatory
authority applicable to the Business; or (ix) entered into an agreement to do
any of the foregoing.
 

     Section 3.5      Real Property.

(a)     Except as set forth in Section 3.5(a) of the Sellers Disclosure Letter,
an Acquired Company or Seller US has, or will on the Closing Date have,
ownership title to, or a valid leasehold interest in, the Real Property, as the
case may be, free and clear of all Encumbrances, other than Permitted
Encumbrances.

(b)     Except as set forth in Section 3.5(b) of the Sellers Disclosure Letter,
to Knowledge of Sellers, (i) the Real Property is in material compliance with
all applicable real estate, real property, building, zoning, subdivision, land
use or similar Laws (collectively, the “Real Property Laws”), and (ii) the
current use or occupancy of the Real Property or operation of the Business
thereon does not violate in any material respect any Real Property Laws. None of
the Sellers, the Acquired Companies or the Pre-Restructuring Companies received
any written notice of violation of any Real Property Laws which has not been
resolved. Except as set forth in Section 3.5(b) of the Sellers Disclosure
Letter, all Taxes related to the Real Property have been fully and duly paid to
the extent they are due and payable prior to the date of this Agreement or the
Closing Date, as applicable.

(c)     The representations and warranties contained in this Section 3.5 shall
be the exclusive representations and warranties with respect to the Real
Property or Real Property Laws, and notwithstanding any other provision
contained in this Agreement to the contrary, no other representation or warranty
is made in this Agreement with respect to the Real Property.

Section 3.6      Business Assets. Except as set forth in Section 3.6(a) of the
Sellers Disclosure Letter or as otherwise provided in this Agreement or the
Ancillary Agreements, Seller US, a Pre-Restructuring Company or an Acquired
Company owns, leases or has the legal right to use all of the Business Assets
(excluding the Real Property, which is the subject of Section 3.5, and
Intellectual Property, which is the subject of Section 3.14) and has good title
to (or in the case of leased Business Assets, valid leasehold interest in) all
Business Assets (excluding the Real Property, which is the subject of Section
3.5, and Intellectual Property, which is the subject of Section 3.14), free and
clear of all Encumbrances, except for Permitted Encumbrances. Except (i) as set
forth in Section 3.6(b) of the Sellers Disclosure Letter and (ii) for the
Excluded Assets, the Business Assets, together with the rights granted to Buyers
pursuant to this Agreement and the Ancillary Agreements and any other agreements
to be entered into pursuant hereto or thereto, will constitute on the Closing
Date substantially all of the assets necessary to conduct the Business in the
same manner in all material respects as the Business is presently conducted by
the Sellers and their Affiliates (including the Acquired Companies, the
Pre-Restructuring Companies) and Seller US.

     Section 3.7      Litigation. Except as set forth in Section 3.7 of the
Sellers Disclosure Letter, as of the date hereof, there is no material action,
suit or proceeding pending or, to Sellers’ Knowledge, threatened against Sellers
and their Affiliates, including Seller US, an Acquired Company or a
Pre-Restructuring Company, with respect to the Business or the Business Assets
or Business Liabilities, at law, in equity or otherwise, in, before, or by, any
court, arbitrator or Governmental Authority. Except as set forth in Section 3.7
of the Sellers Disclosure Letter, there are no material unsatisfied judgments or
material outstanding or binding orders, injunctions, decrees, stipulations or
awards (whether rendered by a court, an administrative agency or by an
arbitrator) against any of the Business Assets or against Sellers and their
Affiliates, including Seller US, an Acquired Company or a Pre-Restructuring
Company, with respect to the Business. Notwithstanding the foregoing, no
representation or warranty is made under this Section 3.7 in respect of any
Intellectual Property matters which are the subject of Section 3.14.

     Section 3.8      Compliance with Law. Except as set forth in Section 3.8(a)
of the Sellers Disclosure Letter, the Business is being conducted in compliance
in all respects with applicable Law, except for possible violations which,
individually or in the aggregate, would not materially adversely affect the
financial condition or results of operation of the Business taken as a whole.
Except as set forth in Section 3.8(b) of the Sellers Disclosure Letter, all
Permits required to conduct the Business, as currently conducted, have been
obtained (except where the failure to obtain such Permits would not materially
adversely affect the financial condition or results of operations of the
Business taken as a whole) and are in full force and effect and are being
complied with in all material respects. Notwithstanding the foregoing, no
representation or warranty is made under this Section 3.8 in respect of any (i)
matters relating to the Real Property, and compliance of the Real Property with
Laws, which are the subject of Section 3.5, (ii) employee benefit matters which
are the subject of Section 3.13, (iii) Intellectual Property matters which are
the subject of Section 3.14, (iv) matters relating to Environmental Laws and
Environmental Permits or the environmental condition of any of the Business
Assets or the Business Locations which are the subject of Section 3.16 and (v)
matters relating to Taxes which are the subject of Section 3.17 .

     3.9      Business Contracts.

(a)     Section 3.9(a) of the Sellers Disclosure Letter contains a complete and
accurate list of the following written Business Contracts (a copy of each of
which has been made available to Buyers) to which Seller US, an Acquired Company
or a Pre-Restructuring Company is a party as of the date hereof (but excluding
(a) Business Contracts between the Acquired Companies and (b) Business Contracts
that will be between the Acquired Companies following the Pre-Closing Spin Off
Transactions and the Pre-Closing Mexico Employee Transfer Transaction) and :

       (i)     all Business Contracts with any Person containing any provision
or covenant prohibiting or limiting the ability of an Acquired Company to engage
in any business activity or compete with any Person or prohibiting or limiting
the ability of any Person to compete with any Acquired Company;

        (ii)    all partnership, joint venture, stockholders’ or other similar
Business Contracts between any Acquired Company and any Person;

        (iii)    all Business Contracts relating to any Third Party
Indebtedness;

        (iv)   all Business Contracts with each distributor, dealer,
manufacturers’ representative, sales agency or franchisee that, during the
fiscal year ended September 28, 2008, or during the nine (9) months ended June
30, 2009, that accounted for more than 1.0% of the gross sales revenue of the
Business during either period;

        (v)   all Business Contracts relating to the future disposition or
acquisition of any Business Assets, other than dispositions or acquisitions in
the ordinary course, in accordance with the provisions of this Agreement, and
other than this Agreement and the Ancillary Agreements, and other than Contracts
providing for the future disposition or acquisition of any item with a value
less than $1.0 million or other dispositions in the aggregate not greater than
$1.0 million and for any individual item not greater than $500,000;

        (vi)  all Business Contracts that (A) limit or contain restrictions on
the ability of any Acquired Company to declare or pay dividends on, to make any
other distribution in respect of or to issue or purchase, redeem or otherwise
acquire its capital stock (or equity interests), to incur Indebtedness, to incur
or suffer to exist any Encumbrance, to purchase or sell any Business Assets, to
change the lines of business in which it participates or engages or to engage in
any business activities, or (B) require any Acquired Company to maintain
specified financial ratios or levels of net worth or other indicia of financial
condition;

        (vii)  all Business Contracts which require any Acquired Company to
purchase its total requirements of any product or service from a third party or
that contains “take or pay” provisions;

        (viii) all Business Contracts for the sale of products or provision of
services to any Governmental Authority;

         (ix)  all Business Contracts for any capital expenditure or leasehold
improvement in any one case in excess of $1.0 million;

         (x)   all leases of personal property where the annual lease payments
exceed $200,000 in the aggregate; and

         (xi)  all leases of Real Property where the annual rental payments
under an individual lease exceed $200,000 in the aggregate.      

(b)     The Business Contracts listed (or required to be listed) in Section
3.9(a) of the Sellers Disclosure Letter are referred to collectively herein as
the “Material Business Contracts.” Each Material Business Contract is, as of the
date hereof, valid and is in full force and effect in accordance with the terms
of such Material Business Contract. Except as set forth in Section 3.9(b) of the
Sellers Disclosure Letter, as of the date hereof, there is no material default
or claim of material default under any Material Business Contract, and no event
has occurred that, with the passage of time or the giving of notice or both,
would constitute a default by Seller US, an Acquired Company or a
Pre-Restructuring Company or, to Sellers’ Knowledge, any other party thereto
under any Material Business Contract, or would permit modification,
acceleration, or termination of any Material Business Contract, or result in the
creation of an Encumbrance (other than a Permitted Encumbrance) on any of the
Business Assets, other than such defaults, claims or events the effect of which
would not materially adversely affect the financial condition or results of
operations of the Business taken as a whole. Notwithstanding the foregoing, no
representation or warranty is made under this Section 3.9 (a) or (b) in respect
of any IP Contracts which are the subject of Section 3.14.

Section 3.10      Consents and Approvals. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by Sellers (and the
execution, delivery and performance of the agreements and other documents in
connection with the Pre-Closing Spin Off Transactions by the Acquired Companies
and the Pre-Restructuring Companies) do not and will not require any consent,
approval, authorization or other action by, or filing with or notification to,
any Governmental Authority, except (a) as set forth in Section 3.10 of the
Sellers Disclosure Letter, (b) for the notification requirements of the HSR Act
and any Foreign Competition Law, (c) where the failure to obtain such consent,
approval, authorization or action, or to make such filing or notification, would
not prevent or materially delay the consummation by Sellers of the transactions
contemplated by this Agreement, the Ancillary Agreements or the Pre-Closing Spin
Off transactions, and (d) as may be necessary as a result of facts or
circumstances relating solely to Buyers.

     Section 3.11      Acquired Company Capital Stock. The authorized and issued
capital stock (or equivalent equity interests) of each Acquired Company as of
the Closing Date will be as set forth in Appendix A. As of the Closing Date,
Sellers Brazil will be the record and beneficial owners of all of the
outstanding Brazil Shares free and clear of all Encumbrances and Sellers Mexico
will be the record and beneficial owners of all of the outstanding Mexico Shares
free and clear of all Encumbrances. As of the Effective Time, Buyer Brazil will
be the record and beneficial owners of all of the outstanding Brazil Shares free
and clear of all Encumbrances and Buyers Mexico will be the record and
beneficial owners of all of the outstanding Mexico Shares free and clear of all
Encumbrances. The Acquired Company Shares owned by Sellers as of the Closing
Date will have been validly issued and will be fully paid and non-assessable.
Except as set forth in Section 3.11 of the Sellers Disclosure Letter, none of
the Acquired Company Shares owned by Sellers as of the Closing Date will be
subject to any shareholders agreements, limited liability company agreements,
voting trusts or proxies, with respect to the voting thereof and there will be
no outstanding warrants, options, rights, convertible or exchangeable securities
or other Contracts (other than this Agreement and other than any such Contract
solely between Acquired Companies) pursuant to which a Seller or its Affiliates,
including, a Pre-Restructuring Company or an Acquired Company, will be obligated
to issue, sell, purchase, return or redeem any Acquired Company Shares.

     Section 3.12      Employees; Labor Relations.

(a)     Except as disclosed in Section 3.12(a) of the Sellers Disclosure Letter,
(i) there are no suits, actions, arbitrations, judicial, administrative or other
proceedings pending, or to the Sellers’ Knowledge, threatened, between any
Acquired Company, on the one hand, and any employee or employees of the
Business, on the other hand, which would materially adversely affect the
financial condition or results of operation of the Business taken as a whole,
and (ii) there are no unfair labor practice complaints and no claim for
discrimination or unfair dismissal has been brought against any Acquired Company
before the National Labor Relations Board, or any other Governmental Authority,
court or employment tribunal which, if adversely determined, would materially
adversely affect the financial condition or results of operation of the Business
taken as a whole.

(b)     Except as disclosed on Section 3.12(b) of the Sellers Disclosure Letter,
there has been no work stoppage, strike or other concerted action by employees
of the Business or any written threat thereof during the 12 months preceding the
date of this Agreement. Except as disclosed in Section 3.12(b) of the Sellers
Disclosure Letter, during the 12 months preceding the date of this Agreement,
Sellers or any of their Affiliates, including Seller US, the Pre-Restructuring
Companies and the Acquired Companies, in each case with respect to the Business,
have complied in all respects with all applicable Laws relating to the
employment of labor, including those relating to equal employment opportunity,
wages, hours, compensation, benefits, occupational health and safety, payment
and withholdings of taxes and collective bargaining, other than any
noncompliance which has not materially adversely affect the financial condition
or results of operation of the Business taken as a whole.

(c)     Except as set forth in Section 3.12(c) of the Sellers Disclosure Letter,
as of the date hereof, none of Seller US, an Acquired Company or a
Pre-Restructuring Company is a party to, or bound by, any material labor
agreement or collective bargaining agreement in respect to the Business
Employees.

Section 3.13      Certain Employee Benefit Plans.

(a)     Foreign Plans. All material benefit plans, contracts or arrangements
currently covering Business Employees which would be described in Section
3.13(b) but for the fact that such plans are maintained outside the jurisdiction
of the United States (but excluding plans maintained by a Governmental
Authority) are listed in Section 3.13(a) of the Sellers Disclosure Letter (the
“Foreign Plans”), and a true and complete copy of the current plan text and
amendments thereto of each Foreign Plan constituting part of the Business Assets
has been provided or made available to Buyers. Except as would not, either
individually or in the aggregate, materially adversely affect the financial
condition or results of operation of the Business taken as a whole, and except
as set forth in Section 3.13(a) of the Sellers Disclosure Letter:

(i)     Where required by Law, each of the Foreign Plans has obtained from the
Government Authorities having jurisdiction with respect to such plan any
required determinations that such plans are in compliance with the laws and
regulations of any government.

(ii)     There are no pending investigations by any Governmental Authority
involving the Foreign Plans, no claims pending or, to Sellers’ Knowledge,
threatened (except for claims for benefits payable in the normal operation of
the Foreign Plans), suits or proceedings against any Foreign Plan or asserting
any rights or claims to benefits under any Foreign Plan, other than benefits
payable in the ordinary course of the operations of the Foreign Plans.

(iii)     To the Knowledge of Sellers, the Foreign Plans are in compliance in
all respects with all applicable Laws.



(b)     ERISA Plans.

(i)     All benefit plans, contracts or arrangements maintained for the benefit
of Business Employees, including “employee benefit plans” within the meaning of
Section 3(3) of ERISA and plans of deferred compensation, but excluding the
Foreign Plans (the “Benefit Plans”), are listed in Section 3.13(b) of the
Sellers Disclosure Letter.

(ii)     Except as would not, either individually or in the aggregate,
materially adversely affect the financial condition or results of operation of
the Business taken as a whole:



(A)     

No Business Asset is subject to any Encumbrance under ERISA  Section 302(f) or
Code section 412(n), ERISA Section 4068 or arising out of any action filed under
ERISA Section 4301(b).





(B)     

None of Sellers nor any other employer (an “ERISA Affiliate”) that is, or was at
any time after January 1, 2000, together with the Seller, treated as a “single
employer” under Section 414(b), 414(c) or 414(m) of the Code, has incurred any
liability under Section 4062, 4063, 4064 or 4069 of ERISA which could reasonably
be expected to subject Buyers or any Business Asset to such liability.





(C)     

None of Sellers nor any ERISA Affiliate, while an ERISA Affiliate, has any
currently outstanding withdrawal liability, within the meaning of Section 4201
of ERISA, or any currently outstanding contingent withdrawal liability under
Section 4204 of ERISA, to any multiemployer pension plan, which liability could
reasonably be expected to become a liability of Buyer, or to impose any
Encumbrance which in the aggregate would materially adversely affect the
financial condition or results of operation of the Business taken as a whole.
There are no outstanding contributions currently due to any such multiemployer
plan.





(D)     

All Benefit Plans, other than “multiemployer plans” within the meaning of
Section 3(37) of ERISA, maintained for the benefit of Transferred Employees (the
“Plans”) are in material compliance with ERISA, to the extent applicable, and
their terms. There is no material pending or to Sellers’ Knowledge, threatened,
litigation relating to the Plans. There are no outstanding contributions
currently due to the Plans.





(E)     

The Benefit Plans which are “employee pension benefit plans” within the meaning
of Section 3(2) of ERISA and which are intended to meet the qualification
requirements of Section 401(a) of the Code (each, a “Pension Plan”) have
received determination letters from the IRS to the effect that such Pension
Plans are qualified and the related trusts are exempt from federal income taxes
and no determination letter with respect to any Pension Plan has been revoked
nor, to Sellers’ Knowledge, is there any reason for such revocation, nor has any
Pension Plan been amended since the date of its most recent determination letter
in any respect that would adversely affect its qualification.



     Section 3.14      Intellectual Property.

(a)     Section 3.14(a) of the Sellers Disclosure Letter sets forth a list of
the Business Intellectual Property and sets forth a correct and complete list,
as of the date hereof, of all registered or applied-for Trademarks, Copyrights,
and Patents, included in the Business Intellectual Property , specifying as to
each item, as applicable: (i) the owner of the item; (ii) the jurisdiction in
which the item is issued or registered or which any application for issuance or
registration has been filed; (iii) the respective issuance, registration or
application number of such item; and (iv) the date of application and issuance
or registration of the item. Sellers and its Affiliate exclusively own
(beneficially, and of record where applicable) all of the Intellectual Property
items set forth in Section 3.14(a) of the Sellers Disclosure Letter, free and
clear of all Encumbrances, except Permitted Encumbrances (if any), and such
Intellectual Property is subsisting and, to Sellers’ Knowledge, valid and
enforceable.

(b)     Section 3.14(b)(i), (ii), and (iii) of the Sellers Disclosure Letter
lists, as of the date hereof, all licenses, sublicenses, consents and other
contracts and agreements, whether written or oral (i) by which Sellers or their
Affiliates, including Seller US, an Acquired Company or a Pre-Restructuring
Company is authorized, is granted or obtains the right to use any Intellectual
Property material to the Business (other than readily available off-the-shelf
computer programs), and (ii) by which Sellers or their Affiliates, including
Seller US, an Acquired Company or a Pre-Restructuring Company licenses or
otherwise authorizes or permits a third party to use, enforce or register any
(A) material Business Intellectual Property, other than pursuant to purchase
orders or other contracts with original equipment manufacturers or other
customers in the ordinary course of Business and (B) Intellectual Property for
Restricted Activities, and (iii) by which Sellers or their Affiliates, including
Seller US, an Acquired Company or a Pre-Restructuring Company are restricted in
its right to use, enforce or register any (X) material Business Intellectual
Property or (Y) Shared Intellectual Property in a manner that prevents Licensors
from granting the rights under the Shared Intellectual Property License
Agreement (the “IP Contracts”). Each IP Contract, as of the date hereof, is
valid and is in full force and effect in accordance with the terms of such IP
Contract. Except as set forth in Section 3.14(b)(i) or (ii) of the Sellers
Disclosure Letter, there is no material default or claim of default under any IP
Contract, and no event has occurred that, with the passage of time or the giving
of notice or both, would constitute a default by Sellers or a Seller Affiliate
(including an Acquired Company) or, to Seller’s Knowledge, any other party
thereto under any IP Contract, or would permit modification, acceleration, or
termination of any IP Contract.

(c)     Except as set forth in Section 3.14(c)(i) of the Sellers Disclosure
Letter, during the period owned or licensed by Seller US, an Acquired Company or
a Pre-Restructuring Company, none of them has received any written notice from
any other Person challenging its right to use any of the Business Intellectual
Property. Except as set forth in Section 3.14(c)(ii) of the Sellers Disclosure
Letter, no action, suit or proceeding alleging infringement, misappropriation,
or other violation of any Business Intellectual Property is pending or
threatened against any Person by Sellers or any of their Affiliates (including
the Acquired Companies). Except as set forth in Section 3.14(c)(iii) of the
Sellers Disclosure Letter, as of the date hereof, there is no material action,
suit or proceeding alleging infringement, misappropriation or other violation of
any Person’s Intellectual Property pending or, to Sellers’ Knowledge, threatened
against Sellers or their Affiliates, including Seller US, an Acquired Company or
a Pre-Restructuring Company, with respect to the Business. The Business
Intellectual Property together with the rights to Intellectual Property being
granted pursuant to the Ancillary Agreements constitute substantially all of the
Intellectual Property necessary to conduct the Business in the same manner in
all material respects as the Business is presently conducted.

(d)     Except as set forth in Section 3.14(d) of the Sellers Disclosure Letter,
Seller US, the Acquired Companies and the Pre-Restructuring Companies own all
right, title and interest in and to, or have a license, sublicense, permission
or right to use, all of the Business Intellectual Property, except for any to be
licensed pursuant to this Agreement and except for any the failure to own or
have such a license, sublicense, permission or right to use would not materially
adversely affect the financial condition or results of operations of the
Business taken as a whole.

(e)     To the Sellers’ Knowledge, the conduct of the Business as conducted as
of the Effective Time does not infringe, misappropriate, or otherwise violate,
and has not infringed, misappropriated, or otherwise violated, any Person’s
Intellectual Property rights in a material respect.

(f)     To the Sellers’ Knowledge, no Person is materially infringing,
misappropriating, or otherwise violating any Business Intellectual Property.

Section 3.15      Brokers and Finders. Except for the retention of such Persons,
the fees and expenses of which will be paid by Sellers in accordance with
Section 11.6, Sellers has not employed any broker, finder or investment banker
or incurred any liability for any brokerage, finder’s or other fee or commission
in connection with the transactions contemplated by this Agreement and the
Ancillary Agreements.

Section 3.16     Environmental Matters. Sellers have provided Buyers with access
to all “Phase I” environmental site assessments commissioned by a Seller or its
Affiliates Related to the Brazil Location and the Mexico Location, and to copies
of the soil and ground water studies relating to environmental conditions at the
Brazil Location and the Mexico Location commissioned by a Seller or its
Affiliates Related to the Business, that were prepared by third parties during
the three (3) year period ending on the date of this Agreement (the
“Environmental Reports”). To Sellers’ Knowledge, except as disclosed in the
Environmental Reports or Section 3.16 of the Sellers Disclosure Letter, or as
would not materially adversely affect the financial condition or results of
operations of the Business taken as a whole:

(a)     The Business Assets are in compliance with all applicable Environmental
Laws and all Permits, certifications, licenses, approvals, registrations and
authorizations required by the Environmental Laws (“Environmental Permits”).

(b)     None of Seller US, an Acquired Company or a Pre-Restructuring Company
have received in connection with the Business Assets any unresolved written
notice of any citation, summons, order, complaint, penalty, investigation or
review by any Governmental Authority (i) with respect to any alleged violation
by Seller US, an Acquired Company or a Pre-Restructuring Company of any
Environmental Law, (ii) with respect to any alleged failure of Seller US, an
Acquired Company or ARM Brazil to have any Environmental Permit or (iii) with
respect to any generation, treatment, storage, recycling, transportation or
disposal of any Hazardous Substance.

(c)     There is no claim with respect to Environmental matters related to the
Business pending or, to the Knowledge of Sellers, threatened against Seller US,
an Acquired Company or a Pre-Restructuring Company or, to the Knowledge of
Seller, against any Person whose liability for any such claim Seller US, an
Acquired Company or a Pre-Restructuring Company have or may have retained or
assumed either contractually or by operation of Law;

(d)     To the Knowledge of Sellers, there are no past or present actions,
activities, circumstances, conditions, events or incidents, which could form the
basis of any claim with respect to Environmental matters related to the Business
against Sellers or their Affiliates.

(e) Except as set forth in Section 3.16(e) of the Sellers’ Disclosure Schedule
Letter, by the Closing Date the Acquired Companies shall have all necessary
Environmental Permits to conduct the Business as currently conducted and such
Environmental Permits shall be in full force and effect and will be complied
with in all respects.



Section 3.17      Taxes. Except as set forth in Section 3.17 of the Sellers
Disclosure Letter;

(a)     Seller US, the Acquired Companies and the Pre-Restructuring Companies,
with respect to the Business, have filed or caused to be filed all Tax Returns
required to be filed with respect to the Business and have paid or caused to be
paid all Taxes shown to be due on such Tax Returns or otherwise due. Such Tax
Returns are accurate and complete in all material respects. Neither the Business
nor the Acquired Companies are liable for the Taxes of any Person as a
transferee, successor, by contract, Law, regulation, rule, or otherwise. The
Acquired Companies are in material compliance with all applicable Tax Laws. To
the extent Related to the Business, Seller US and the Pre-Restructuring
Companies are in material compliance with all applicable Tax Laws.

(b)     No presently effective waivers or extensions of statutes of limitation
with respect to Taxes have been given with respect to an Acquired Company for
any taxable years.

(c)     None of the Acquired Companies has any agreement with any Person
regarding the filing of Tax Returns or relating to the sharing of Tax benefits
or liabilities with such Persons.

(d)     None of the Acquired Companies is currently the subject of any Audit or
examination with respect to Taxes. To the extent Related to the Business, none
of Seller US or the Pre-Restructuring Companies is currently the subject of any
Audit or examination with respect to Taxes.

(e)     There are no pending actions, suits or assessments pending with respect
to Taxes of the Acquired Companies (or to the extent Related to the Business,
none of Seller US or the Pre-Restructuring Companies) nor has any of the
Acquired Companies (or to the extent Related to the Business, none of Seller US
or the Pre-Restructuring Companies) received any written request for information
related to Tax matters or notifications or notices of deficiency or proposed
adjustments for any amount of Taxes, by any Governmental Authorities.

(f)     All amounts required to be withheld or collected for payment of Taxes of
the Acquired Companies (or to the extent Related to the Business, none of Seller
US or the Pre-Restructuring Companies), including from employees’ salaries,
wages and other compensation, have been collected or withheld, and if due, paid
to the appropriate taxing authorities.

(g)     None of the Acquired Companies has ever been a member of an affiliated,
combined, consolidated or unitary group for purposes of filing any Tax Return.

(h)     To the Knowledge of Sellers, there are no claims by a Tax authority in a
jurisdiction where any Acquired Company does not file Tax Returns that any such
Acquired Company is or may be subject to taxation by that jurisdiction.

(i)     None of the Acquired Companies is a party to any agreement, contract,
arrangement or plan that has resulted, or would result, in a payment that would
not be fully deductible, as a result of Sections 280G or 162(m) of the Code or
any similar provision of non-U.S., state or local Law.

(j)     None of the Acquired Companies will be required to include any item of
income or gain in, or exclude any item of deduction or loss from, taxable income
for any Tax period (or portion thereof) ending after the Closing Date as a
result of any: (i) change in method of accounting made subsequent to the Closing
Date by Sellers for a Tax period ending prior to the Closing Date; (ii) “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or foreign income tax Law) executed prior to
the Closing Date; (iii) installment sale made prior to the Closing Date; or (iv)
the use of the cash, modified cash or modified accrual method of accounting.

(k)     There are no tax rulings or requests for ruling relating to any of the
Acquired Companies (or to the extent Related to the Business, Seller US or the
Pre-Restructuring Companies) that could be material on the liability for Taxes
of such entities for any period after the Closing Date.

(l)     There are no powers of attorney (that are currently in force) which have
been granted with respect to Income Taxes of any of the Acquired Companies (or
to the extent Related to the Business, Seller US or the Pre-Restructuring
Companies).

Section 3.18      Business Receivables. Except as set forth in Section 3.18 of
the Sellers Disclosure Letter, all Business Receivables included in the Business
Assets at the Effective Time, will represent bona fide sales of goods or
services made in the ordinary course of business by Seller US, an Acquired
Company or a Pre-Restructuring Company with respect to the Business. Except as
set forth in Section 3.18 of the Sellers Disclosure Letter, Seller has not
received written notice that the account party (payor) of any of the Business
Receivables is disputing the amount or payment of any of such Business
Receivables, except in the ordinary course of the business and except as may be
reflected in the reserves with respect to such receivables set forth in the
latest balance sheet included in the Financial Information or to be set forth in
the Final Closing Balance Sheet.

Section 3.19     Business Inventory. Except as set forth in Section 3.19 of the
Sellers Disclosure Letter, the Business Inventory included in the Business
Assets at the Effective Time will be of good quality usable and saleable in the
ordinary course of business and in such quantities which will not materially
exceed levels which are reasonable in the circumstances of the Business taken as
a whole as of that date, subject to reserves for obsolete and slow-moving
Inventory to be set forth in the Closing Balance Sheet in accordance with the
Practices and Procedures.

Section 3.20     Business Equipment. Except as set forth on Section 3.20 of the
Seller Disclosure Letter, the material items of equipment included in the
Business Assets which are used by Sellers and their Affiliates, including the
Acquired Companies or the Pre-Restructuring Companies in the current
manufacturing processes of the Business are in reasonable working condition and
state of repair taking into account reasonable wear and tear and the age of the
equipment.

Section 3.21     Substantial Customers and Suppliers. Section 3.21(a) of the
Sellers Disclosure Letter lists each of the eleven (11) largest customers of the
Business on the basis of revenues for goods sold or services provided for the
most recently completed fiscal year, indicating for each such customer its
vehicle platforms for which purchase orders for products of the Business are in
effect with Sellers and their Affiliates, including Seller US, an Acquired
Company or a Pre-Restructuring Company. Section 3.21(b) of the Sellers
Disclosure Letter lists each of the eight (8) largest production material
suppliers of the Business on the basis of cost of goods or services purchased
for the most recently completed fiscal year. Except as disclosed in
Section 3.21(c) of the Sellers Disclosure Letter, (a) no such customer or
supplier has ceased or materially reduced its purchases from or sales or
provision of services to the Business since June 30, 2009 to the date of this
Agreement, or (b) has received a written notice or other letter in writing to
cease or materially reduce such purchases or sales or provision of services
after the date of this Agreement, other than such reductions in purchases or
sales that are caused by general market conditions.

Section 3.22     Acquired Company Guarantees. Except as disclosed in Section
3.22 of the Sellers Disclosure Letter, none of Sellers and their Affiliates,
including Seller US, any Acquired Company or any Pre-Restructuring Company has
entered into any written guarantee of any of the liabilities of any customer,
supplier or other Person to whom any of them sells goods or provides services
Related to the Business.

Section 3.23     Bank and Brokerage Accounts. Section 3.23 of the Sellers
Disclosure Letter sets forth (a) a true and complete list of the names and
locations of all banks, trust companies, securities brokers and other financial
institutions at which any Acquired Company or Pre-Restructuring Companies has an
account or safe deposit box or maintains a banking, custodial, trading or other
similar relationship with respect to the Business; and (b) a true and complete
list and description of each such account, box and relationship, indicating in
each case the account number and the names of the respective officers,
employees, agents or other similar representatives of any Acquired Company
having signatory power with respect thereto.

Section 3.24     Certain Unlawful Actions. To the Knowledge of Sellers, none of
Seller US, the Acquired Companies or the Pre-Restructuring Companies nor any
director or officer of any Acquired Company, has, directly or indirectly, with
respect to the Business, used any corporate funds for unlawful contributions,
gifts, entertainment, or other unlawful expenses relating to political activity,
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds, or made any unlawful bribe, rebate, payoff, influence payment,
kickback, or other unlawful payment.

Section 3.25     Product Liability and Recall. Except as described on Section
3.25 of the Sellers Disclosure Letter, there are no actions, suits or
proceedings before any court or Governmental Authority pending or, to Sellers’
Knowledge, threatened against Seller US, an Acquired Company or a
Pre-Restructuring Company with respect to the Business by a third party seeking
to recover from Seller US, an Acquired Company or a Pre-Restructuring Company
damages for personal injury or property damage caused by a defective product of
the Business which was sold by Seller US, an Acquired Company or a
Pre-Restructuring Company prior to the Effective Time. Except as described on
Section 3.25 of the Seller Disclosure Letter, there is no pending or, to
Sellers’ Knowledge, threatened recall by any Governmental Authority or customer
of the Business of any products of the Business which were sold by Seller US, an
Acquired Company or a Pre-Restructuring Company prior to the Effective Time.

Section 3.26     Payment of Liabilities. Sellers, the Acquired Companies and the
Pre-Restructuring Companies are able to pay all of their Liabilities and debts
as such Liabilities and debts mature or become due in the usual course of
business. As of the Closing Date, none of the Acquired Companies will have
declared any dividend or distribution that will not be fully paid.

Section 3.27      Powers of Attorney. Except as listed in Section 3.27 of the
Sellers Disclosure Letter, there are no powers of attorney (that are currently
in force) which have been granted to any Person with respect to the Acquired
Companies. Notwithstanding the foregoing, no representation or warranty is made
under this Section 3.27 in respect of any Powers of Attorney necessary to
effectuate the Business Intellectual Property assignments contemplated under
this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyers, jointly and severally, represent and warrant to Sellers as follows as of
the date of this Agreement and, subject to any updated Buyers Disclosure Letter
delivered by Buyers to Sellers prior to or at the Closing, as of the Closing
Date:

Section 4.1     Organization and Authority of Buyers. Each Buyer has been duly
formed, is validly existing and is in good standing under the laws of its
jurisdiction of formation, with the requisite power (corporate or otherwise) and
authority to own, operate or lease the properties that it purports to own,
operate or lease and to carry on its business as now being conducted. Except as
disclosed in Section 4.1 of the Buyers Disclosure Schedule, each Buyer has the
full corporate power and authority to enter into this Agreement and the
Ancillary Agreements and to perform its obligations hereunder and thereunder.
This Agreement has been duly authorized, executed and delivered by each Buyer
and constitutes a legal, valid and binding obligation of each Buyer, enforceable
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, and no other proceedings on
the part of Buyers are necessary to authorize this Agreement and the
consummation of the transactions contemplated hereby.

Section 4.2     No Conflict. Neither the execution and delivery of this
Agreement and such Ancillary Agreement to which Buyers is a party nor compliance
by Buyers and such Acquired Companies with the terms and provisions of this
Agreement and each such Ancillary Agreement will violate (a) any provision of
the certificate of incorporation or by-laws or other similar organizational
document of Buyers; or (b) any Law or any injunction, order or decree of any
Governmental Authority to which a Buyer is subject, except in any such case for
any violations, breaches, defaults or other matters that would not prohibit or
materially impair either Buyers’ ability to perform its obligations under this
Agreement or Buyers’ ability to perform its respective obligations under any of
the Ancillary Agreements.

Section 4.3     Consents and Approvals. The execution, delivery and performance
of this Agreement by Buyers and the Ancillary Agreements by Buyers that are
parties thereto do not and will not require any consent, approval, authorization
or other action by, or filing with or notification to, any Governmental
Authority, except (a) as set forth in Section 4.3 of the Buyers Disclosure
Letter, (b) for the notification requirements of the HSR Act and any applicable
Foreign Competition Law, (c) where the failure to obtain such consent, approval,
authorization or action, or to make such filing or notification, would not
prevent or materially delay the consummation by Buyers of the transactions
contemplated by this Agreement and the Ancillary Agreements and (d) as may be
necessary as a result of facts or circumstances relating solely to Sellers.

Section 4.4     Brokers and Finders. Except for the retention of such Persons,
the fees and expenses of which will be paid by Buyers in accordance with Section
11.6, Buyers have not employed any broker, finder or investment banker or
incurred any liability for any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements.

Section 4.5     Financial Capability. Buyers have sufficient funds or debt
and/or equity financing commitments in place to purchase the Acquired Company
Shares and the Acquired US Assets on the terms and conditions contained in this
Agreement and will have such funds and commitments on the Closing Date. Buyers
have provided Sellers evidence of their available funding or copies of such
financing commitments, as the case may be. Availability of funding and financing
is not a condition to Buyers’ obligation to consummate the transactions
contemplated by this Agreement.

Section 4.6     Investment. The Buyer Brazil and Buyers Mexico are acquiring the
Acquired Company Shares solely for the purpose of investment and not with a view
to, or for sale in connection with, any distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”). Each of Buyer Brazil
and Buyers Mexico acknowledges the Acquired Company Shares are not registered
under the Securities Act or any applicable state securities law or other
applicable laws, and that the Acquired Company Shares may not be transferred or
sold except pursuant to the registration provisions of such Securities Act or
pursuant to an applicable exemption therefrom and pursuant to state securities
laws and regulations as applicable. Each of Buyer Brazil and Buyers Mexico is an
“accredited investor” within the meaning of Rule 501(a) promulgated under the
Securities Act. Each of Buyer Brazil and Buyers Mexico has such knowledge and
experience in financial and business matters and investments in general that
make it capable of evaluating the merits and risks of purchasing the Acquired
Company Shares. Each of Buyer Brazil and Buyers Mexico acknowledges that it has
been afforded: (a) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of Sellers and the
Acquired Companies concerning the merits and risks of investing in the Acquired
Company Shares; (b) access to information about the Acquired Companies, their
respective results of operations, financial condition and cash flow, and
business, in each case sufficient to enable Buyers to evaluate whether to
proceed with the execution and delivery of this Agreement and the purchase of
the Acquired Company Shares; and (c) the opportunity to obtain such additional
information that either Sellers or the Acquired Companies possess, or can
acquire without unreasonable effort or expense, that is necessary to make an
informed investment decision with respect to the execution and delivery of this
Agreement and the consummation of the purchase of the Acquired Company Shares.

Section 4.7     Litigation. There is no suit, investigation, action or other
proceeding pending or, to Buyers’ Knowledge, threatened before any court,
arbitration tribunal, or judicial, governmental or administrative agency,
against Buyers which would materially restrict or limit the ability of Buyers to
perform their obligations hereunder or which seeks to prevent the consummation
of the transactions contemplated herein.

Section 4.8     Payment of Liabilities. Buyers are able to pay all of their
Liabilities and debts as such Liabilities and debts mature or become due in the
usual course of business.

article v

CERTAIN COVENANTS OF SELLERS AND BUYERS

5.1      Access and Information.

(a)     Sellers shall permit Buyers and their representatives, after the date of
this Agreement until the Closing, to have reasonable access solely for
confirmatory diligence purposes, during regular business hours and upon
reasonable advance notice, subject to Sellers’ right to have their
representatives accompany Buyers’ representatives and subject to other
reasonable rules and regulations of Sellers, to (i) the Business Assets;
provided, however, Buyers shall not be permitted to perform any environmental
site assessments or other testing, sampling or investigations without Sellers’
prior written consent, which consent shall be granted or withheld in Sellers’
sole discretion, (ii) the offices, facilities, properties and the financial,
accounting and other books and records of Seller US, the Acquired Companies and
the Pre-Restructuring Companies relating to the Business, and (iii) the
appropriate management personnel of Sellers and their Affiliates, the
Pre-Restructuring Companies and the Acquired Companies. Sellers shall furnish,
or cause to be furnished, to Buyer any financial and operating data and other
information with respect to the Business as Buyers shall from time to time
reasonably request for the purpose of verifying the accuracy of the
representations and warranties of Sellers in Article III. It is expressly
understood by the Parties that, notwithstanding the provisions of this Section
5.1(a), Sellers, in their sole discretion, may deny or restrict any access (i)
involving likely breaches of applicable confidentiality agreements with third
parties or possible waivers of any applicable attorney-client privileges; (ii)
to any formulae, know-how, operating instructions or other proprietary knowledge
of Sellers or any of their Affiliates (including the Acquired Companies) with
respect to the products, materials and services used in or produced by the
Business; or (iii) in the event Buyers are in material breach of this Agreement.
It is further understood that Sellers shall be under no obligation to grant
Buyers or their representatives any access if such access would, under the
circumstances, unreasonably interfere with Sellers’ or their Affiliates’
(including the Acquired Companies) operations, activities or employees, or if
such access would, in the reasonable judgment of Sellers, violate applicable
antitrust or similar Laws, violate privacy Laws, violate labor Laws or
contracts, or breach any provision of any contract. Prior to Closing and subject
to Section 5.2 and any actions taken in order to cause the closings of the
transactions contemplated hereby or any actions taken to enforce rights pursuant
to this Agreement, with respect to any third parties with which a Seller or any
Acquired Company has a direct business relationship, and any Governmental
Authorities with jurisdiction over or which regulates Sellers, any Acquired
Company, the Business or the Business Locations, Buyers shall not make any
independent inquiry with respect to Sellers, any Acquired Company, the Business
or the Business Locations without Sellers’ prior written consent, which consent
may not be unreasonably withheld, and providing Sellers with the opportunity to
participate in the independent inquiry, it being understood that for purposes
hereof an “independent inquiry” shall mean a meeting whether by phone or in
person by an officer, director or member of senior management of Buyers
organized in order to address any matters relating to Sellers, any Acquired
Company, the Business or the Business Locations.

 

(b)     All information provided or obtained pursuant to clause (a) above shall
be held by Buyers in accordance with, and subject to the terms of, and shall
constitute “Evaluation Material” under, the Confidentiality Agreement, dated May
8, 2009, between Iochpe Maxion S.A. and ArvinMeritor, Inc. (the “Confidentiality
Agreement”). In addition Buyers agree to comply with Section 5.1(b) of the
Buyers Disclosure Letter.

Section 5.2      Registrations, Filings, Notices and Licenses.

(a)     Subject to Sellers’ and Buyers’ additional obligations under paragraphs
(b) and (c) below, Sellers and Buyers will, prior to and after the Closing,
cooperate and use commercially reasonable efforts to make all registrations,
filings and applications, to give all notices and to obtain any governmental
transfers, orders, qualifications, Permits and waivers necessary for the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements (including the Pre-Closing Spin Off Transactions).

(b)     Sellers and Buyers shall use commercially reasonable efforts to take all
actions necessary to make all filings required of each of them or their
Affiliates under the HSR Act and the Foreign Competition Laws (the “Competition
Law Filings”) with respect to the transactions contemplated hereby no later than
the fifteenth (15th) Business Day following the date of this Agreement with
respect to filings in Brazil and otherwise no later than the tenth (10th)
Business Day following the date of this Agreement including with respect to
filings in the United States and Mexico. The Competition Law Filings shall be in
substantial compliance with the requirements of the applicable Laws. Each Party
shall cooperate with the other Party to the extent necessary to assist the other
Party in the preparation of its Competition Law Filings, to request early
termination of the waiting period required by the HSR Act and any of the Foreign
Competition Laws and, if requested, to promptly amend or furnish additional
information thereunder. In addition, each of Buyers and Sellers shall as
promptly as practicable comply with all Laws that are applicable to any of the
transactions contemplated by this Agreement and the Ancillary Agreements and
pursuant to which any consent, approval, advice, order or authorization of, or
registration, declaration or filing with, such Governmental Authority is
necessary (including the HSR Act and any applicable Foreign Competition Laws).
Buyers and Sellers shall furnish to each other all such information as is
necessary to prepare any such registration, declaration or filing. Buyers and
Sellers shall keep each other apprised of the status of any communications with,
and any inquiries or requests for additional information from, any Governmental
Authority with respect to the transactions contemplated by this Agreement and
the Ancillary Agreements. Buyers and Sellers shall bear the costs and expenses
of their respective filings contemplated in this Section 5.2(b); provided,
however, that Buyers shall pay the filing fees in connection with filings in
Brazil and Mexico and Sellers in connection with filings in the US.

(c)     Each Buyer and each Seller agrees that it will, if necessary to enable
Sellers and Buyers to consummate the transactions contemplated by this Agreement
and the Ancillary Agreements, use commercially reasonable efforts to defend
against any suits, actions or proceedings, judicial or administrative,
challenging this Agreement or any of the Ancillary Agreements or the
consummation of the transactions contemplated hereby or thereby, including by
seeking to vacate or reverse any temporary restraining order, preliminary
injunction or other legal restraint or prohibition entered or imposed by any
court or other Governmental Authority that is not yet final and nonappealable;
provided, however, that (i) Sellers and Buyers shall not be under any such
obligation to take any commercially unreasonable actions to defend against any
such actions or proceedings commenced by any Governmental Authority in respect
of the HSR Act, any Foreign Competition Laws or other antitrust, competition,
merger control or similar Laws, and (ii) Buyers and Sellers agree that they
shall engage in active negotiations with, the FTC, the Antitrust Division and/or
any other Governmental Authority to prevent the commencement of any action or
proceeding seeking, and/or prevent the entry of, or effect the dissolution of, a
decree, restraining or other order and/or preliminary or permanent injunction
preventing the consummation, in whole or in part, of the transactions
contemplated by this Agreement or any of the Ancillary Agreements.

 

Section 5.3      Conduct of Business.

(a)     Prior to the earlier to occur of the Closing or such time as this
Agreement shall be terminated pursuant to Section 11.1, and except as otherwise
contemplated or permitted by this Agreement (including Sections 5.16, 5.17, 5.19
and 5.23) or any of the Ancillary Agreements, set forth in Section 5.3(a) of the
Sellers Disclosure Letter or consented to or approved in writing by Buyers,
Sellers covenant and agree that they and the Acquired Companies shall operate
the Business only in the ordinary course and use commercially reasonable efforts
to preserve the properties, Business Assets, Business and relationships with
suppliers and customers of the Business and shall not, other than (i) in the
ordinary course of business or (ii) in connection with the cash management
transactions contemplated in Section 5.16, the Pre-Closing Brazil Spin-Off
Transactions, the Pre-Closing Mexico Employee Transfer or the Mexico Conversion
(but with respect to clause (ii) only to the extent and in the manner
contemplated herein), undertake any of the following with respect to the
Business:

(i)      acquire any material Business Assets other than (A) in accordance with
the Business’ fiscal year 2009 capital expenditure plan previously made
available to Buyers, (B) in connection with the repair or replacement of
Business Assets or facilities destroyed or damaged due to casualty or accident
(whether or not covered by insurance) or (C) otherwise as permitted by clause
(xvii) below;

 

(ii)     agree to assume or incur any Liabilities, or guarantee any such
Liabilities, Related to the Business, other than in the ordinary course of
business;



(iii)     agree to assume, incur or guarantee any Liabilities of any Person
other than in the ordinary course of business;



(iv)     accelerate the rate of collection of accounts receivable (except
accounts receivable from an Affiliate) and other than in the ordinary course of
business in all material respects consistent with past practice;



(v)     except for cash dividends fully paid prior to Closing, declare or pay
any in-kind dividend or make any other distribution to its stockholders or
quotaholders (or set a record date for any such dividend or other distribution),
or otherwise enter into any agreement or take any action that grants rights to
receive any such dividend or other distribution to its stockholders;



(vi)     enter into any new line of business or discontinue, in whole or in
part, any current line of business;



(vii)     authorize, recommend, propose, accept or announce an intention to
adopt a plan of complete or partial liquidation or dissolution or declare or
file for bankruptcy or judicial or extrajudicial reorganization of any kind;



(viii)     not settle any legal proceeding or any other claim, lawsuit or the
like with respect to the Acquired Companies or the Business for an amount in
excess of $500,000, or which would reasonably be likely to prevent or impair or
delay the consummation of the transactions contemplated by this Agreement;



(ix)     not file amended Tax Returns, make elections other than in the ordinary
course of business consistent with past practice, or settle or compromise any
Tax Claims or proceedings;



(x)     dispose, sell, assign or otherwise transfer any Business Assets other
than assets not deemed suitable for production or their uses or intended uses or
beyond their useful lives;



(xi)     create an Encumbrance (other than a Permitted Encumbrance) on any of
the Business Assets;

(xii)     enter into any leases of real or personal property or any renewals
thereof involving a rental obligation exceeding $100,000 per annum in the
aggregate;

(xiii)     except for increases in accordance with past practices, or if
required by Law, existing employment agreements or collective bargaining
agreements, materially increase the rate of compensation or the benefits payable
to any of the Business Employees;

(xiv)     except as required by Law, establish or modify any (i) targets, goals
or similar provisions in respect of any fiscal year under any Benefit Plan or
employment contract or other compensation arrangement with or for employees or
(ii) salary ranges, guidelines or similar provisions in respect of any Benefit
Plan or any employment contract or other compensation arrangement with or for
employees, in each case under (i) or (ii) except for establishments or
modifications applicable to the employees covered generally and not
disproportionately affecting Business Employees;

(xv)     adopt, amend or terminate any Benefit Plan, except to the extent
required by applicable Law and except in connection with adoptions, amendments
or terminations applicable to the employees covered thereby generally and not
disproportionately affecting Business Employees;

(xvi)     make or change any Tax elections or change in method of accounting for
Tax purposes;

(xvii)     make any new commitment or increase any previous commitment for
capital expenditures for the Business other than (A) in accordance with the
Business’ fiscal year 2009 capital expenditure plan previously made available to
Buyer, (B) in connection with the repair or replacement of facilities destroyed
or damaged due to casualty or accident (whether or not covered by insurance) or
(C) otherwise in an aggregate amount for all such capital expenditures made
pursuant to this clause (C) not to exceed $500,000 in the aggregate;

knowingly violate in any material respect any Material Business Contract or IP
Contract or terminate or materially amend any Material Business Contract or IP
Contract;

(xix) grant or acquire from any Person, or dispose of or permit to lapse any
rights to any Intellectual Property material to the Business and included in the
Business Intellectual Property or Shared Intellectual Property, or disclose to
any Person, other than representatives of Buyer, any material Trade Secret
included in the Business Intellectual Property or Shared Intellectual Property
or (ii) compromise or settle any one or more actions or suits or institute any
action or suits concerning any Intellectual Property material to the Business
and included in the Business Intellectual Property or Shared Intellectual
Property.



(xx)     make any change in any accounting method, practice or principle or in
any system of internal accounting controls, other than as required by applicable
accounting or regulatory authority; or

(xxi)     enter into any contract, agreement, commitment or arrangement with
respect to any of the foregoing.

(d)     Nothing in this Agreement shall diminish Sellers’ sole title to the
Business or shall be construed to limit Sellers’ discretion to operate the
Business in the ordinary course, before the Effective Time. The provisions of
Section 5.3 are not intended to be, nor shall they be construed as, an endeavor
on the part of Sellers or Buyers to implement the transactions contemplated by
this Agreement or the Ancillary Agreements prior to the Closing (and
satisfaction of the conditions in Sections 8.1(e) and 8.2(e), including the
requirements as to the HSR Act and the Foreign Competition Laws), and the
Parties agree that Buyers shall not prior to the Closing be entitled to exercise
any control over the Business and/or affairs of the Acquired Companies.

 

Section 5.4      Closing Date Financial Information. For a period of five (5)
years after the Closing Date, upon written request of Sellers, Buyers will
provide Sellers within twenty (20) Business Days of such request with such
computer support and financial information of the Business as of the Closing
Date as Sellers may reasonably request, and, upon Sellers’ request, it will be
accompanied by supplemental financial schedules customarily required by Sellers
of their subsidiaries or divisions in support of such financial information.
Sellers agree to reimburse Buyers for their reasonable out-of-pocket costs
provided that such costs are disclosed to and approved in writing by Sellers in
advance.

Section 5.5     Intellectual Property.

(a)     Except as specifically set forth in this Section 5.5, Buyers hereby
acknowledge and agree that nothing in this Agreement grants or shall be deemed
to grant to Buyers or any Acquired Company the right to use or acquire any
interest in any of the Parent Trademarks and Logos.

(b)     Sellers and their Affiliates (other than the Acquired Companies) have a
proprietary interest in the Parent Trademarks and Logos. The Parties recognize
that the Business may have existing signage, supplies and other materials that
include the Parent Trademarks and Logos on the Closing Date (“Existing
Materials”). Sellers grant US Buyer and the Acquired Companies (and their
respective Affiliates) a royalty-free, non-exclusive license to use the Parent
Trademarks and Logos on the Existing Materials and, subject to Sellers consent
in advance, which shall not be unreasonably withheld, as necessary to facilitate
the transition by US Buyer and the Acquired Companies (and their respective
Affiliates) to new names and marks, on a worldwide basis, for a period of 180
days after the Closing Date (“Phase Out Period”). Buyers agree that they will
not, and will cause the Acquired Companies to not, use any of the Parent
Trademarks or Logos in any fashion after the Effective Time except only as
permitted above and by the further provisions of this Section 5.5(b) and Section
5.5(c); provided, that nothing in this Section 5.5 shall preclude any uses of
the Parent Trademarks and Logos by Buyer and the Acquired Companies that are (i)
required by applicable Law, or (ii) would constitute a non-infringing use of the
Parent Trademarks and Logos. Buyers will, and will cause the Acquired Companies
to take such action as may be necessary or appropriate to change their names to
names which do not use any Parent Trademarks or Logos as promptly as reasonably
practicable after the Effective Time, but not later than the end of the Phase
Out Period. Buyers will deliver to Sellers customary evidence that such names
have been changed as required by this Section 5.5(b), within a reasonable amount
of time following Sellers’ request therefor after the end of the Phase Out
Period. Buyers further agree they will not, and will cause the Acquired
Companies to not, from and after the Closing, produce, or have produced, any
additional supplies or other goods bearing any of the Parent Trademarks and
Logos, without Sellers’ express written permission (not to be unreasonably
withheld), except as otherwise permitted in this Section 5.5. In addition,
Buyers agree that they will not, and it will cause the Acquired Companies to
not, use any of the Parent Trademarks and Logos on forms, labels or other items
where it would be reasonably likely to cause confusion regarding the contracting
entity or imply Sellers or any of their Affiliates were conducting activities
for which they are not licensed. Upon expiration of the Phase Out Period, Buyers
will, and will cause the Acquired Companies to, use commercially reasonable
efforts to destroy all remaining Existing Materials in their possession or
control.

(c)     To the extent that any of the Parent Trademarks and Logos are Hard
Tooled into any tooling used or held for use by any of the Acquired Companies
(or any of their suppliers), Sellers agree to grant effective as of the
Effective Time (and only if the Closing shall occur) to the applicable Acquired
Company a non-exclusive, royalty free, worldwide license to use such tooling for
the production of components of the Business in substantially the same manner as
the tooling was used on or prior to the Closing Date, including the Parent
Trademarks and Logos which are Hard Tooled into the tooling, for a term expiring
at the first time the tooling is pulled for repair or to be refreshed
or reworked or is otherwise no longer used in substantially the same manner it
was used on or prior to the Closing Date. Buyers shall, or shall cause the
applicable Acquired Company to, bear all costs of modifying all tooling so as to
remove all Parent Trademarks and Logos (or replacing the tooling) upon the
expiration of the license granted under this Section 5.5(c) or as required by
Section 5.5(d). “Hard Tooled” means incorporated into the tooling in a manner
where the tooling must be modified in order for the tooling to produce
components not bearing the Parent Trademarks and Logos.

(d)     This Section 5.5, and any license or right granted by Sellers to Buyer
US and the Acquired Companies under this Section 5.5, are subject in all cases
to any requirements of applicable Law as to the labeling or designation of
the manufacturer or source of any product or components. Buyers and the Acquired
Companies shall cease using any of the Existing Materials and modify any tooling
which is Hard Tooled with any of the Parent Trademarks and Logos to the extent
necessary to comply with any such Laws and shall use commercially reasonable
efforts to prevent any confusion as to whether Sellers or any of their
Affiliates are the manufacturers or source of the products or components.

         (e)     All use of the Parent Trademarks and Logos as permitted by this
Section 5.5 shall inure solely to the benefit of Sellers.  Buyers shall not, and
shall cause the Acquired Companies to not, claim any title or other proprietary
right to any of the Parent Trademarks and Logos by virtue of any license or
right granted under this Section 5.5.  Buyers agree to, and to cause the
Acquired Companies to, use the Parent Trademarks and Logos only in connection
with the conduct of the Business, consistent with the quality of the goods and
services of the Business prior to the Effective Date.  Sellers shall have such
rights of quality control and inspection which are reasonably necessary under
applicable Law to maintain the validity and enforceability of such Parent
Trademarks and Logos.

 

Section 5.6      Commercially Reasonable Efforts to Satisfy Conditions. Sellers
and Buyers shall each use their respective commercially reasonable efforts to
cause the conditions to their respective obligations set forth in Article VIII
to be satisfied at or prior to Closing. Sellers shall each use their respective
commercially reasonable efforts to cause, as soon as reasonably practicable, the
Pre-Closing Brazil Spin Off Transactions to be completed prior to Closing,
including causing each of the items set forth in the definition of Pre-Closing
Brazil Spin Off Transactions to occur.

Section 5.7     Transition Services Agreement. On the Closing Date, Buyers, the
Acquired Companies and Sellers shall execute and deliver the Transition Services
Agreement pursuant to which they will make available to each other the services
described therein on the terms and conditions as set forth in the Transition
Services Agreement. Except as agreed to in the Transition Services Agreement, at
the Closing, all data processing, finance, accounting, internal audit, tax,
insurance, banking, personnel, corporate, legal, communications, human
resources, facilities management, environmental, engineering, employee safety,
business intelligence, administrative and other services provided to the
Acquired Companies by Sellers and their Affiliates, including any agreements or
understandings (written or oral) with respect thereto, shall terminate without
any further action or liability on the part of the parties thereto.
Notwithstanding the foregoing, in the absence of a written agreement, the
provision of any services (similar to those contemplated by the preceding
sentence) by Sellers or any of their Affiliates to Buyers or any of the Acquired
Companies from and after the Closing shall be for the convenience, and at the
expense, of Buyers and the Acquired Companies only and shall be furnished
without any liability on the part of Sellers or such Affiliates with respect
thereto.

Section 5.8     Disclaimers.

(a)     Buyers acknowledge and agree that (i) they have made their own inquiry
and investigation into, and, based thereon, has formed an independent judgment
concerning, the Business, the Business Assets, the Business Locations and the
Business Liabilities, and (ii) they have been furnished with or given adequate
access to such information about the Business, the Business Assets, the Business
Locations and the Business Liabilities as they have requested.

(b)     Subject to the terms of this Agreement, Buyers further acknowledge and
agree that except for the representations and warranties made by Sellers to
Buyers in this Agreement or the Ancillary Agreements, Sellers are not making any
other representation or warranty, whether express, implied or statutory, with
respect to the Business, the Acquired Companies, the Business Assets or the
Business Liabilities or any other transactions contemplated herebynor are
Sellers making any implied warranty of merchantability or fitness for particular
purposes, which are hereby disclaimed.

Section 5.9      Covenant Not to Compete.

(a)     Sellers agree that during the Seller Non-Compete Period, neither Sellers
nor any of their Affiliates (either on its own account or in conjunction with or
on behalf of any Person) shall engage in, own, manage, operate or have any
controlling ownership interest in any firm, corporation, partnership,
proprietorship or other business entity that engages in any of the Restricted
Activities anywhere in the world; provided, however, that it shall not be a
violation of this Section 5.9(a) for Sellers or any of their Affiliates:

         (i)     to engage in or to continue to engage in any of the Permitted
Activities anywhere in the world; or

         (ii)     to to acquire a controlling stake in, directly or indirectly,
the equity or assets of, any enterprise engaged in the Restricted Activities
only if the annual revenues of such Restricted Activities are not greater than
thirty percent (30%) of the consolidated revenues of such enterprise engaging in
the Restricted Activities for the twelve month period ending on the date the
enterprise was acquired, provided in the event the annual revenues of such
Restricted Activities are greater than ten percent (10%) of the consolidated
revenues of such enterprise engaging in the Restricted Activities for the twelve
month period ending on the date the enterprise was acquired then Sellers (A)
shall provide Buyers an opportunity to purchase the interest in such enterprise
engaging in the Restricted Activities on the same terms (including the same
financial multiples) as Sellers purchased such enterprise, provided further that
the foregoing shall not limit Sellers rights to sell such interest to a third
party for better terms, including price; (B) use commercially reasonable efforts
to divest, as soon as reasonably practicable (and in any event within eighteen
(18) months after the closing date of such acquisition), their interest in such
enterprise engaging in the Restricted Activities or to cause such enterprise to
stop engaging in the Restricted Activities;.

None of the provisions of this Section 5.9(a) shall operate to prohibit, hinder,
impede or restrict from engaging in any Restricted Activities in any way, any
Person (other than an Affiliate of Seller) which by way of takeover,
acquisition, merger, combination or similar transaction acquires a controlling
or significant interest in Sellers or any of their Affiliates (provided that
Sellers and their Affiliates immediately prior to the date of such transactions
shall continue to be subject to the provisions of this Section 5.9(a) after any
such transaction).

(b)     The “Seller Non-Compete Period” means the period beginning on the
Closing Date and ending on the five (5) year anniversary of the Closing Date.

(c)     Sellers agree that, for a period of three (3) years after the Closing
Date, they shall not, and shall cause their Affiliates to not, directly or
indirectly, take any action to solicit for employment or hire or retain as an
employee, independent contractor or consultant (or cause or seek to cause to
leave the employ of an Acquired Company), any Business Employee who is Grade 14
(as defined in Section 11.3) or above, provided, however, that the foregoing
will not prevent (i) a bona fide public advertisement for employment placed by
Sellers or any of their Affiliates not specifically targeted at any such
Business Employees that results in Sellers or an Affiliate hiring a Business
Employee or (ii) Sellers or any of their Affiliates from hiring any such
Business Employee who has not been employed by Buyers or any Acquired Company
during the six months preceding the date of hire. Buyers agree that, for a
period of three (3) years after the Closing Date, they shall not, and shall
cause its Affiliates (including the Acquired Companies) to not, directly or
indirectly, take any action to solicit for employment or hire or retain as an
employee, independent contractor or consultant (or cause or seek to cause to
leave the employ of Sellers or their Affiliates) any employee of Sellers or any
of their Affiliates (other than the Acquired Companies) as of the Closing Date
who is Grade 14 or above, provided, however, that the foregoing will not prevent
(i) a bona fide public advertisement for employment placed by Buyers or any of
their Affiliates (including any Acquired Companies) not specifically targeted at
any such employee that results in hiring of an employee of Sellers or (ii)
Buyers or any of their Affiliates from hiring any such employee who has not been
employed by Sellers or any of their Affiliates during the six months preceding
the date of hire.

(d)     Buyers and Sellers each acknowledge that the time, scope and other
provisions of this Section 5.9 have been specifically negotiated by
sophisticated commercial parties and specifically hereby agree that such time,
scope and other provisions are reasonable under the circumstances. It is further
agreed that other remedies cannot fully compensate Buyers, Sellers or their
respective Affiliates for a violation by the other Party of the terms of this
Section 5.9 and that Buyers and Sellers shall be entitled to injunctive relief
to prevent any such violation or continuing violation by the other Party. If any
provision contained in this Section 5.9 shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is in the intention of the Parties
that if any of the restrictions or covenants contained in this Section 5.9 is
held to cover a geographic area or to be for a length of time which is not
permitted by Law, or in any way construed to be too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
Law, a court of competent jurisdiction shall construe and interpret or reform
this Section 5.9 to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under such Law.

Section 5.10      Nondisclosure.

(a)     Sellers shall, and shall cause their Affiliates to, for the period
beginning on the Closing Date and ending on the five (5) year anniversary of the
Closing Date (and with respect to Confidential Information of the Acquired
Companies or Buyer US disclosed to Sellers in connection with the services they
or their Service Providers provide to the Acquired Companies or Buyer US under
the Transition Services Agreement or in connection with services they receive
from the Acquired Brazil Company under the Brazil Services Agreement, the five
(5) year anniversary of the termination or expiration date of such Ancillary
Agreement), hold in strict confidence and not disclose to any third party, and
not use in violation of Section 5.9(a), any Confidential Information primarily
Related to the Business (or in the case of Confidential Information with respect
to or constituting Business Intellectual Property, exclusively related to the
Business) and any Confidential Information of Acquired Companies or Buyer US
disclosed to Sellers in connection with the services they or their Service
Providers provide to the Acquired Companies or Buyer US under the Transition
Services Agreement or in connection with services they receive from the Acquired
Brazil Company under the Brazil Services Agreement. Notwithstanding the
foregoing, Sellers and their Affiliates shall only be required to use the same
standard of care and the same procedures to hold in confidence and protect
against disclosure of such information to any third party as Sellers use for
their own Confidential Information. This Section 5.10(a) does not apply to that
part of such Confidential Information that Sellers demonstrate (i) was, is or
becomes generally available to the public other than as a result of a breach of
this Section 5.10(a) or any applicable confidentiality agreement by Sellers or
any of their Affiliates; (ii) is developed by Sellers or any of their Affiliates
after the Closing independently of and without reference to any of such
Confidential Information; or (iii) becomes available to Sellers or any of their
Affiliates after the Closing on a non-confidential basis from a third party not
bound by a confidentiality agreement or any known legal, fiduciary or other
obligation restricting disclosure.

(b)     Buyers shall, and shall cause their Affiliates (including the Acquired
Companies) to, for the period beginning on the Closing Date and ending on the
five (5) year anniversary of the Closing Date (and with respect to Confidential
Information of Sellers or any of their Affiliates disclosed to Buyers or the
Acquired Companies connection with the services the Acquired Brazil Company
provides to the Sellers or their Affiliates under the Transition Services
Agreement or in connection with services they receive from Sellers or their
Affiliates under the Transition Services Agreement, the five (5) year
anniversary of the termination or expiration date of such Ancillary Agreement),
hold in strict confidence and not disclose to any third party, and not use for
any purpose whatsoever, any Confidential Information of Sellers or their
Affiliates other than the Confidential Information to the extent Related to the
Business (or in the case of Confidential Information with respect to or
constituting Business Intellectual Property exclusively related to the
Business). Notwithstanding the foregoing, Buyers and their Affiliates (including
the Acquired Companies) shall only be required to use the same standard of care
and the same procedures to hold in confidence and protect against disclosure of
such information to any third party as the Acquired Companies used for such
information as of the Closing Date. This Section 5.10(b) does not apply to that
part of the Confidential Information of Sellers that Buyers demonstrate (i) was,
is or becomes generally available to the public other than as a result of a
breach of this Section 5.10(b) or any applicable confidentiality agreement by
Buyers or any of their Affiliates; (ii) is developed by Buyers, any of their
Affiliates after the Closing independently of and without reference to any of
such Confidential Information; or (iii) becomes available to Buyers or any of
their Affiliates after the Closing on a non-confidential basis from a third
party not bound by a confidentiality agreement or any legal, fiduciary or other
obligation restricting disclosure.

(c)     If a Party or its Affiliates is required by law to make any disclosure
that is prohibited or otherwise constrained by this Section 5.10, the Party will
provide the other Party with prompt notice of such compulsion or request so that
it may seek an appropriate protective order or other appropriate remedy or waive
compliance with the provisions of this Section 5.10. In the absence of a
protective order or other remedy, the Party or its Affiliate may disclose that
portion (and only that portion) of the Confidential Information that, based upon
advice of such Party’s counsel, the Party or Affiliate is legally compelled to
disclose; provided, however, that the Party or Affiliate will use reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded by any Person to whom any Confidential Information is so disclosed. The
provisions of this Section 5.10 do not apply to any legal proceedings between
the Parties to this Agreement or any of the Ancillary Agreements.

Section   5.11      Reserved.

Section 5.12     Other Obligations Under Certain Contracts Related to the
Business. Following the Closing, Buyers will, and will cause the Acquired
Companies to, at the expense of Buyers and the Acquired Companies, cause the
release of Sellers and their Affiliates (other than the Acquired Companies) from
all Liabilities under the Material Business Contracts to the extent such
Liabilities are Business Liabilities.

Section 5.13     Certain Environmental Procedures. Following the Closing,
Sellers shall reasonably cooperate with Buyers, at Buyers’ cost and reasonable
request, to ensure that any post Closing applications for Environmental Permits
with respect to the Acquired Companies and the Business Assets can be made by US
Buyer or the Acquired Companies in a timely manner.

Section 5.14     Insurance.     Buyers acknowledge and agree that Sellers
insurance polices will not cover the Acquired Companies or the Business Assets
(including the Acquired US Assets) at or after the Effective Time and Buyers
will be required to, and to cause the Acquired Companies and Buyer US to, obtain
their own insurances coverage at and after Effective Time.

Section 5.15      Pre-Closing Brazil Spin Off Transactions and Pre-Closing
Mexico Employee Transfer Transaction. Sellers shall complete the Pre-Closing
Brazil Spin Off Transactions and the Pre-Closing Employee Transfer Transaction
materially in accordance with Appendix K and Appendix L prior to or on the
Closing Date. From the date hereof until the Closing, Sellers and their
Affiliates (including the Acquired Companies) and Buyers shall cooperate and
consult with each other in the preparation of any and all agreements,
arrangements and documentation relating to the Pre-Closing Brazil Spin Off
Transactions and the Pre-Closing Mexico Employee Transfer Transaction and (i)
Buyers shall have an opportunity to review and comment on any and all such
agreements, arrangements and documentation, and (ii) Sellers and their
Affiliates (including the Acquired Companies) shall not deviate from Appendix K
and L and shall not enter into any agreements, arrangements or documentation
concerning, or take any actions with respect to, the Pre-Closing Brazil Spin Off
Transactions and the Pre-Closing Mexico Employee Transfer Transaction (other
than those agreements, arrangements and actions expressly contemplated by
Appendix K or Appendix L) without the prior written consent of Buyers, which
shall not be unreasonably withheld. Sellers shall take all actions necessary or
desirable to defend the Pre-Closing Brazil Spin Off Transactions from any and
all oppositions, objections, claims or proceedings and shall maintain the
Acquired Brazil Company at all times with clean Tax certificates and other
certificates necessary for the conclusion of the Pre-Closing Brazil Spin Off
Transactions. After the Closing, the Sellers and their Affiliates (including the
Pre-Restructuring Companies) shall cooperate with the Buyers and their
Affiliates (including Acquired Companies) and use commercially reasonable
efforts to take any action that the Buyers may reasonably deem necessary or
desirable in order to more effectively transfer, convey and assign to Acquired
Companies the Business Assets, including by granting and enforcing any private
or public powers of attorneys. Prior to Closing the Buyers and the Sellers shall
use commercially reasonable efforts to agree upon the form and terms of
applicable private or public powers of attorneys.

Section 5.16      Cash Management Transactions. Notwithstanding anything to the
contrary contained in this Agreement or otherwise, at any time and from time to
time prior to the Closing, Sellers shall be permitted, but not required to,
remove all Cash from the Acquired Companies, subject however to the last
sentence of Section 5.18. Without limiting the generality of the foregoing,
Sellers and their Affiliates, including the Acquired Companies, shall be
permitted to take various actions (so long as such actions are in full
compliance with applicable Law and do not result in any adverse consequences,
adverse impacts or Liabilities, including Tax, to the Buyers or the Acquired
Companies) at any time and from time to time prior to or at the Closing with
respect to their management of Cash and the removal of Cash from the Acquired
Companies, whether or not in the ordinary course of business, and these actions
may include, by way of example and not of limitation, capitalization,
distributions, incurrence and repayment of receivables and payables, incurrence
and repayment of indebtedness, and other transactions. Sellers may, in their
discretion, notify Buyers of any plans to take the actions contemplated by this
Section 5.16 and request Buyers’ written consent thereto which shall not be
unreasonably withheld. Upon such request by Sellers, Buyers shall respond as
promptly as possible to Sellers and if Buyers consent to such actions, Sellers
will not be deemed to be in violation of this Section 5.16 notwithstanding any
adverse consequences, adverse impacts or Liabilities to the Buyers or the
Acquired Companies.





Section 5.17     Third Party and Intercompany Indebtedness.

(a)     Notwithstanding anything to the contrary contained in this Agreement or
otherwise, at any time and from time to time prior to the Closing, Sellers and
their Affiliates (including the Acquired Companies) shall be permitted to, but
shall have no obligation to, incur or create additional Third Party Indebtedness
and repay or otherwise settle all or any part of Third Party Indebtedness,
subject however to the last sentence of Section 5.18. For greater certainty,
Third Party Indebtedness outstanding at the Effective Time will be taken into
account as a purchase price adjustment as provided in Article II.

(b)     Notwithstanding anything to the contrary contained in this Agreement or
otherwise, at any time and from time to time prior to the Closing, Sellers and
their Affiliates (including the Acquired Companies) shall be permitted to, but
shall have no obligation to, incur or create additional Intercompany
Indebtedness and repay or otherwise settle all or any part of the Intercompany
Indebtedness. For greater certainty, (i) Section 5.17(c) below applies to the
settlement of Intercompany Seller Indebtedness as of the Effective Time and (ii)
there is no obligation to settle or repay any of the Intercompany Acquired
Company Indebtedness in connection with the Closing and such Intercompany
Acquired Company Indebtedness may remain outstanding in accordance with its
terms and will not be taken into account in any adjustment to the Purchase
Price. Notwithstanding anything to the contrary contained in this Agreement or
otherwise, Sellers shall use reasonable efforts to, prior to Closing, reduce the
amount of outstanding payables owed by Seller US to any of the Acquired
Companies, and in any event, on Closing, such amount shall not exceed $5
million.

(c)     Sellers shall, or shall cause the applicable Seller Affiliate (including
an Acquired Company) to use commercially reasonable efforts to, pay or otherwise
settle prior to the Closing Date substantially all Intercompany Seller
Indebtedness. Notwithstanding the foregoing, any amount of Intercompany Seller
Indebtedness that is not settled prior to the Closing Date shall be included in
the determination of Intercompany Adjustment Amount pursuant to Section 2.6(d).
On the same day that the Net Adjustment Amount is paid pursuant to Section
2.5(b)(ii), Sellers, jointly and severally, (and as further guaranteed by the
Guarantor) shall or shall cause the applicable Seller Affiliate (excluding an
Acquired Company) to, and Buyers shall or shall cause the applicable Acquired
Company to, settle all remaining Intercompany Seller Indebtedness that is
reflected in the Final Closing Intercompany Seller Indebtedness.

Section 5.18      Statements of Estimated Cash, Estimated Third Party
Indebtedness and Net Working Capital Amounts. Sellers shall prepare and deliver
to Buyers, not later than five (5) Business Days prior to the Closing,
statements setting forth their good faith estimates of (a) the amount of Cash of
the Acquired Companies that will remain as of the Effective Time notwithstanding
Section 5.16 (the “Estimated Cash Amount”), (b) the amount of the outstanding
Third Party Indebtedness as of the Effective Time (“Estimated Indebtedness
Amount”), and (c) the amount of the Net Working Capital as of the Effective Time
(“Estimated Net Working Capital Amount”). The Estimated Cash Amount will not
exceed $10 million, the positive difference, if any, between the Estimated Net
Working Capital Amount and the Target Net Working Capital Amount will not exceed
$5 million, the Estimated Indebtedness Amount will not exceed $20 million.

Section 5.19      Intercompany Sellers Account Balances.

(a)     Notwithstanding anything to the contrary contained in this Agreement or
otherwise, at any time and from time to time prior to the Closing, Sellers and
their Affiliates (including the Acquired Companies) shall be permitted to, but
shall have no obligation to, incur or create additional Intercompany Seller
Account Balances and pay or otherwise settle all or any part of the Intercompany
Seller Account Balances. Sellers shall or shall cause the applicable Seller
Affiliate (including an Acquired Company) to, and Buyers shall or shall cause
the applicable Acquired Company to use commercially reasonable efforts to pay or
otherwise settle prior to the Closing Date substantially all Intercompany Seller
Account Balances to the extent practical. Notwithstanding the foregoing, any
amount of Intercompany Seller Account Balances that is not settled prior to the
Closing Date shall be included in the determination of Intercompany Adjustment
Amount pursuant to Section 2.6(d). On the same day that the Net Adjustment
Amount is paid pursuant to Section 2.5(b)(ii), Sellers, jointly and severally,
(and as further guaranteed by the Guarantor) shall or shall cause the applicable
Seller Affiliate (excluding an Acquired Company), to, and Buyers shall or shall
cause the applicable Acquired Company to, settle all remaining Intercompany
Seller Account Balances that are reflected in the Final Closing Intercompany
Seller Account Balances.

(b)     Notwithstanding anything to the contrary contained in this Agreement or
otherwise, at any time and from time to time prior to the Closing, Sellers and
their Affiliates (including the Acquired Companies) shall be permitted to, but
shall have no obligation to, incur or create additional Intercompany Acquired
Company Account Balances or to pay or otherwise settle all or any part of the
Intercompany Acquired Company Account Balances. For greater certainty, none of
the Intercompany Acquired Company Account Balances shall be subject to Section
5.19(a) and instead may remain outstanding in accordance with their respective
terms and will not be taken into account in any adjustment to the Purchase
Price.

Section 5.20      Transactions with Affiliates. Except for (i) the Ancillary
Agreements and the other agreements and instruments required to be delivered
pursuant to this Agreement or any of the Ancillary Agreements and (ii) the
contracts, agreements or licenses disclosed on Section 5.20 of the Sellers
Disclosure Letter, all of the contracts Related to the Business between any
Acquired Company, on the one hand, and a Seller or any of Seller Affiliate
(other than any Acquired Company), on the other hand, will be terminated
effective as of the Effective Time.

Section 5.21     Shared Assets and Shared Intellectual Property.

(a)     Subject to the further provisions of this Section 5.21(a) and Section
5.21(b), to the extent that any of the Excluded Assets (excluding any Shared
Intellectual Property to the extent licensed pursuant to the Shared Intellectual
Property License Agreement) include rights or assets that (i) are necessary for
the operation of the Business as conducted at the Effective Time and (ii) were
used by Seller US or an Acquired Company prior to the Effective Time in the
operation of the Business in the ordinary course (such Excluded Assets being
referred to as the “Shared Excluded Assets”), Sellers agree, to the extent
possible to (or to cause an Affiliate to) transfer, convey, assign, license,
sublicense, share or enter into another arrangement with respect to the Shared
Excluded Assets (determined by Sellers in their discretion) so that Buyer US and
the Acquired Companies shall have substantially similar benefits (subject to the
burdens) of such rights and assets for the Business as Seller US or the Acquired
Companies had with respect to the Business prior to the Effective Time;
provided, however, that the foregoing shall not require Sellers to transfer,
convey, assign, license, sublicense or enter into such other arrangement, or
grant any such license or right if such action precludes or materially impairs
Sellers’ or any Affiliates’ use of the Shared Excluded Assets.

(b)     Section 5.21(a) will apply to Shared Excluded Assets only to the extent
Buyer US or an Acquired Company shall have given to Sellers a written request
for access to specifically identified Shared Excluded Assets on or prior to the
one (1) year anniversary of the Effective Time and in any event any arrangement
entered into by the parties pursuant to Section 5.21(a) with respect to Shared
Excluded Assets shall expire and be terminated not later than the three (3) year
anniversary of the Effective Time unless the parties otherwise agree in writing.
Section 5.21(a) does not apply to (i) any of the Parent Trademarks or Logos or
to any of the Excluded Assets described in clause (vii) or (ix) of the
definition of Excluded Assets or to any of the assets or rights relating to any
of the “Services” to be provided to Buyer US or the Acquired Companies under the
Transition Services Agreement, whether or not any such Services are actually
provided under that agreement, since those services are to be provided only
under that agreement.

(c)     Subject to the further provisions of this Section 5.21(c), to the extent
that any of the Business Assets include rights or assets that (i) are necessary
for the operation of any business of any Seller or any Affiliate of a Seller as
conducted at the Effective Time and (ii) were used by any Seller or any
Affiliate of a Seller prior to the Effective Time in the operation of any such
business in the ordinary course (such Business Assets being referred to as the
“Shared Business Assets”), Buyers agree to (and to cause the Acquired Companies
to), to the extent possible to (or to cause an Affiliate to) transfer, convey,
assign, license, sublicense, share or enter into another arrangement with
respect to the Shared Business Assets (determined by Buyers in their discretion)
so that Sellers and their Affiliates shall have substantially similar benefits
(subject to the burdens) of such rights and assets for their businesses as they
had prior to the Effective Time provided, however, that the foregoing shall not
require Buyers to transfer, convey, assign, license, sublicense or enter into
such other arrangement, or grant any such license or right if such action
precludes or materially impairs Buyers’ or any Affiliates’ use of the Shared
Business Assets. This Section 5.21(c) will only apply to the extent Sellers
shall have given to Buyers or an Acquired Company a written request for access
to specifically identified Shared Business Assets on or prior to the one (1)
year anniversary of the Effective Time and in any event any license or other
arrangement entered into by the parties pursuant to Section 5.21(d) shall expire
and be terminated not later than the three (3) year anniversary of the Effective
Time unless the parties otherwise agree in writing.

(d)     Buyers acknowledge that Sellers, the Acquired Companies and other
Affiliates of Sellers may transfer, by way of a dividend or otherwise, any
Excluded Assets out of the Business prior to Closing and that it is intended
that, to the extent practicable, the Excluded Assets relating to the Business
will be transferred out of the Business prior to Closing (so long as such
actions are in full compliance with applicable Law and do not result in any
adverse consequences, adverse impacts or Liabilities, including Tax, to the
Buyers or the Acquired Companies). In the event, through inadvertence, mistake
or for any other reason, (i) any Excluded Assets are retained by an Acquired
Company, Buyers agree to, and to cause the Acquired Companies to, notify Sellers
of that fact and promptly transfer and deliver the same to Sellers or their
designee or (ii) if any Business Assets are retained by Sellers or any of their
Affiliates, Sellers agree to, and to cause their Affiliates to, notify Buyers of
that fact and promptly transfer and deliver the same to the an Acquired Company,
as appropriate. The Parties shall cooperate to effect any transfer of assets
required by the previous sentence in the most tax efficient manner. Sellers may,
in their discretion, notify Buyers of any plans to take the actions contemplated
by this Section 5.21(d) and request Buyers’ written consent thereto which shall
not be unreasonably withheld. Upon such request by Sellers, Buyers shall respond
as promptly as possible to Sellers and if Buyers consent to such actions,
Sellers will not be deemed to be in violation of this Section 5.21(d)
notwithstanding any adverse consequences, adverse impacts or Liabilities to the
Buyers or the Acquired Companies.     

         Section 5.22          [Reserved]



Section 5.23      No Solicitation of Alternative Business Sale Transaction. For
the period from the date of this Agreement until the earlier of the date that
this Agreement shall have been terminated pursuant to Section 11.1 or the
Outside Closing Date whether or not this Agreement shall have been terminated,
Sellers will not, and shall cause their Affiliates to not, authorize or permit
their respective officers, directors and representatives to, and the Acquired
Companies will not, in each case, directly or indirectly, solicit offers for,
negotiate, discuss, or enter into any agreement regarding, a sale, merger, or
other disposition of all or any material part of the Business with any Person
other than Buyers or their Affiliates. Sellers will, and will cause their
Affiliates (and their respective officers, directors and representatives) to
terminate any discussions or negotiations conducted prior to the date hereof
with respect to a transaction related to all or a portion of the Business with
any Person other than the Buyers.

Section 5.24     Resignations. At the written request of Buyers delivered to
Sellers not later than ten (10) Business Days before the Closing, Sellers will
obtain the written resignations, effective at the Closing, of the officers,
directors, managers or similar members of management of the Acquired Companies
from those positions. For greater certainty, this Section 5.24 shall not affect
any terms or conditions of any such Person’s employment with any of the Acquired
Companies.

Section 5.25     Methodologies for Preparation of Closing Balance Sheet. Sellers
have provided the Methodologies for Preparation of Closing Balance Sheet to
Buyers prior to the date of this Agreement, which is attached as Appendix P.

Section 5.26     Ancillary Agreements. To the extent Buyers can cause the
Acquired Companies to take an action, the Buyers agree to cause the Acquired
Companies which are to be parties to any of the Ancillary Agreements to duly
authorize the execution and delivery of such Ancillary Agreements by the
Acquired Companies to be parties thereto, to duly execute and deliver such
Ancillary Agreements. Sellers agree to cause their Affiliates which are to be
parties to any of the Ancillary Agreements to duly authorize the execution and
delivery of such Ancillary Agreements by the Affiliates to be parties thereto,
to duly execute and deliver such Ancillary Agreements.

          Section 5.27     Mexico Conversion.     Buyers acknowledge and agree
that Sellers plan to cause the conversion of Meritor LVS, S.A. de C.V. to an S.
de R.L. de C.V. (the “Mexico Conversion”) pursuant to and in accordance with
applicable Law prior to the Closing and have commenced the process. Sellers
shall provide Buyers with documents and agreements relating to the Mexico
Conversion including any governmental filings relating thereto. Sellers will
notify Buyers no later than twenty (20) days after the date hereof to the extent
Sellers decide to no longer pursue the Mexico Conversion.

 

ARTICLE VIi

 

TAX MATTERS

Section 6.1      Prior Period Returns. Following the Closing, Sellers shall
cause to be prepared and filed with respect to the Acquired Companies for
taxable periods ending on or prior to the Closing Date (“Prior Periods”), all
Tax Returns not previously due with respect to Prior Periods (the “Prior Period
Tax Returns”). The Prior Period Tax Returns shall be prepared in a manner
consistent with Sellers’ past practices. To the extent not reflected in the
Final Closing Net Working Capital as a payable or liability, Sellers shall pay
all Taxes shown to be due on such Prior Period Tax Returns and shall be entitled
to all refunds and overpayments of Taxes related to such Prior Period Tax
Returns in excess of the amounts reflected on the Final Closing Balance Sheet.
Buyers shall make available to Sellers (and to Sellers’ accountants, tax
advisors and attorneys) any and all books and records and other documents and
information in its possession or control relating to the Acquired Companies
reasonably requested by Sellers to prepare the Prior Period Tax Returns.

Section 6.2     Post Closing Returns and Straddle Period Income Tax Returns.

     (a)     Following the Closing, Sellers shall have no obligation to prepare
or file any Tax Return required to be filed with respect to the Acquired
Companies for taxable periods ending after the Closing Date. Except as provided
in Section 6.2(b), Sellers shall have no obligation to pay any Taxes due with
respect to such taxable periods.

     (b)     With respect to Straddle Period Income Taxes for the Acquired
Mexico Companies only, Sellers shall reimburse Buyers for the portion of such
Straddle Period Income Taxes allocable to the Pre-Closing Period of the Straddle
Period to the extent such amount is not reflected on the Final Closing Net
Working Capital as a payable or liability. Such reimbursement shall be reduced
by amounts paid by Sellers or the Acquired Companies prior to Closing, including
amounts paid in respect of estimated Taxes and overpayments and credits relating
to previous periods. With respect to each of such Straddle Period Income Taxes,
if the amounts paid by Sellers exceed the Tax allocable to the Pre-Closing
Period of such Straddle Period, Buyers shall pay such excess amount to Sellers
within five (5) Business Days after actual receipt of funds or actual
utilization, whichever first occurs. Buyers may reduce such excess amount by the
costs and expenses (including any applicable Taxes, Transfer Taxes and
remittance costs but not including the cost of customary services rendered by
employees of any of the Buyers) incurred by Buyer in connection with such
payment.

     (c)     Payments made by Sellers or Buyers under this Article VI shall be
regarded as adjustments to the Purchase Price.

     (d)     Income Taxes for any Straddle Period allocable to the Pre-Closing
Period shall be the lesser of: (i) the Income Tax liability for the entire
Straddle Period or (ii) the Income Tax liability determined on the basis of an
interim closing of the books as of the Effective Time.

     (e)     Buyers shall deliver to Seller, for its review and comment, a draft
of each Straddle Period Income Tax Return for the Acquired Mexico Companies at
least forty-five (45) days prior to the applicable filing deadline of such
Straddle Period Income Tax Returns, together with a proposed calculation of the
Taxes allocable to the Pre-Closing Period of such returns. Such Straddle Period
Income Tax Returns and proposed calculation shall be binding on Sellers, unless,
within twenty-one (21) days following receipt thereof, Sellers shall deliver to
Buyers written notice of any objection with respect to the calculation of Taxes
for such Straddle Period Income Tax Return or the portion of such Taxes
allocable to the Pre-Closing Period. If Buyers and Sellers are unable to resolve
any disputes with respect to such calculations within fourteen (14) days
following delivery of Seller’s written notice of objection, such dispute shall
be submitted to the CPA Firm for resolution, which resolution shall be final and
binding upon the parties. The fees and expenses of the CPA Firm in connection
with its review and resolution of the dispute shall be allocated 50% to Buyers
and 50% to Sellers. If the CPA Firm is unable to make its determination with
respect to any disputed item prior to the due date (including any extension
thereof) for filing such Straddle Period Income Tax Return, then Buyers may
treat such item, solely for purposes of filing the applicable Straddle Period
Income Tax Return, as it determined in its sole discretion, and may cause such
Straddle Period Income Tax Return to be filed; provided, however, that, in such
case, the CPA Firm shall make its determination with respect to the disputed
items and the determination of the CPA Firm shall control the rights of the
parties under this Agreement.

 

Section 6.3     Seller’s Indemnity for Tax Matters.

     (b)     Subject to Section 6.4 and Section 6.8, following the Closing, to
the extent not reflected in the Final Closing Net Working Capital as a payable
or liability, Sellers shall indemnify, jointly and severally (and as further
guaranteed by the Guarantor), and hold Buyers Parties (including the Acquired
Companies), harmless (but only to the extent described in the Section 6.3(b))
from and against (i) any increase in Taxes of the Acquired Companies related to
any previously filed tax return (a “Previously Filed Tax Return”) or any Prior
Period Tax Return resulting from an Audit of such Prior Period Tax Return or
Previously Filed Tax Return, (ii) any increase in Income Taxes of an Acquired
Mexico Company allocable to the Pre-Closing Period of a Straddle Period Income
Tax Return for such Acquired Mexico Company resulting from an Audit of such
Straddle Period Income Tax Return (iii) any Taxes resulting from an Audit of a
Previously Filed Tax Return of any other Person for which any of the Acquired
Companies may become liable as a result of being a member of a consolidated,
combined or unitary group of corporations prior to the Closing Date, and (iv)
any Excluded Tax Liabilities.

 

     (f)     (b) The indemnification obligation of Sellers with respect to Taxes
is limited to the amount of Losses actually incurred by Buyers or the Acquired
Companies following utilization, to the extent permitted, of any loss
carryovers, credits or other attributes available for Tax purposes to the
Acquired Companies as of the Effective Date.

 

Section 6.4     Audit Notification and Participation. Buyers shall promptly (and
in any case within twenty (20) days) notify Sellers following receipt of any
notice of Audit for any Tax with respect to which Sellers may be required to
indemnify Buyers and the Acquired Companies pursuant to Section 6.3 (each an
“Indemnifiable Tax Proceeding”). During the Initial Audit Phase of an
Indemnifiable Tax Proceeding, Sellers shall be permitted to participate in (but
not control) the Indemnifiable Tax Proceeding. Whether or not Sellers
participate in the Indemnifiable Tax Proceeding, upon request by Sellers, Buyers
and the Acquired Companies shall promptly provide Sellers a copy of all
information provided to any Governmental Authority during the Initial Audit
Phase. Upon termination of the Initial Audit Phase, Sellers shall have the right
to assume control of the Indemnifiable Tax Proceeding. In the event Sellers
elect not to control the Indemnifiable Tax Proceeding, none of Buyers or the
Acquired Companies shall agree to the resolution of any material issue without
Sellers’ written approval, which shall not be unreasonably withheld.

Section 6.5     Certain Refunds. Following the Closing, Buyers shall pay to
Sellers the amount of any refund, realized Tax credit or similar benefit
available to or realized by, or with respect to, any of the Acquired Companies
with respect to a Previously Filed Tax Return or a Prior Period Tax Return, in
any case (i) only to the extent not reflected in the Final Net Working Capital
as an asset and (ii) subject to any set-offs with respect to indemnification
obligations of the Seller referred to in Section 6.3(b) above (thus, not being
applicable Section 10.10 of this Agreement). Such amounts shall be paid within
five (5) Business Days after actual receipt of funds or actual utilization,
whichever first occurs. Buyers may reduce such payments to Sellers by the costs
and expenses (including any applicable Taxes, Transfer Taxes and remittance
costs but not including the cost of customary services rendered by employees of
any of the Buyers) incurred by Buyer in connection with such payment. For
clarification purposes, the refunds referred to in Section 6.1 shall be subject
to the provisions of this Section 6.5.

Section 6.6     Intentionally Omitted

Section 6.7     Intentionally Omitted.

Section 6.8     Cooperation and Information. Sellers and Buyers shall provide
each other with such cooperation and information as may be reasonably requested
of the other to file any Tax Return, amend any Tax Return or claim for refund,
mitigate any Liability for Tax or determine any Liability for Tax. Each of the
Sellers and Buyers shall make themselves (and their respective employees)
reasonably available on a mutually convenient basis to provide explanations of
any documents or information provided hereunder.

Section 6.9     Disputes. If Buyers and Sellers are unable to resolve any
disputes arising under this Article VI, such dispute shall first be submitted to
the CPA Firm for review; however, the decision of the CPA Firm shall not be
binding on the Parties. The fees and expenses of the CPA Firm in connection with
its review and resolution of the dispute shall be allocated 50% to Buyers and
50% to Sellers. In the event that a Party disagrees with the CPA Firm’s decision
with respect to any Tax issue submitted to the CPA Firm for review pursuant to
this Section 6.9, such Party shall have the right to seek judicial review of
such issue, in accordance with Section 11.13 hereof. In such event, if the Party
challenging the CPA Firm’s decision with respect to any such Tax issue fails to
obtain a more favorable determination with respect to such Tax issue from the
reviewing court (once finally determined after any appeals), then such Party
shall be responsible for all costs of the other Party (including reasonable
attorneys’ fees) associated with defending such issue.

Section 6.10     “Excluded Tax Liability” means, in addition to any other
Liability assumed by the Sellers in accordance with this Article VI, any and all
Tax Liabilities to the extent any such Tax Liabilities arise with respect to a
Previously Filed Tax Return or a Prior Period Tax Return and (i) have not been
included in the Final Closing Net Working Capital as a payable or liability or
(ii) have arisen due to a violation prior to the Effective Time by any of the
Sellers or any of their Affiliates (including the Pre-Restructuring Companies)
of any Tax Laws as determined pursuant to an Audit.

Section 6.11     Indemnity Procedures.     To the extent Article VI hereof does
not set forth the indemnity procedures to be followed in connection with the
indemnification provided in this Article VI, then the indemnity procedures set
forth in Section 10.3 shall apply.

ARTICLE VIi

 

EMPLOYEE MATTERS

Section 7.1      Provisions Applicable to Brazil Business Employees.

(a)     Effective at the time the Pre-Closing Brazil Spin Off Transactions
becomes effective as provided for in the Pre-Closing Brazil Spin Off Agreements
and Instruments and applicable Law, all individuals currently employed by ARM
Brazil in connection with the Business shall be transferred to the Acquired
Brazil Company (the “Brazil Business Employees”). By virtue of said transfer,
all employment rights and obligations of the Brazil Business Employees shall
automatically transfer to the Acquired Brazil Company, which shall be deemed a
successor in interest of ARM Brazil, in all cases subject to the terms and
conditions of Section 7.1(d). Part 1 of Appendix M sets forth a list of the
Brazil Business Employees as of July 31, 2009. Within fifteen (15) days
following the Effective Time, Sellers Brazil shall cause the Acquired Brazil
Company to update Part 1 of Appendix M, so as to list all Brazil Business
Employees as of the Effective Time; provided, however, that any such update
shall not modify the current list attached to Part 1 to Appendix M by more than
5%, and provided further that any voluntary resignations of Brazil Business
Employees shall not be counted for purposes of calculating the percentage
change.



(b)     As a result of the foregoing, the Acquired Brazil Company shall assume,
within the context of the Brazil Business Liabilities, all Brazil Business
Employees employment contracts, on the same terms and conditions they were
assumed by the Acquired Brazil Company when the Pre-Closing Brazil Spin Off
Transactions occurred.



         (c)     Except as otherwise provided under Section 7.1(d) below, the
Acquired Brazil Company shall be solely responsible for providing and paying to
the Brazil Business Employees, without any limitation, all compensation, wages,
accrued vacation, holiday pay, benefits (including those deriving from any
Benefit Plans and/or Foreign Plans), bonuses, severance and related employment
termination penalties, allowances, etc. as well as any other accrued labor and
social security rights, that have arisen out, arise or will arise of the Brazil
Business Employees employment contracts and/or applicable Brazilian labor and
social security Laws, Severance Pay fund regulations, sanitation Laws (including
collective bargaining agreements) as well as any other applicable Laws in Brazil
(“Brazilian Labor Laws”), whether or not earned in any periods prior to the
Pre-Closing Brazil Spin Off Transactions, and whether or not associated with the
employment termination with any of the Brazil Business Employees following the
Effective Time.

(d)     Notwithstanding the foregoing, Sellers and ARM Brazil shall retain and
be, jointly and severally (and as further guaranteed by the Guarantor), liable
for any Brazil Business Employees’ labor Liabilities incurred in any period
prior to the Effective Time to the extent such Liabilities (i) have not been
included in the Closing Balance Sheet , (ii) have been included in the Closing
Balance Sheet, but refer to overdue accounts payable for labor Liabilities
incurred in the ordinary course of Business (and except for any litigation with
respect to labor Law) of the Acquired Brazil Company or (iii) have arisen due to
a violation by any of the Sellers or their Affiliates (including ARM Brazil) of
any of the Brazil Labor Laws (“Excluded Brazil Labor Liabilities”).

(e)     To the extent that the Liability does not constitute an Excluded Brazil
Labor Liability, or is otherwise not covered by Section 7.1(d) above, Buyers
shall take all necessary or appropriate actions to ensure that Sellers and their
Affiliates shall have no Liability with respect to any of the Brazil Business
Employees following the Effective Time, including, without limitation, any
severance or other Liability with respect to those whose employment is
terminated by the Acquired Brazil Company after the Effective Time for any
reason. For the avoidance of doubt, all liability for the entire Severance
Payment indemnity of 50% (multa do FGTS de 50%) to be levied on the termination
without cause of any Brazilian Business Employee’s employment contract after the
Effective Time shall not be deemed as an Excluded Brazil Labor Liability and
therefore shall be borne entirely by the Acquired Brazilian Company. To the
extent that the Liability constitutes an Excluded Brazil Labor Liability, or is
otherwise covered by Section 7.1(d) above, Sellers shall take all necessary or
appropriate actions to ensure that Buyers and their Affiliates (including
Acquired Companies) shall have no Liability with respect to any of the Brazil
Business Employees.

Section 7.2      Provisions Applicable to Mexico Business Employees.



         (a)     Substitute Employer. In accordance with the Mexican labor laws,
effective at the time the Pre-Closing Mexico Employee Transfer Transaction
becomes effective as provided in the Pre-Closing Mexico Employee Transfer
Agreements and Instruments and applicable Law, the Acquired Mexico Servicios
Company shall become the Patrón Sustituto (Substitute Employer) of all
individuals currently employed by ARM Servicios Mexico in connection with the
Business (“Mexico Business Employees”). Part 2 of Appendix M sets forth a list
of the Mexico Business Employees as of July 31, 2009. Seller Mexico will update
Part 2 of Appendix M within fifteen (15) days after the Effective Time to list
all Mexico Business Employees as of the Effective Time, provided, however, that
any such update shall not modify the current list attached to Part 1 to Appendix
M by more than 5% and provided further, that any voluntary resignations of
Mexico Business Employees shall not be counted for purposes of calculating the
percentage change. Without limiting the foregoing, as a result of the
Pre-Closing Mexico Employee Transfer Transaction, Acquired Mexico Servicios
Company shall assume the Mexico Labor Contracts , in all cases subject to the
terms and conditions of Section 7.2(e). Sellers shall assume liability for any
and all responsibilities derived from the employer substitution process,
including negotiating amendments to the collective bargaining agreement with the
union, negotiating individual labor agreements with employees, providing notices
to the union and/or the employees, registering the amended collective bargaining
agreement in the corresponding Conciliation and Arbitration Board (Junta de
Conciliación y Arbitraje), providing notices to Mexican labor authorities or
organizations, including the Mexican Social Security Institute (“IMSS”), the
Institute of the National Housing Fund for Workers (“INFONAVIT”) and payments to
Savings for Retirement System (“SAR”); provided, however, that Acquired Mexico
Servicios Company and Buyers shall reasonably cooperate with Sellers upon
request regarding any actions required of Sellers after the Effective Time with
respect to the Mexico Business Employees. It is further agreed that the
employment substitution shall be effective when all actions and measures herein
shall have been made, completed and fulfilled (the “Mexico Employee Transfer
Effective Time”).

 

         (b)     Except as otherwise provided under Section 7.2(e) below, from
the Mexico Employee Transfer Effective Time, Acquired Mexico Servicios Company
shall be solely responsible for providing compensation and benefits for the
Mexico Employees (including employees on leave who have reinstatement rights
under applicable Law), and, to the extent agreed by the Parties under the terms
of this Agreement, Buyers shall, and shall cause Acquired Mexico Servicios
Company to, indemnify and hold harmless Sellers and their Affiliates from any
claims for any such compensation or benefits.

 

         (c)     Except as otherwise provided under Section 7.2(e) below, from
the Mexico Employee Transfer Effective Time, Acquired Mexico Servicios Company
shall be responsible to, and from and after the Effective Time Buyers shall
cause Acquired Mexico Servicios Company to, prepare and file all returns and be
responsible for paying all required Mexican payroll taxes relating to the Mexico
Employees, including, but not limited to, payments to be paid to INFONAVIT, as
well as profit sharing and any other applicable taxes or fees, whether federal,
state or municipal, required under applicable Mexican Laws related to the Mexico
Business Employees.

 

        (d)     Except as otherwise provided under Section 7.2(e) below,
Acquired Mexico Servicios Company’s responsibilities for labor matters, labor
claims or lawsuits include any obligations derived from Mexico’s Federal Labor
Law, Social Security Law, INFONAVIT Law, Income Tax Law, state and federal
payroll tax laws, sanitation laws, environmental laws, as well as any other
applicable Laws in force in Mexico (the "Mexico Labor Laws").

 

        (e)     Notwithstanding the foregoing, Sellers and ARM Servicios Mexico
shall retain and be liable, jointly and severally (and as further guaranteed by
the Guarantor), for any Mexico Business Employees’ labor Liabilities incurred in
any period prior to the Effective Time to the extent such Liabilities (i) have
not been included in the Closing Balance Sheet,(ii) have been included in the
Closing Balance Sheet, but refer to overdue accounts payable for labor
Liabilities incurred in the ordinary course of Business (and except for any
litigation with respect to labor Law) of the Acquired Mexico Company or (iii)
have arisen due to a violation by any of the Sellers or their Affiliates
(including ARM Servicios Mexico) of any of the Mexico Labor Laws (“Excluded
Mexico Labor Liabilities”). 

 

        (f)     To the extent the Liability is not an Excluded Mexico Labor
Liability or otherwise not covered by Section 7.2(e) above, Buyers shall take
all actions that are necessary or appropriate to ensure that Sellers and their
Affiliates shall have no Liability with respect to any of the Mexico Business
Employees following the Effective Time, including, without limitation, any
severance or other Liability with respect to those whose employment is
terminated by the Acquired Mexico Servicios Company after the Effective Time for
any reason. To the extent that the Liability constitutes an Excluded Mexico
Labor Liability, or is otherwise covered by Section 7.2(e) above, Sellers shall
take all necessary or appropriate actions to ensure that Buyers and their
Affiliates (including Acquired Companies) shall have no Liability with respect
to any of the Mexico Business Employees.

 

Section 7.3     Provisions Applicable to Transferred US Business Employees.

(a)     Eligible US Business Employees. Prior to the Closing Date, Buyer US
shall offer to employ, on terms substantially similar in the aggregate to those
provided by Seller US immediately prior to the date hereof, all employees of the
Business conducted by Seller US who are in active employment status on the day
immediately prior to the Effective Time and any employee who is, at such time,
not in active employment status (such as an employee on layoff status or on
disability or medical leave, an approved leave of absence, or otherwise) and who
has the right to return to employment under Seller US’s policies or applicable
law, at the time such employee is eligible, if at all, to return to work (such
employees, the “Eligible US Business Employees”). Part 3 of Appendix M sets
forth a list of the Eligible US Business Employees as of July 31, 2009. Seller
US will update Part 3 of Appendix M within fifteen (15) days after the Effective
Time to list all Eligible US Business Employees as of the Effective Time (it
being understood that such update will not reflect any additional employees
unless Buyers have agreed to the retention of such employees). An Eligible US
Employee shall be deemed to have accepted Buyer US’s offer of employment for
purposes of this Section 7.3(a) unless the employee notifies Seller US of his or
her non-acceptance at or prior to the Effective Time or fails or refuses to
report to work as scheduled by Buyer US after the Effective Time. Those Eligible
US Business Employees who accept or are deemed to have accepted Buyer US’s
offers of employment are referred to herein as the “Transferred US Business
Employees.” The employment of each Transferred US Business Employee with Buyer
US shall be effective as of the Effective Time. Buyer US shall provide (or shall
cause to be provided) to each Transferred US Business Employee salary, bonus,
terms and conditions of employment, severance, and job responsibility and
location on substantially similar terms in the aggregate to those provided by
Seller US with respect to such Transferred US Business Employee immediately
prior to the date hereof and shall provide benefit plans in accordance with the
further provisions of this Section 7.3.

(b)     Transferred US Employee Benefit Plans. With respect to the Benefit Plans
provided or for the benefit of Transferred US Business Employees, Sellers and
Buyers agree as follows:

          (i)     Except as expressly contemplated in this Article VII with
respect to the Transferred US Business Employees, Buyer US shall not be
responsible for nor have any Liabilities with respect to the US Benefit Plans.

         (ii)     Unless otherwise required by applicable Laws, Seller US shall,
effective as of the Effective Time, freeze all benefit accruals and/or cease all
contributions with respect to the Transferred US Business Employees under any
Benefit Plans that are pension benefit plans as that term is defined in
Section 3(3) of ERISA (the “Seller US’s Pension Plans”). Seller US shall make
all contributions required of Seller US under Seller US’s Pension Plans for the
Transferred US Business Employees who are participants in the Seller US’s
Pension Plans for all periods of time up to the Effective Time At and after the
Effective Time, Transferred US Business Employees who were participants in
Seller US’s Pension Plans shall be entitled to receive benefits under such plans
according to the terms and conditions of such plans at Sellers’ expense.

         (iii)     Seller US shall retain all the obligations and Liabilities of
any kind for claims for expenses incurred by the Transferred US Business
Employees prior to the Effective Time under the Seller US’s Pension Plans, their
health, medical, dental, vision, cafeteria (Section 125) and flexible spending
account arrangements, life insurance and disability coverage (“Seller US’s
Welfare Benefit Plans”).

        (iv)     Seller US shall be responsible for the “stay,” closing, and
incentive bonuses set forth on Section 7.2(b) of the Sellers Disclosure Letter.

(c)      Buyer US Benefit Plans.

(i)     As of the Effective Time, Buyer US shall establish and make available
employee benefit plans which shall provide a defined contribution plan and
savings, health, medical, dental, vision, life insurance, severance and
disability coverage (“Buyer US’s Benefit Plans”) for the Transferred US Business
Employees, which, in the aggregate, shall be substantially equivalent to the
comparable benefit plan provided by Seller US. Buyer US shall maintain all Buyer
US’s Benefit Plans for Transferred US Business Employees as required by this
Section not less than twelve (12) months after the Effective Time and not reduce
in the aggregate the benefits available under the plans or compensation during
such periods. Each Transferred US Business Employee shall be eligible to
participate as of the Effective Time to the extent that the employee was
eligible to participate under the comparable benefit plan provided by Seller US.
Buyer US currently does not have Buyer US’s Benefit Plans, as such if it is not
commercially reasonable for Buyer US to establish such plans prior to Closing,
the Sellers will cooperate with Buyers to explore alternative arrangements
including providing transitional services in connection therewith.

(ii)     To the extent not prohibited by Buyer US’s Benefit Plans, Transferred
US Business Employees shall be given credit under Buyer US’s Benefit Plans for
all service prior to the Effective Time with Seller US or any of its Affiliates
or any predecessor employer (to the extent such credit was given by Seller US or
any of its Affiliates or any predecessor employer), and all service with Buyers
or any of their Affiliates following the Effective Time but prior to the time
such Transferred US Employee becomes such a participant, for purposes of
determining eligibility and vesting and for all other purposes for which such
service is either taken into account or recognized. Such service also shall
apply for purposes of satisfying any waiting periods, evidence of insurability
requirements, or the application of any pre-existing condition limitations.
Furthermore, to the extent not prohibited by Buyer US’s Benefit Plans,
Transferred US Business Employees shall be given credit for amounts paid under a
corresponding Employee Benefit Plan during the same period for purposes of
applying deductibles, co-payments, and out-of-pocket maximums as though such
amounts had been paid in accordance with the terms and conditions of the
comparable Buyer US’s Benefit Plans.

(iii)     Sellers shall not be responsible for nor have any obligations or
Liabilities with respect to Buyer US's Benefit Plans. Buyers shall not be
responsible for nor have any obligations or Liabilities with respect to Seller
US's Benefit Plans.

(iii)     Seller US shall, upon reasonable request by Buyer US, use commercially
reasonable efforts to provide to Buyer US information available to Seller US
regarding each Transferred US Business Employee as may be necessary for Buyer US
to satisfy the requirements under this Section 7.3.

(d)      COBRA. Seller US shall retain responsibility for providing employees
whose employment with Seller US is terminated prior to the Closing Date and
their “qualified beneficiaries” with the continuation of health coverage
required by Section 4908B of Code and Section 601 et seq. of ERISA (“COBRA”).
Buyer US shall assume all responsibility for providing COBRA to all Transferred
US Business Employees after the Effective Time.

(e)     Severance Benefits. Seller US shall retain responsibility for all
severance costs and related payments and liabilities payable to Eligible US
Business Employees who do not become Transferred US Business Employees. Excepted
as otherwise provided in Section 7.3(g), Buyer US shall assume responsibility
for all severance benefits and related payments and liabilities payable to
Transferred US Business Employees including, without limitation, any severance
or other Liability with respect to those whose employment is terminated by the
Buyer US after the Effective Time for any reason.

(f)     Earned Allowances. Excepted as otherwise provided in Section 7.3(g),
Buyer US shall assume and be responsible for all obligations of Seller US to all
Transferred US Business Employees for any unpaid wage, salary, bonus, vacation,
holiday pay or paid absence allowances earned for periods prior to the Effective
Time, and all such amounts shall be paid by Buyer US after the Closing in
accordance with Buyer US’s normal payroll practices as established after the
Effective Time.

(g)     Workers’ Compensation and Occupational Disease Claims. Buyer US shall
assume and be responsible for the administration and payment of all worker’s
compensation andd occupational disease claims made after the Effective Time for
injuries or illnesses to any Transferred US Business Employee whether or not
that injury relates to facts or circumstances existing on or prior to the
Effective Time. Seller US shall remain responsible for any such claim made prior
to the Effective Time.

(h)     To the extent there are Liabilities with respect to employee, labor or
employment matters that are not addressed earlier in this Section 7.3, Seller US
shall retain and be liable, jointly and severally (and as further guaranteed by
the Guarantor), for any such Liabilities incurred in any period prior to the
Effective Time to the extent such Liabilities (i) have not been included in the
Closing Balance Sheet, (ii) have been included in the Closing Balance Sheet, but
refer to overdue accounts payable for labor Liabilities incurred in the ordinary
course of Business (and except for any litigation with respect to labor Law) or
(iii) have arisen due to a violation by any of the Sellers or their Affiliates
(including Seller US) of any of the US Labor Laws.     



Section 7.4      No Third Party Beneficiaries. This Article VII is solely for
the purpose of defining the obligations between Buyers and Sellers concerning
the Business Employees, and shall in no way be construed as creating any
employment contract or other contract between Buyers, Sellers and Acquired
Company and any of the Business Employees. No employee of a Seller, a Buyer, an
Acquired Company or any other Person (other than Sellers and Buyers themselves)
shall have any right, claim or remedy under or by virtue of this Article VII.

Section 7.5     Indemnity Procedures.     To the extent Article VII hereof does
not set forth the indemnity procedures to be followed in connection with the
indemnification provided in this Article VII, then the indemnity procedures set
forth in Section 10.3 shall apply.

ARTICLE VIII

CONDITIONS TO THE PURCHASE AND SALE



Section 8.1      Conditions to the Obligations of Buyers. The obligation of
Buyers at the Closing to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver by Buyers on or prior
to the Closing Date of each of the following conditions:



(a)     

The representations and warranties of Sellers contained in this Agreement shall
be true and correct in all material respects when made and as of the Closing
Date (without reference to any updated Sellers Disclosure Schedule except for
the updates Sellers Disclosure Letter expressly required by Sections 3.18 and
3.21) (except (i) that representations and warranties that are made as of a
specific date need be true and correct in all material respects only as of such
date and (ii) as contemplated or permitted by this Agreement to change between
the date of this Agreement and the Closing Date). Notwithstanding anything to
the contrary contained herein, this Section 8.1(a) shall be deemed to have been
satisfied even if such representations and warranties are not true or correct in
all material respects as of the Closing Date unless the failure of any of the
representations or warranties to be so true and correct shall have had a
Material Adverse Effect.





(b)     

The covenants of Sellers to be performed on or prior to the Closing Date shall
have been duly performed in all material respects.





(c)     

Buyers shall have been furnished with (i) a certificate executed by an
authorized officer of Sellers, dated as of the Closing Date, certifying that the
conditions contained in Sections 8.1(a) and 8.1(b) have been fulfilled and (ii)
the other documents and instruments required to be delivered by Sellers pursuant
to Section 2.9.





(d)     

No order, decree or judgment of any court or tribunal of competent jurisdiction
that makes the consummation of the purchase and sale of the Acquired Company
Shares or the Acquired US Assets illegal shall have been issued and be in
effect.





(e)     

The waiting period required by the HSR Act and any Foreign Competition Law, and
any extensions thereof obtained by request or other action of the FTC and/or the
Antitrust Division or other foreign Governmental Authority, as applicable, shall
have expired, been waived or been terminated by the FTC and the Antitrust
Division or such foreign Governmental Authority.





(f)     

The Pre-Closing Brazil Spin Off Transactions and the Pre-Closing Mexico Employee
Transfer Transaction shall have been completed.



Section 8.2      Conditions to the Obligations of Sellers. The obligation of
Sellers at the Closing to consummate the transactions contemplated hereby shall
be subject to the satisfaction or waiver by Sellers on or prior to the Closing
Date of each of the following conditions:



(g)     

The representations and warranties of Buyers contained in this Agreement shall
be true and correct in all material respects when made and as of the Closing
Date (without reference to any updated Buyers Disclosure Schedule) (except (i)
that representations and warranties that are made as of a specific date need be
true and correct in all material respects only as of such date and (ii) as
contemplated or permitted by this Agreement to change between the date of this
Agreement and the Closing Date). Notwithstanding anything to the contrary
contained herein, this Section 8.2(a) shall be deemed to have been satisfied
even if such representations and warranties are not true or correct in all
material respects as of the Closing Date unless the failure of any of the
representations or warranties to be so true and correct shall have had a
Material Adverse Effect.





(h)     

The covenants of Buyers to be performed on or prior to the Closing Date shall
have been duly performed in all material respects.





(i)     

Sellers shall have been furnished with (i) a certificate executed by an
authorized officer of Buyers, dated as of the Closing Date, certifying to the
effect that the conditions contained in Sections 8.2(a) and 8.2(b) have been
fulfilled and (ii) the other documents and instruments required to be delivered
by Buyers pursuant to Section 2.9.





(j)     

No order, decree or judgment of any court or tribunal of competent jurisdiction
which makes the consummation of the purchase and sale of the Acquired Company
Shares or the Acquired US Assets illegal shall have been issued and be in
effect.





(k)     

The waiting period required by the HSR Act and any Foreign Competition Law, and
any extensions thereof obtained by request or other action of the FTC and/or the
Antitrust Division or other foreign Governmental Authority, as applicable, shall
have expired, been waived or been terminated by the FTC and the Antitrust
Division or such foreign Governmental Authority.



ARTICLE IX

AMENDMENT AND WAIVER

      Section 9.1     Amendment and Modification. This Agreement may only be
amended or modified in writing signed by Sellers and Buyers.

     Section 9.2     Waiver. At any time prior to the Closing, Sellers or Buyers
may (a) extend the time for the performance of any of the obligations or other
acts of the other Party hereto, (b) waive any inaccuracies in the
representations and warranties of the other Party contained herein or in any
document delivered pursuant hereto, and (c) waive compliance with any of the
agreements or conditions of the other Party contained herein. Any agreement on
the part of a Party to any such extension or waiver shall be valid only if set
forth in a written instrument executed by the Party granting such extension or
waiver. No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

ARTICLE X

SURVIVAL AND INDEMNIFICATION

Section 10.1     Survival; Knowledge of Breach.



(a)     

The representations, warranties and covenants (to the extent such covenants
relate to the performance of obligations prior to the Closing) contained in this
Agreement shall survive the Closing until the date that is eighteen (18) months
after the Closing; provided, however, that the representations and warranties
contained in Sections 3.1, 3.6 (with respect to the first sentence thereof
only), 3.11 and 4.1 shall survive the Closing without contractual limitation as
to time, the representations and warranties in Section 4.6 shall survive the
Closing until the expiration of the applicable statute of limitations, the
representations and warranties contained in Sections 3.12, 3.13 and 3.16 shall
survive the Closing until the five (5) year anniversary date of the Closing
Date, the representations and warranties contained in Section 3.25 shall survive
the Closing until the three (3) year anniversary date of the Closing Date, and
the representations and warranties contained in Section 3.17 shall survive until
the expiration of the applicable Tax statute of limitations.





(b)     

The covenants contained in this Agreement which relate to the performance of
obligations after the Closing shall survive the Closing without contractual
limitation as to time and claims under Sections 10.2(a)(ii) or 10.2(b)(ii) for
breach of or noncompliance with covenants may be brought at anytime prior to the
expiration of the applicable statute of limitations as to such breach.





(c)     

Claims under Section 10.2(a)(iii), Section 10.2(a)(iv), Section 10.2(b)(iii) and
Section 10.2(b)(iv) shall survive the Closing without limitation as to time and
may be brought at any time until the last date possible under applicable Law.



Section 10.2     Indemnification.



(d)     

From and after the Closing Date and subject to this Section 10.2 and to Sections
10.1 and 10.4, Sellers, jointly and severally (and as further guaranteed by the
Guarantor), agree to indemnify and hold harmless each Buyer, its Affiliates
(including the Acquired Companies) and any of their directors, officers,
employees and stockholders (collectively, the “Buyer Parties”) against and in
respect of any and all losses, claims, damages, liabilities, fines, costs and
expenses, including reasonable legal fees, posting of bonds, sureties, tax
interests (interés fiscal) and expenses (collectively, “Losses”), resulting or
arising from (i) any breaches or inaccuracies in Sellers’ representations and
warranties set forth in this Agreement as of the date of this Agreement or as of
the Closing Date (and in the case of the representations and warranties made by
Seller under this Agreement at the Closing Date the Parties agree that the
information contained in any updated Sellers Disclosure Letter which may be
delivered by Sellers to Buyers after the date of this Agreement will not affect
the indemnity rights under this Section 10.2(a)(i), except for the information
required to be updated in the Sellers Disclosure Letter pursuant to Sections
3.18 and 3.21), (ii) any breach or failure to comply with any covenant of
Sellers set forth in this Agreement, (iii) the Excluded Liabilities or (iv) any
claim under applicable bankruptcy, fraudulent conveyance or transfer or similar
Law or other Law by virtue of any of the Sellers or the Pre-Restructuring
Companies not being Solvent immediately after the Effective Time that any of the
transactions contemplated by this Agreement, the payment or receipt of the
Purchase Price or the retention of any of the Excluded Liabilities is invalid or
illegal or can be set aside or result in an award of damages. In determining
whether for purposes of Section 10.2(a)(i) the representations and warranties
set forth in this Agreement have been breached all knowledge qualifications or
qualifiers shall be disregarded except in the case of Sections 3.7, 3.9(b),
3.12(a), 3.13(a)(ii), 3.13(b)(ii)(D), 3.13(b)(ii)(E), 3.14(b), 3.16(c), 3.16(d),
3.24 and 3.25.





(e)     

From and after the Closing Date and subject to this Section 10.2 and to Section
10.1, Buyers jointly and severally shall indemnify and hold harmless Seller
Parties against and in respect of any and all Losses resulting or arising from
or otherwise relating to (i) any breaches or inaccuracies in Buyers’
representations and warranties set forth in Article IV as of the date of this
Agreement or as of the Closing Date (and in the case of the representations and
warranties made by Buyers under Article IV at the Closing Date, the Parties
agree that the information contained in any updated Buyers Disclosure Letter
which may be delivered by Buyers to Sellers after the date of this Agreement
will not affect the indemnity right under this Section 10.2(b)(i), and provided
further, that any information contained in Section 4.1 of the Buyers Disclosure
Letter, whether on the date hereof or in any update, will not affect the
indemnity right under this Section 10.2(b)(i)), (ii) any breach or failure to
comply with any covenant of Buyers set forth in this Agreement, (iii) any
Business Liability, (iv) any claim under applicable bankruptcy, fraudulent
conveyance or transfer or similar Law or other Law by virtue of any of the
Buyers or the Acquired Companies not being Solvent immediately after the
Effective Time that any of the transactions contemplated by the definitive
purchase and sale agreement, the payment of the Purchase Price or the assumption
of any of the Assumed Liabilities is invalid or illegal or can be set aside or
result in an award of damages or (v) with respect to the matters set forth in
Section 10.2 of Buyer’s Disclosure Schedule. In determining whether for purposes
of Section 10.2(b)(i) the representations and warranties set forth in this
Agreement have been breached all knowledge qualifications or qualifiers shall be
disregarded except in the case of Section 4.7.


(f)     

Any payments pursuant to this Article X shall be treated as an adjustment to the
Purchase Price.


(g)     

Any claims in respect of breaches by Sellers of the representations and
warranties contained in Section 3.16 shall be brought pursuant to Section
10.2(a), except to the extent that a Response Action is required to be conducted
at Business Locations in connection therewith, in which case such claim shall be
brought pursuant to Section 10.8 and not Section 10.2(a). Notwithstanding the
previous sentence, to the extent the breach underlying any such Response Action
is also the basis of any additional Liabilities under Section 10.2(a) and not
otherwise covered by Section 10.8, then claims may also be brought under Section
10.2(a).


(h)     

No claim may be brought under Section 10.2, Section 10.8, Article VI or Article
VII unless written notice of the claim, setting forth the factual basis for the
claim in reasonable detail and the amount or the estimated amount thereof to the
extent then feasible (which estimate shall not be conclusive of the final amount
of such claim and demand), is given to the Indemnifying Party prior to the
expiration of any applicable survival period under Section 10.1, if any.


(i)     

Any claims for (i) Taxes (including any claim for any Excluded Tax Liabilities)
shall be exclusively governed by and brought pursuant to Article VI other than
pursuant to Section 10.2(a) in respect of breaches by Sellers of the
representations and warranties contained in Section 3.17 (which shall not be in
duplication of any indemnification under Article VI), and (ii) employment or
employee benefit related matters (including any Excluded Labor Liabilities)
shall be exclusively governed by and brought pursuant to Article VII other than
pursuant to Section 10.2(a) in respect of breaches by Sellers of the
representations and warranties contained in Section 3.12 or 3.13 (and which
shall not be in duplication of any indemnification under Article VII).




Section 10.3     Method of Asserting Claims, Etc. In the event that any written
claim or demand for which an Indemnifying Party would be liable to any
Indemnified Party hereunder is asserted against or sought to be collected from
any Indemnified Party by a third party, such Indemnified Party shall promptly,
but in no event more than (i) the period of time equal to 1/3 of the applicable
period to respond to such claim or demand in the case of a lawsuit or proceeding
with an applicable required period of time to respond (“Applicable Time Period”)
or (ii) in the case of such other claims or demands, fifteen (15) days following
such Indemnified Party’s receipt of such claim or demand, notify the
Indemnifying Party of such claim or demand and the amount or the estimated
amount thereof to the extent then feasible (which estimate shall not be
conclusive of the final amount of such claim and demand) (the “Claim Notice”);
provided, that the failure to notify the Indemnifying Party shall not relieve
the Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have adversely prejudiced the Indemnifying Party. The Indemnifying
Party shall have a period of time that is equal to 1/3 of the Applicable Time
Period or in the case of such other claims or demands, forty five (45) days, in
each case, from the personal delivery or mailing of the Claim Notice (the
“Notice Period”) to notify the Indemnified Party whether or not it desires to
defend the Indemnified Party against such claim or demand. An election to assume
the defense of such claim or demand shall not be deemed to be an admission that
the Indemnifying Party is liable to the Indemnified Party in respect of such
claim or demand. All reasonable costs and expenses incurred by the Indemnifying
Party in defending such claim or demand shall be a liability of, and shall be
paid by, the Indemnifying Party, subject to the limitations set forth in this
Article X. In the event that it is ultimately determined that the Indemnifying
Party is not obligated to indemnify, defend or hold the Indemnified Party
harmless from and against any third party claim, the Indemnified Party shall
reimburse the Indemnifying Party for any and all reasonable costs and expenses
(including reasonable attorney’s fees and court costs) incurred by the
Indemnifying Party in its defense of the third party claim. In the event that
the Indemnifying Party notifies the Indemnified Party within the Notice Period
that it desires to defend the Indemnified Party against such claim or demand,
except as hereinafter provided, the Indemnifying Party shall have the right to
defend the Indemnified Party by appropriate proceedings. If any Indemnified
Party desires to participate in, but not control, any such defense or
settlement, it may do so at its sole cost and expense. The Indemnified Party
shall not settle a claim or demand without the consent of the Indemnifying
Party, which shall not be unreasonably withheld. The Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, which shall not
be unreasonably withheld, settle, compromise or offer to settle or compromise
any such claim or demand. If the Indemnifying Party elects not to defend the
Indemnified Party against a claim or demand for which the Indemnifying Party has
an indemnification obligation hereunder, whether by not giving the Indemnified
Party timely notice as provided above or otherwise, then the amount of any such
claim or demand, or, if the same be contested by the Indemnified Party, then
that portion thereof as to which such defense of the claim by the Indemnified
Party is unsuccessful (and the reasonable costs and expenses pertaining to such
defense) shall be the liability of the Indemnifying Party hereunder, subject to
the limitations set forth in this Article X. To the extent the Indemnifying
Party shall control or participate in the defense or settlement of any third
party claim or demand, the Indemnified Party will give the Indemnifying Party
and its counsel access to, during normal business hours, the relevant business
records and other documents, and shall permit them to consult with the employees
and counsel of the Indemnified Party. The Indemnified Party shall cooperate in
the defense of all such claims.

Section 10.4     Indemnification Amounts. Sellers shall not have liability under
Section 10.2(a)(i) until the aggregate amount of Buyers’ Losses attributable to
indemnification claims for which a Claim Notice was properly delivered to
Sellers pursuant to Section 10.3 exceeds one and one/half percent (1.5%) of the
Base Amount (the “Deductible Amount”) (provided that a claim of breach of
Section 3.3(b) will not be subject to the Deductible Amount), in which case
Buyer Parties shall be entitled to Losses attributable to indemnification claims
in an amount up to twenty percent (20%) of the Base Amount in the aggregate (the
“General Cap Amount”), provided, however, that Sellers shall be liable only for
the amount by which all such Losses (up to the General Cap Amount) exceed the
Deductible Amount; provided further, that the Deductible Amount and the General
Cap Amount shall not apply to Losses arising out of breaches of the
representations set forth in Sections 3.1, 3.6 (with respect to the first
sentences thereof only) and 3.11 (the Losses arising out of such breaches, the
“Fundamental Losses”) in which case Buyer Parties shall be entitled to Losses
attributable to indemnification claims up to one hundred percent (100%) of the
Base Amount in the aggregate, provided, however, that the Buyer Parties shall
only be entitled to be indemnified for Losses (including Fundamental Losses)
pursuant to Section 10.2(a)(i) in an amount up to one hundred percent (100%) of
the Base Amount (the “Total Cap Amount”). Further, no claim for payment of a
Loss or Losses (other than Fundamental Losses) may be made under Section 10.2(a)
unless the Buyer Parties make a claim or aggregate of claims in an amount of
$50,000 or greater (the “Claim Threshold”); it being understood that the Buyer
Parties can make such a claim if such claim is aggregated with other claims such
that the aggregate amount claimed is in excess of the Claim Threshold. It being
understood that the Claim Threshold shall be reset each time claims for Losses
are submitted. For further clarification, once the Buyer Parties have reached
the Claim Threshold whether as an individual claim or claims in the aggregate,
the Buyer Parties may make such claim or claims for the full amount, provided,
that the foregoing is subject at all times to the other limitations herein
including the Deductible Amount and Cap Amount. .

Section 10.5     Losses Net of Insurance, Etc. The amount of any Loss for which
indemnification is provided under Sections 10.2 or 10.8 shall be net of (a) any
amounts actually received by the Indemnified Party pursuant to any
indemnification by or indemnification agreement with any third party, and (b)
any insurance or other sources of reimbursement actually received as an offset
against such Loss (each source named in clauses (a) and (b), a “Collateral
Source”). In addition, the Indemnifying Party will have no liability in respect
of any such Losses (i) to the extent they arise or are incurred as a result of
the passing of, or a change in, any Law or administrative practice of a
Governmental Authority, or (ii) if they would not have arisen but for any act,
omission, transaction or arrangement carried out at the written request or
written consent of the Indemnified Party before Closing. The Parties shall take
and shall cause their Affiliates to take all reasonable steps to mitigate any
Loss upon becoming aware of any event that would reasonably be expected to, or
does, give rise thereto, including incurring costs only to the extent reasonably
necessary to remedy a breach that gives rise to the Loss. The parties
acknowledge and agree that no right of subrogation shall accrue or inure to the
benefit of any Collateral Source hereunder. The Indemnifying Party may require
an Indemnified Party to assign the rights to seek recovery pursuant to the
preceding sentence; provided that the Indemnifying Party will then be
responsible for pursuing such recovery at its own expense. If the amount to be
netted hereunder from any payment required under Section 10.2 is determined
after payment by the Indemnifying Party of any amount otherwise required to be
paid to an Indemnified Party pursuant to this Article X, the Indemnified Party
shall repay to the Indemnifying Party, promptly after such determination, any
amount that the Indemnifying Party would not have had to pay pursuant to this
Article X had such determination been made at the time of such payment. Any
Losses (including disbursements) that are reimbursable or indemnifiable pursuant
to this Article X shall be paid promptly and shall accrue interest at the
Closing Interest Rate for the period between when notice of such Losses
(including disbursements) was provided and when they were reimbursed or
indemnified. To that effect, the amounts of such Losses shall be converted from
currencies other then U.S. dollars to U.S. dollars using the mechanism provided
in this Agreement. In measuring whether the Deductible Amount or Claim Threshold
have been reached the interest accrued pursuant this paragraph shall be taken
into account. In measuring whether the Total Cap Amount or the General Cap
Amount have been reached, the interest accrued pursuant to this paragraph shall
be taken into account

Section 10.6     Sole Remedy/Waiver. In the event the Closing shall occur, and
except for intentional misrepresentation or fraud, the Parties acknowledge and
agree that the rights and remedies provided for in this Agreement shall be the
Parties’ sole and exclusive rights and remedies with respect to the subject
matter of this Agreement. No amount shall be recoverable under this Agreement by
any Seller Party or Buyer Party to the extent such Seller Party or Buyer Party
has received indemnification for such Loss under any Ancillary Agreement. The
Parties shall be entitled to such rights and remedies as shall be available at
law or in equity with respect to any willful breach of this Agreement prior to
the Closing, or if this Agreement is terminated to the extent provided in
Section 11.2. The Indemnified Parties are not entitled to recover damages or
otherwise retain payment, reimbursement or restitution more than once in respect
of the same Loss or Liability; it being understood that if an Indemnified Party
is entitled to recover damages in respect of the same Loss or Liability in more
than one manner such Indemnified Party shall in its sole discretion elect
whether to pursue such Losses under one or more of such manners.

Section 10.7     No Special or Liquidated Damages. Except as otherwise expressly
provided by Section 10.9, no Indemnifying Party shall be liable to or otherwise
responsible to any Indemnified Party for any Special Damages or liquidated
damages that arise out of or relate to this Agreement or the performance or
breach thereof or any Liability retained or assumed hereunder other than damages
paid to an unaffiliated third party claimant.

Section 10.8     Response Actions for Releases of Hazardous Substances.



(j)     

After the Closing Date, in the event there is any investigation, remediation or
other response or compliance action pertaining to the Release of Hazardous
Substances in connection with the Business with respect to which a claim for
indemnification may be made pursuant to Section 10.2 (“ Response Action”), the
Indemnifying Party may choose whether to perform the Response Action or pay for
performance by the Indemnified Party. If the Indemnifying Party chooses to pay
the Indemnified Party to perform the Response Action, subject to the further
provisions of this Section 10.8, the Indemnifying Party shall pay the reasonable
costs actually incurred by the Indemnified Party in performing or in relation
with the performance of the Response Action promptly after receipt of reasonably
detailed invoices for such costs. The Party performing the Response Action shall
be referred to as the “Performing Party.”





(k)     

The Performing Party shall use its commercially reasonable efforts to avoid and
minimize any damage to real or personal property or harm to any Persons, and to
minimize any interference with or disruption of the other Party’s operations and
business. All required Response Actions shall be diligently and expeditiously
performed and shall be performed in compliance in all material respects with all
applicable Environmental Laws. The other Party shall reasonably cooperate with
the Performing Party including providing reasonable access to perform necessary
Response Actions.





(l)     

The Performing Party shall select an environmental consultant who is reasonably
satisfactory to the other Party.





(m)     

(i)     All Response Actions shall meet the Appropriate Remediation Standard.
The “Appropriate Remediation Standard” means the least stringent requirement
under applicable Environmental Laws or imposed by the Environmental Authority
with jurisdiction over the Response Action consistent with the current use of
the property which in any event shall not be significantly less than what would
reasonably be expected to be taken by the performing Party if such remediation
were applicable to its business (assuming an industrial business).
Notwithstanding anything contained herein, the Appropriate Remediation Standard
shall not impose any material restrictions or limits on the conduct of the
Business or otherwise generate any material Liabilities to the Business.



(ii)     The Parties agree to utilize institutional and engineering controls and
environmental land use restrictions as reasonably available to satisfy the
Appropriate Remediation Standard and to cooperate in obtaining all necessary
approvals of the use of such controls. 



(n)     

The Performing Party shall (i) notify the other Party prior to commencing,
performing or completing any Response Actions, (ii) keep the other Party
reasonably informed of the progress of any Response Actions and provide copies
of any final proposed response, remediation, investigation or sampling plans and
the results of sampling and analysis (including any status reports of work in
progress or reports required to be submitted to any Governmental Authority or
third party), (iii) provide the other Party an opportunity to attend, at its
cost and expense, any meeting with any Governmental Authority regarding the
Response Actions and (iv) provide the other Party an opportunity to obtain
splits of any samples obtained in the course of conducting Response Actions.





(o)     

Neither Party shall be responsible or liable to the other under the indemnities
provided in Article X for any Losses (including the cost and expenses associated
with any Response Action) incurred to achieve remediation standards in excess of
the Appropriate Remediation Standards, or for Response Actions not required
under applicable Environmental Laws or by any Governmental Authority.





(p)     

In no event shall Sellers or any post-Closing Affiliate of Sellers be
responsible for any Response Action required as a consequence of a Release,
threat of Release or any other occurrence after the Closing Date or any
resulting consequences of any demonstrable exacerbation of any environmental
condition on or after the Closing Date (other than exacerbations resulting from
the passage of time) by Buyers or their Affiliates, their successors or assigns
or anyone acting by or on their behalf.





(q)     

In the event of a conflict between this Section 10.8 and the other Sections in
Article X, this Section 10.8 shall control.



Section 10.9     Failure to Close. (a) Notwithstanding any provision to the
contrary, Buyers, jointly and severally, shall pay as liquidated damages (pré
fixação de perdas e danos) to Sellers in immediately available funds, the amount
of Nine Million US Dollars ($9,000,000) (the “Seller Termination Fee”) within
two (2) Business Days following the Outside Closing Date, if (i) all the
conditions set forth in Section 8.1 have been satisfied and (ii) this Agreement
is terminated by Sellers pursuant to Section 11.1(b) and such termination was
due either to (a) the matters set forth in Appendix S or (b) Buyers’ violation
of the representation in Section 4.5 to an extent that the condition set forth
in Section 8.2(a) has not been satisfied (the matters set forth in clauses (a)
and (b) hereof, are herein referred to as the “Sellers Trigger”).

(b) Notwithstanding any provision to the contrary, Sellers, jointly and
severally (and as further guaranteed by the Guarantor), shall pay as liquidated
damages (pré fixação de perdas e danos) to Buyers in immediately available
funds, the amount of Nine Million US Dollars ($9,000,000) (the “Buyer
Termination Fee”) within two (2) Business Days following the Outside Closing
Date, if (i) all the conditions set forth in Section 8.2 have been satisfied and
(ii) this Agreement is terminated by Buyers pursuant to Section 11.1(b) and such
termination was due to Sellers failure to comply with their obligations
hereunder to an extent the condition set forth in Section 8.1(f) has not been
satisfied (such matter is herein referred to as the “Buyers Trigger”).

(c)     If this Agreement is terminated and the Seller Termination Fee is paid,
the Sellers’ right to receive the Seller Termination Fee shall be the sole and
exclusive remedy of Sellers and their respective Affiliates for any Loss
suffered as a result of the occurrence of the Sellers Triggers.  If this
Agreement is terminated and the Buyer Termination Fee is paid, Buyers’ right to
receive the Buyer Termination Fee shall be the sole and exclusive remedy of
Buyers and their respective Affiliates for any Loss suffered as a result of the
occurrence of the Buyers Triggers. 



Section 10.10     No Set-Off. Neither Buyers nor Sellers shall have any right to
set-off any Losses (including indemnification obligations under Sections 10.2
and 10.8) against any payments to be made by either of them pursuant to this
Agreement, the Ancillary Agreements, or otherwise.

     Section 10.11     Special Procedures for Seller Warranty Liabilities. In
the event of a claim against Sellers with respect to Excluded Warranty
Liabilities, (i) representatives of Sellers, Buyers and the Acquired Companies
shall reasonably cooperate in analyzing the underlying warranty obligation to
assess the cause of the failure at issue and whether and to what extent Seller
or Buyer are responsible for the failure, (ii) Buyer shall and shall cause the
Acquired Companies to, afford Seller the opportunity to participate in all
substantive meetings and communications with respect to the customer that made
the claim and any settlement or other resolution of the claim with such
customer, (iii) Buyer shall, and shall cause the Acquired Companies to,
cooperate and assist Seller in resolving the claim including, but not limited
to, the supply of products on market terms as needed, and (iv) at Seller’s
reasonable request, Buyer shall, and shall cause the Acquired Company, as
applicable, to afford Seller the right to participate in the warrant claim
process and resolution thereof in connection with Excluded Warrant Liabilities.

ARTICLE XI

MISCELLANEOUS

     Section 11.1     Termination. This Agreement may be terminated at any time
prior to the Closing only as follows:

  (a)      by written agreement of Buyers and Sellers;



(b)     

by Sellers or Buyers, by written notice of such termination to the others, if
the Closing shall not have occurred by the Outside Closing Date; provided that a
party may not terminate this Agreement under this Section 11.1(b) if the reason
the Closing has not occurred by such date is a result of the failure of such
Party (or any of its Affiliates) to fulfill any of its or their obligations
under this Agreement to an extent that the conditions set forth in Section 8.1
or Section 8.2, as applicable, have not been satisfied; or





(c)     

by Sellers or Buyers, by written notice of such termination to the others, if
any court of competent jurisdiction or other competent Governmental Authority
shall have issued a statute, rule, regulation, order, decree or injunction or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such statute,
rule, regulation, order, decree or injunction or other action shall have become
final and nonappealable.



     Section 11.2     Effect of Termination. In the event of the termination of
this Agreement in accordance with Section 11.1, this Agreement shall thereafter
become void and have no effect, and no Party shall have any liability to the
other Party or its Affiliates, directors, officers or employees, except for the
obligations of the Parties contained in Sections 10.9, 11.2 and in Sections
11.3, 11.4, 11.6, 11.7, 11.8, 11.9, 11.10, 11.11, 11.12, 11.13, 11.14, 11.15,
11.16, 11.17, 11.18, 11.19, 11.20 and 11.21 and except for any willful breach of
any representation or warranty or any failure to perform any covenant set forth
in this Agreement prior to such termination.

     Section 11.3     Non-Solicitation or Hiring of Management Employees.



(a)     

If for any reason whatsoever the transactions contemplated by this Agreement are
not consummated, for a period of three (3) years after the termination of this
Agreement, Buyers shall not, and shall cause their Affiliates to not, directly
or indirectly, take any action to solicit for employment or hire or retain as an
employee, independent contractor or consultant (or cause or seek to cause to
leave the employ of Sellers or their Affiliates) any employee of Sellers or any
of their Affiliates as of the date the Agreement is terminated pursuant to
Section 11.1 who Grade 14 or above, provided, however, that the foregoing will
not prevent (i) a bona fide public advertisement for employment placed by Buyers
or any of their Affiliates not specifically targeted at any such employee that
results in hiring of an employee of Sellers or any of their Affiliates or (ii)
Buyers or any of their Affiliates from hiring any such employee who has not been
employed by Sellers or any of their Affiliates during the six months preceding
the date of hire. For the purposes of the Agreement, “Grade 14” means a junior
executive with a title of director, general manager, vice president of senior
director.





(b)     

If for any reason whatsoever the transactions contemplated by this Agreement are
not consummated, for a period of three (3) years after the termination of this
Agreement, Sellers shall not, and shall cause their Affiliates to not, directly
or indirectly, take any action to solicit for employment or hire or retain as an
employee, independent contractor or consultant (or cause or seek to cause to
leave the employ of Buyers) any employee of Buyer or any of its Affiliates as of
the date the Agreement is terminated pursuant to Section 11.1 who is the
equivalent in Buyer’s organization of Grade 14 or above, provided, however, that
the foregoing will not prevent (i) a bona fide public advertisement for
employment placed by Sellers or any of their Affiliates not specifically
targeted at any such employee that results in hiring of an employee of Buyers or
any of their Affiliates or (ii) Sellers or any of their Affiliates from hiring
any such employee who has not been employed by Buyers or any of their Affiliates
during the six months preceding the date of hire.



     Section 11.4     Return of Information. If for any reason whatsoever the
transactions contemplated by this Agreement are not consummated, Buyers shall
upon request from Sellers, promptly return to the other all books, records and
documents (including all copies, if any, thereof) furnished by Sellers or the
Acquired Companies, or any of their respective agents, employees, or
representatives, and shall not use or disclose the information contained in such
books, records or documents for any purpose or make such information available
to any other entity or person, except as may be compelled by applicable law or
legal process after giving Sellers reasonable opportunity to seek and obtain a
protective order. If for any reason whatsoever the transactions contemplated by
this Agreement are not consummated, Sellers shall upon request from Buyers,
promptly return to the other all books, records and documents (including all
copies, if any, thereof) furnished by Buyers, or any of their respective agents,
employees, or representatives, and shall not use or disclose the information
contained in such books, records or documents for any purpose or make such
information available to any other entity or person, except as may be compelled
by applicable Law or legal process after giving Sellers reasonable opportunity
to seek and obtain a protective order.

     Section 11.5     Collection Excluded Assets and Business Assets. If a Buyer
or an Acquired Company receives a payment that is the property of a Seller or
any Seller Affiliate, the Buyer or the Acquired Company, as the case may be,
shall promptly pay such amount to Sellers or their designee. If a Seller
receives a payment that is the property of a Buyer or an Acquired Company, the
Seller shall promptly pay such amount to the Buyers, the Acquired Company or
their designee as applicable.

     Section 11.6     Expenses. Unless otherwise indicated in this Agreement,
the Parties shall bear their own respective expenses, it being understood that
Sellers shall bear the expenses incurred by the Acquired Companies prior to the
Effective Time (including all compensation and expenses of counsel, financial
advisors, consultants, actuaries and independent accountants) incurred in
connection with the preparation and execution of this Agreement and consummation
of the transactions contemplated hereby, including filing fees.

     Section 11.7     Assignment. Except as provided in the following sentence,
this Agreement may not be assigned, by operation of law, sale of substantially
all the assets of a Party, or otherwise. A Buyer or a Seller may assign or
delegate its rights, obligations or liabilities under this Agreement in whole or
in part to a subsidiary Affiliate of a Buyer or an Affiliate of Seller,
respectively; provided, however, that in such event, Buyers or Sellers, as the
case may be, shall remain fully liable for the fulfillment of all such
obligations and liabilities hereunder. Any attempted assignment or delegation in
contravention hereof shall be null and void.

     Section 11.8     Entire Agreement; No Third Party Rights. Except as
otherwise contemplated herein, this Agreement (along with the Sellers Disclosure
Letter and the Buyers Disclosure Letter) and the Ancillary Agreements (a)
constitute the entire agreement and supersede all prior representations,
warranties, agreements and understandings, both written and oral, among the
Parties, with respect to the subject matter hereof, excluding the
Confidentiality Agreement which shall remain in force and effect until the
Effective Time, and (b) are not intended to confer upon any Person other than
the Parties (and with respect to the rights under Sections 10.2(a) and 10.2(b)
only, the Buyer Parties and Seller Parties, respectively) any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement. Except as provided in the immediately preceding sentence,
this Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the Parties to this Agreement and their successors and
permitted assigns. In the event of a conflict or inconsistency between the terms
of this Agreement (including the representations, warranties, covenants and
indemnification provisions hereof) and the terms of any other documents
delivered or required to be delivered in connection with the consummation of the
transactions contemplated by this Agreement, the Parties acknowledge and agree
that the terms of this Agreement shall supersede such conflicting or
inconsistent terms in such other documents and the terms of this Agreement shall
define the rights and obligations of the Parties and their respective officers,
directors, employees, stockholders and Affiliates with respect to the subject
matter of such conflict or inconsistency.

     Section 11.9     Disclosure Letters. Certain information in the Sellers
Disclosure Letter (or any updated Sellers Disclosure Letter) or the Buyers
Disclosure Letter (or any updated Buyers Disclosure Letter) may not be required
to be disclosed pursuant to this Agreement. Any such information is included
solely for informational purposes, and the inclusion of such information shall
not be deemed to enlarge, enhance or diminish any of the representations or
warranties of Sellers in the Agreement or otherwise alter in any way the terms
of this Agreement. The inclusion of any matter in any section to the Sellers
Disclosure Letter (or any updated Sellers Disclosure Letter) or the Buyers
Disclosure Letter (or updated Buyers Disclosure Letter) shall be deemed to be an
inclusion for such Sections of this Agreement as is reasonably apparent, but
inclusion therein shall expressly not be deemed to constitute an admission by
Sellers or Buyers or otherwise imply that any such matter is material, has a
Material Adverse Effect or creates a measure for, or further defines the meaning
of, materiality or Material Adverse Effect and their correlative terms for the
purposes of this Agreement, or that the inclusion was required to cure or
prevent a breach of any representation or warranty or in order for any
representation or warranty to be accurate in any material respect for purposes
of this Agreement including for purposes of Article VIII and Article X). Any
capitalized and undefined term used in any section to the Sellers Disclosure
Letter and the Buyers Disclosure Letter shall have the same meaning assigned to
such term in this Agreement. The Parties agree that the information contained in
the Buyers Disclosure Letter and the Sellers Disclosure Letter is Confidential
Information for purposes of this Agreement and as such is subject to Section
5.10 hereof and. Sellers will use good faith efforts to deliver any updated
Sellers Disclosure Letter to be delivered by them to Buyers at least five (5)
Business Days before the Closing Date. Buyers will use good faith efforts to
deliver any updated Buyers Disclosure Letter to be delivered by them to Sellers
at least five (5) Business Days before the Closing Date.

     Section 11.10     Counterparts. This Agreement and any amendments hereto
may be executed in counterparts, each of which shall be deemed to be an
original, but all of which shall be considered one and the same instrument. Any
signature page delivered by a fax machine shall be binding to the same extent as
an original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto. Any Party who delivers such a signature page
agrees to later deliver an original counterpart to any Party that requires it.

     Section 11.11     Section Headings. The Article and Section headings
contained in this Agreement are for reference purposes only and shall not in
any, way affect the meaning or interpretation of this Agreement.

     Section 11.12     Notices. All notices hereunder shall be deemed given if
in writing and delivered personally or sent by facsimile transmission or by
registered or certified mail (return receipt requested) to the Parties at the
following addresses (or a such other addresses as shall be specified by like
notice:

(a)     if to a Seller or Guarantor, to:

c/o ArvinMeritor, Inc.
2135 West Maple Road
Troy, Michigan - USA
48084
Attention: General Counsel
Facsimile: +1 248 435 2943
 

With a copy to (which shall not constitute notice):

Miller, Canfield, Paddock and Stone, PLC
840 West Long Lake Road
Troy, Michigan – USA
48098
Attention: Lisa Pick
Facsimile: + 1 248 879 2001
 


(b)     if to a Buyer or an Acquired Company (after the Effective Time), to:

Iochpe Maxion S.A.
Rua Luigi Galvani 146, 13th floor
São Paulo, SP – Brazil
04575-020
Attention: Mr. Dan Ioschpe and Ms. Magda Previero
Facsimile: +55 11 5506-7353



Any notice given by mail shall be effective when received. Any notice given by
facsimile transmission shall be effective when the appropriate facsimile
transmission acknowledgment is received.

Section 11.13     Governing Law; Mandatory Arbitration. This Agreement shall be
governed by and construed in accordance with the laws of Brazil, with due regard
to the arbitration procedures established herein, without giving effect to any
choice of law or conflict of law provision or rule, it being understood that the
United Nations Convention on the International Contracts for the Sale of Goods.

        (a)     Any dispute, controversy or claim between the Parties arising
out of, relating to, or in connection with, this Agreement, the Ancillary
Agreements and any other documents and agreements that shall be executed by the
Parties (or to any Acquired Company) as a result of the execution of this
Agreement or the Ancillary Agreements, or the performance, breach, termination
or validity hereof or thereof (“Dispute”), shall be submitted to and finally
settled by the International Court of Arbitration of the International Chamber
of Commerce (the “ICC”) in accordance with its Rules of Arbitration (the
“Rules”) in effect on the date of the arbitration request. The Parties agree
that any disputes to be brought before the ICC shall be treated on a
confidential basis, including with respect to any documents, petitions,
information, testimonies presented or submitted in connection therewith.

(b)     The place of the arbitration shall be the city of Miami, Florida, United
States, where the arbitration award shall be rendered.  The arbitration shall be
conducted in the English language, but documents or testimony may be submitted
in another language if an English translation is also submitted. In the event
any document or testimony is submitted in a language other than English, the
English translation of such document or testimony shall prevail.

(c)     The award of the arbitrators shall be final and binding on the Parties
to such Dispute and may be entered and enforced in any court having jurisdiction
over any of the Parties, the Acquired Companies or their assets.  In rendering a
final award, the arbitrators shall provide the reasons for their decision,
addressing the factual and legal issues involved. The Parties undertake to
comply voluntarily with the award, and any costs, fees, or taxes incident to
enforcing the award shall, to the maximum extent permitted by Law, be charged
against the Party resisting such enforcement.  The arbitrators may not award
Special Damages except only as expressly permitted under the terms of this
Agreement.

(d)     The arbitration shall be conducted by three (3) arbitrators.  Sellers
(jointly or individually, or jointly with their Affiliates, as the case may be)
shall nominate one (1) arbitrator and Buyers (jointly or individually, or
jointly with Acquired Companies, as the case may be) shall nominate one (1)
arbitrator.  The two (2) arbitrators so nominated shall, by common agreement,
nominate a third arbitrator, who shall act as Chairman of the Arbitral Tribunal.
 If the first two arbitrators fail to nominate a third arbitrator within ten
(10) days after the date on which the later of the two (2) arbitrators was
confirmed by the ICC, then the ICC shall nominate the third arbitrator.

 (e)     Any Party to the Dispute may assert a cross-claim or counterclaim
against any other Party to the Dispute based on any breach of this Agreement.
Any Party to the Dispute shall receive copies of all documents filed by any
other Party. The Parties agree that ICC may fix separate advances on costs in
respect of each claim, counterclaim or cross-claim.

 (f)     The arbitrators’ and the ICC’s fees and expenses shall be borne equally
by the Parties.  The Parties shall bear the fees and expenses of their
respective attorneys, and there shall be award of costs (including the fees and
expenses of the arbitrators and the ICC but not attorneys fees) against the
non-prevailing party.

 (g)     The Parties are fully aware of all terms and effects of the arbitration
provisions of this Section 11.13 and irrevocably agree that any Disputes shall
be referred solely to arbitration. Without prejudice to the validity of this
Section 11.13, however, the Parties hereby submit to the non-exclusive
jurisdiction of the courts located in the City and State of São Paulo, Brazil
(the “São Paulo Courts”) for provisional injunctive relief to compel or in aid
of arbitration or to order other temporary conservatory measures to prevent
irreparable harm, and/or to ensure the enforceability of this arbitration
agreement or any award rendered hereunder. Each Party unconditionally and
irrevocably agrees to submit to the non-exclusive jurisdiction of the São Paulo
Courts for such purpose, and for proceedings arising out of or relating to the
enforcement of any award or decision of the arbitrators duly appointed under
this Agreement.  Each Party unconditionally and irrevocably waives any
objections which they may have now or in the future to such jurisdiction
including objections by reason of lack of personal jurisdiction, improper venue,
or inconvenient forum. 

(h)     Without prejudice to such provisional remedies as may be available under
the jurisdiction of the São Paulo Courts, the arbitral tribunal shall have full
authority to grant provisional remedies or order any party to a dispute to
request that such courts modify or vacate any temporary or preliminary relief
issued by such courts, and to award damages for the failure of any such party to
respect the arbitral tribunal's orders to that effect.

(i)     If two or more Disputes arise under this Agreement, then any or all such
Disputes may be brought in a single arbitration.  If one or more arbitrations
are already pending with respect to a Dispute under this Agreement, then any
Party to a new Dispute under this Agreement or any subsequently filed
arbitration brought under this Agreement may request that such new dispute or
any subsequently filed arbitration be consolidated into any prior pending
arbitration.  The new Dispute or subsequently-filed arbitration shall be so
consolidated, provided, however, that the arbitral tribunal for the arbitration
so selected determines that: (i) the new Dispute or subsequently filed
arbitration presents significant issues of law or fact common with those in the
prior pending arbitration, (ii) no Party to the new Dispute or prior pending
arbitration would be unduly prejudiced, and (iii) consolidation under these
circumstances would not result in undue delay for the prior pending
arbitration.  Any such order of consolidation issued by the arbitral tribunal
shall be final and binding upon the parties to the new Dispute, prior pending or
subsequently filed arbitrations.  The arbitral tribunal for the prior pending
arbitration into which a new Dispute or subsequently filed arbitration is
consolidated shall serve as the arbitral tribunal for the consolidated
arbitration unless any party to new dispute or subsequently-filed arbitration
who was not a party to the prior pending arbitration objects in writing within
thirty (30) days of receipt of the order of consolidation, in which case a new
arbitral tribunal shall be selected in accordance with paragraph (d) herein. 
The Parties agree that upon the issuance of an order of consolidation, they will
promptly dismiss any arbitration brought under this Agreement, the subject of
which has been consolidated into another arbitral proceeding under this
Agreement.

Section 11.14     Illegality. In case any provision in this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 11.15     Public Announcements. Buyers and Sellers agree to issue a
joint press release with respect to the execution and delivery of this Agreement
and the transactions contemplated hereby, which press release shall be
substantially in the form of the draft previously approved by both Parties on
the date hereof. Sellers and Buyers shall agree on the time and manner of
distribution of the press release, and neither Party shall make the press
release public prior to such time. For a period of one week following the
Closing Date, Buyers and Sellers agree (a) not to make any formal public written
announcements, press releases or statements to the media, financial community or
customers or suppliers of the Business with respect to the Business or the terms
of the transactions contemplated hereby without the prior consent of the other
Party, which consent shall not be unreasonably withheld, and (b) to consult with
each other regarding any other proposed written public announcements or
statements with respect to this Agreement and the transactions contemplated
hereby to the extent practicable; provided, however, that the Parties may make
any such announcements or statements which such Party has been advised by
counsel may be required by applicable law, rule or regulation (including stock
exchange regulations) or, in the case of clause (b), where such consultation is
impracticable under the circumstances.

Section 11.16     Specific Performance. The Parties each agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by them in accordance with the terms hereof and that each
Party shall be entitled to specific performance of the terms hereof.

Section 11.17     No Recovery of Special Damages. Notwithstanding anything to
the contrary contained in this Agreement or otherwise, whether or not the
Closing shall occur, no Party shall have any right or remedy to recover Special
Damages from any other Party or any of its Affiliates, under this Agreement or
any of the Ancillary Agreements or relating to any of the transactions
contemplated by this Agreement or any of the Ancillary Agreements, under any
theory whatsoever (including of contract, tort, strict liability or a statutory
cause of action, or otherwise), even if the Party has been advised of the
possibility of such damages, and each Party on behalf of itself and its
Affiliates hereby irrevocably waives any right it may have to claim or recover
any such damages from any other Party or any of its Affiliates.

Section 11.18     Attorney Client Privilege. Buyers and the Acquired Companies
on the one hand, and the Sellers on the other hand, will not seek to have any of
the attorneys which represented any of them, disqualified from representing any
of them in connection with any dispute that may arise between any of them in
connection with this Agreement, any Ancillary Agreement or any of the
transactions or other documents contemplated hereby or thereby. Nothing
contained in this Section 11.18 shall constitute a waiver of attorney client
privilege by any such Person with respect to services provided by any such
attorneys prior to the Closing. In connection with any dispute that may arise
between Sellers and Buyer, Sellers and not Buyers nor any Acquired Company will
have the right to decide whether or not to waive any attorney client privilege
that may apply to any communications between any of the Acquired Companies and
any such attorneys that occurred before the Effective Time.

Section 11.19    No Recourse. Notwithstanding anything in this Agreement, any
Ancillary Agreement or any other document, agreement or instrument contemplated
hereby or thereby to the contrary, the obligations of a Party and under any
Ancillary Agreement shall be without recourse to any director, officer,
stockholder, member, partner, Affiliate of the Party or their respective
directors, officers, stockholders, employees, agents, stockholders, members or
partners.

Section 11.20     Joint and Several Liability. Sellers shall be jointly and
severally liable for each of their respective payment and other obligations
under this Agreement and the Buyers shall be jointly and severally liable for
each of their respective payment and other obligations under this Agreement.

       Section 11.21     Guarantee. 

(a)        Guarantor hereby irrevocably undertakes and agrees to guarantee,
jointly and severally, the full and timely performance of all of the Sellers’
and their Affiliates’ obligations under this Agreement or the Ancillary
Agreements (including any future obligations – in accordance with articles 821
and 822 of the Brazilian Civil Code (Law No. 10.406/2002), regardless if such
obligations arise out of occurrences, events or incidents occurring before, on
or after the Effective Time). The obligations of the Guarantor hereunder shall
be absolute and unconditional, and the guarantee provided herein shall be
binding upon the successors and the permitted assignees of the Guarantor. Any
provision of this guarantee which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
portions or affecting the validity or enforceability of the guarantee in any
other jurisdiction.

(b)        The Guarantor hereby irrevocably waives the rights and benefits set
forth in articles 366, 827, 834, 835, 837 and 838, I of the Brazilian Civil
Code, as well as those provided for in article 595 of the Brazilian Code of
Civil Procedure (Law No. 5.869/73).

(c)        Enforcement of the guarantee established herein in favor of the
Buyers and their Affiliates (including the Acquired Companies) pursuant to this
Section 11.21 does not prevent or hinder enforcement of any other guarantee made
in their favor in connection with this Agreement or the Ancillary Agreements
(and/or any other documents or agreements mentioned herein), and does not affect
any other actions, indemnifications or remedies to which the Buyers and their
Affiliates (including the Acquired Companies) may be entitled to.

(d)        Buyers and their Affiliates (including the Acquired Companies) may
enforce such guarantee jointly or severally, and are not required to take or
exhaust any judicial or extrajudicial measures against the Sellers or their
Affiliates before enforcement of the above mentioned guarantee against
Guarantor. Notwithstanding the foregoing, Buyers hereby undertake and agree to
whenever the Buyers elect to commence any proceeding, suit or arbitration with
respect to this Agreement to include the Sellers as defendants in such
proceeding, suit or arbitration. The guarantee provided in this Section 11.21
shall cease to be in full force and effect at such time as the payments
obligations and all other Liabilities under this Agreement or the Ancillary
Agreements have been satisfied or extinguished.

(e)        The Guarantor and each of the Sellers hereby irrevocably grant to
each other powers to receive notification, service of process, notice and
citation in any legal proceeding related to this Agreement in connection with
any urgent or temporary conservatory measures or preliminary relief.

WITNESSES:





1.

2.

Name:

Name:

CPF/MF no

CPF/MF no





[Signatures on Following Page]



 

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
Parties hereto in Sao Paulo, Brazil, as of the date first above written.



SELLERS:



ARVINMERITOR DE MEXICO, S.A. DE C.V.

(“Seller Mexico 1”)



By_/s/_John A. Crable_________________

Name: John A. Crable
Title: President



MERITOR LVS HOLDINGS MEXICO, LLC

(“Seller Mexico 2”)



By_/s/  Mary Alice Lehmann____________

Name: Mary Alice Lehmann
Title: Authorized Agent



ARVINMERITOR COMMERCIAL VEHICLE SYSTEMS DE MEXICO, S.A. DE C.V.

   (“Seller Mexico 3”)



By_/s/ John A. Crable_________________

Name: John A. Crable
Title: Vice President and Assistant Secretary



MERITOR HEAVY VEHICLE SYSTEMS

( MEXICO), INC.

(“Seller Mexico 4”)



By_/s/  Mary Alice Lehmann____________

Name: Mary Alice Lehmann
Title: Authorized Agent



ARVINMERITOR OE, LLC

(“Seller US”)



By_/s/  Mary Alice Lehmann____________

Name: Mary Alice Lehmann
Title: Authorized Agent



[signatures continued on next page]

 



 

Signature Page of the Purchase and Sale Agreement Executed as of August 4th ,
2009 in São Paulo Brazil, by and among (i) Meritor Brazil Holdings, LLC; (ii)
Arvin Finance, LLC; (iii) ArvinMeritor de Mexico, S.A. de C.V.; (iv) Meritor LVS
Holdings Mexico, LLC; (v) ArvinMeritor Commercial Vehicle Systems de Mexico,
S.A. de C.V.; (vi) Meritor Heavy Vehicle Systems (Mexico), Inc.; (vii)
ArvinMeritor OE, LLC; and (viii) Iochpe-Maxion S.A.; (ix) Maxion Structural
Components USA, Inc.; (x) Delancre S.A. de C.V.; and (xi) ArvinMeritor do Brasil
Sistemas Automotivos Ltda., as Guarantor; and as intervening parties: (xii)
Meritor LVS S.A. de C.V.; (xiii) Servicios Corporativos ArvinMeritor, S.A. de
C.V.; and (xiv) Meritor Comercio Industria de Sistemas Automotivos Ltda.



MERITOR BRAZIL HOLDINGS, LLC

   (“Seller Brazil 1”)



By_/s/  Mary Alice Lehmann____________

Name: Mary Alice Lehmann
Title: Authorized Agent

ARVIN FINANCE, LLC

(“Seller Brazil 2”)



By_/s/  Mary Alice Lehmann____________

Name: Mary Alice Lehmann
Title: Authorized Agent

ARVINMERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA.

   (“Guarantor”)



By_/s/ Edmilson Rubem Baraldi__________

Name: Edmilson Rubem Baraldi
Title: President Officer

By_/s/ Benedicto Aparecido Simão_______

Name: Benedicto Aparecido Simão
Title: Officer



[signatures continued on next page]



 

Signature Page of the Purchase and Sale Agreement Executed as of August 4th ,
2009 in São Paulo Brazil, by and among (i) Meritor Brazil Holdings, LLC; (ii)
Arvin Finance, LLC; (iii) ArvinMeritor de Mexico, S.A. de C.V.; (iv) Meritor LVS
Holdings Mexico, LLC; (v) ArvinMeritor Commercial Vehicle Systems de Mexico,
S.A. de C.V.; (vi) Meritor Heavy Vehicle Systems (Mexico), Inc.; (vii)
ArvinMeritor OE, LLC; and (viii) Iochpe-Maxion S.A.; (ix) Maxion Structural
Components USA, Inc.; (x) Delancre S.A. de C.V.; and (xi) ArvinMeritor do Brasil
Sistemas Automotivos Ltda., as Guarantor; and as intervening parties: (xii)
Meritor LVS S.A. de C.V.; (xiii) Servicios Corporativos ArvinMeritor, S.A. de
C.V.; and (xiv) Meritor Comercio Industria de Sistemas Automotivos Ltda.

BUYERS:

IOCHPE-MAXION S.A.
 
 

By_/s/  Dan Ioschpe / Oscar Antônio Fontoura Becker_______________________

       Names: Dan Ioschpe / Oscar Antônio Fontoura Becker
       Titles: Chief Executive Officer and Officer



MAXION STRUCTURAL COMPONENTS USA, INC.
 
 
By_/s/ Dan Ioschpe / Oscar Antônio Fontoura Becker________________________

      Names: Dan Ioschpe / Oscar Antônio Fontoura Becker
      Titles: President and Treasurer

:



DELANCRE S.A. DE C.V.



By_/s/ Dan Ioschpe / Oscar Antônio Fontoura Becker________________________

           Names: Dan Ioschpe / Oscar Antônio Fontoura Becker
           Titles: Chairman of the Board / Director







EXHIBIT A

Bill of Sale and General Instrument of Transfer



THIS BILL OF SALE AND GENERAL INSTRUMENT OF TRANSFER is made and entered into as
of [_________], 2009 by and between ArvinMeritor OE, LLC, a Delaware limited
liability company (“Seller US”) and Maxion Structural Components USA, Inc., a
Florida corporation (“Buyer US”). Capitalized terms used herein and not
otherwise defined herein have the respective meanings set forth or referred to
in the Purchase Agreement referred to below.

BACKGROUND

Seller US, Buyer US and certain of their Affiliates are parties to that certain
Purchase and Sale Agreement dated as of [_________ __], 2009 (the “Purchase
Agreement”), pursuant to which, among other things, Buyer US is acquiring the
Acquired US Assets from Seller US.



This is the “Bill of Sale” referred to in the Purchase Agreement and the parties
are executing and delivering this Bill of Sale and General Instrument of
Transfer at the Closing as contemplated by the Purchase Agreement.



TERMS

In consideration of the mutual covenants and undertakings contained in this Bill
of Sale and General Instrument of Transfer and the Purchase Agreement, and
subject to and on the terms and conditions set forth in this Bill of Sale and
General Instrument of Transfer, and intending to be legally bound, the parties
agree as follows:

1.     Sale and Transfer of Acquired US Assets. For good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
acknowledged, and as contemplated by the Purchase Agreement, effective at the
Effective Time, (a) Seller US hereby sells, conveys, transfers, assigns and
delivers to Buyer US all of Seller US’s right, title and interest in and to all
of the Acquired US Assets and (b) Buyer US hereby purchases, acquires and
accepts all of the Acquired US Assets.

2.     Terms of the Purchase Agreement. This Bill of Sale and General Instrument
of Transfer shall in all respects be subject to the Purchase Agreement and,
notwithstanding anything to the contrary set forth in herein or otherwise, this
Bill of Sale and General Instrument of Transfer shall not expand or include any
rights or remedies of Buyer US or include any representation or warranty as to
title, encumbrance or otherwise, or expand any rights or remedies of Buyer US
beyond those rights or remedies in the Purchase Agreement. Subject to the
foregoing, this Bill of Sale and General Instrument of Transfer incorporates by
reference all terms, provisions, conditions and limitations set forth in the
Purchase Agreement but not the representations and warranties. In the event of
any conflict or inconsistency between the terms, provisions, conditions and
limitations set forth in the Purchase Agreement and those which are set forth in
this Bill of Sale and General Instrument of Transfer, the terms, provisions,
conditions and limitations set forth in the Purchase Agreement shall supersede
and prevail.

3.      Governing Law; Consent of Jurisdiction; Arbitration. This Bill of Sale
and General Instrument of Transfer shall be governed by and construed in
accordance with the laws of Brazil, without giving effect to any choice of law
of conflict of law provision or rule, and in accordance with the arbitration
provisions and procedures set forth in Section 11.13 of the Purchase Agreement.
The United Nations Convention on the International Sale of Goods shall be
excluded.

4.     Illegality. In case any provision in this Bill of Sale and General
Instrument of Transfer shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

5.     Assignment. Except as provided in the following sentence, this Bill of
Sale and General Instrument of Transfer may not be assigned, by operation of
law, sale of substantially all the assets of a party, or otherwise. Buyer US or
Seller US may assign or delegate its rights, obligations or liabilities under
this Bill of Sale and General Instrument of Transfer in whole or in part to a
subsidiary Affiliate of a Buyer or an Affiliate of a Seller, respectively;
provided, however, that in such event, Buyer US or Seller US, as the case may
be, shall remain fully liable for the fulfillment of all such obligations and
liabilities hereunder. Any attempted assignment or delegation in contravention
hereof shall be null and void.

6.     Counterparts. This Bill of Sale and General Instrument of Transfer and
any amendments hereto may be executed in counterparts, each of which will be
deemed to be an original, but all of which will be considered one and the same
instrument. Any signature page delivered by a fax machine will be binding to the
same extent as an original signature page, with regard to any agreement subject
to the terms hereof or any amendment thereto. Any party who delivers such a
signature page agrees to later deliver an original counterpart to any party that
requires it.

7.     No Recourse. Notwithstanding anything in this Bill of Sale and General
Instrument of Transfer or any other document, agreement or instrument
contemplated by this Bill of Sale and General Instrument of Transfer to the
contrary, the obligations of a party under this Bill of Sale and General
Instrument of Transfer and under any such other document, agreement or
instrument will be without recourse to any director, officer, employee, agent,
stockholder, member, partner or representative of the party or their respective
directors, officers, employees, agents, stockholders, members, partners or
representatives.

8.     Amendment and Modification. This Bill of Sale and General Instrument of
Transfer may only be amended or modified in writing signed by Buyer US and
Seller US.

9.     Waiver. No failure or delay by any party in exercising any right, power
or privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

10.     Entire Agreement; No Third Party Rights. This Bill of Sale and General
Instrument of Transfer and the Purchase Agreement (a) constitute the entire
agreement and supersede all prior representations, warranties, agreements and
understandings, both written and oral, among the parties, with respect to the
subject matter hereof; and (b) are not intended to confer upon any Person other
than the parties any legal or equitable right, remedy, or claim under or with
respect to this Bill of Sale and General Instrument of Transfer or any provision
of this Bill of Sale and General Instrument of Transfer. Except as provided in
the immediately preceding sentence, this Bill of Sale and General Instrument of
Transfer and all of its provisions and conditions are for the sole and exclusive
benefit of the parties to this Bill of Sale and General Instrument of Transfer
and their successors and permitted assigns.



11.     Further Assurances. The Parties will each execute and deliver such
further documents and instruments and do such acts and things as may be
necessary or desirable to carry out the intent and meaning of this Bill of Sale
and General Instrument of Transfer, in order to more effectively effect the
transactions contemplated herein.



SIGNATURES APPEAR ON NEXT PAGE

 



 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Bill of Sale and General Instrument of Transfer
as of [_________________], 2009.



ARVINMERITOR OE, LLC
By: ______________________________
Name: Mary Alice Lehmann
Title: Authorized Agent
 

MAXION STRUCTURAL COMPONENTS USA, INC.

By: ______________________________
Name: ____________________________
Title: _____________________________

 

  
  
  [Signature Page to Bill of Sale and General Instrument of Transfer]



 

EXHIBIT B



Assignment and Assumption Agreement



THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made and entered into as of
_________, 2009 by and between ArvinMeritor OE, LLC, a Delaware limited
liability company (“Seller US”), and Maxion Structural Components USA, Inc., a
Florida corporation (“Buyer US”). Capitalized terms used herein and not
otherwise defined herein have the respective meanings set forth or referred to
in the Purchase Agreement referred to below.

BACKGROUND

Seller US and Buyer US are parties to that certain Purchase Agreement dated as
of [_______ __], 2009 (the “Purchase Agreement”), pursuant to which Buyer US is
acquiring the Acquired US Assets from Seller US. Pursuant to the Purchase
Agreement, Buyer US has agreed to assume the Assumed Liabilities.



This is the “Assumption Agreement” referred to in the Purchase Agreement and the
parties are executing and delivering this Assignment and Assumption Agreement at
the Closing as contemplated by the Purchase Agreement.



TERMS

In consideration of the mutual covenants and undertakings contained in this
Assignment and Assumption Agreement and the Purchase Agreement, and subject to
and on the terms and conditions set forth in this Assignment and Assumption
Agreement, and intending to be legally bound, the parties agree as follows:

1.     Assignment and Assumption. For good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, and as
contemplated by the Purchase Agreement, effective as of the Effective Time, (a)
Seller US hereby assigns, sells, transfers and sets over (collectively, the
“Assignment”) to Buyer US all of Seller US’s right, title and interest in and
to, and all of Seller US’s burdens, obligations and Liabilities in connection
with, each of the Assumed Liabilities and (b) Assignee hereby accepts the
Assignment and assumes and agrees to observe and perform, and to pay and
discharge, when due, all of the Assumed Liabilities. Any provision herein to the
contrary notwithstanding, the Parties agree that Seller US shall only be
entitled to any remedy under this General Bill of Sale and General Instrument of
Transfer if it incurs a Loss, as defined in the Purchase Agreement, and in such
an event the Seller US’s sole and exclusive remedy for a breach of or failure by
Buyer US to comply with this Assignment and Assumption Agreement is a claim for
indemnification under Article 10 of the Purchase Agreement.

2.     Terms of the Purchase Agreement. This Assignment and Assumption Agreement
shall in all respects be subject to the Purchase Agreement and, notwithstanding
anything to the contrary set forth in herein or otherwise, this Assignment and
Assumption Agreement shall not expand or include any rights or remedies of any
party or include any representation or warranty, or expand any rights or
remedies of any party beyond those rights or remedies in this Assignment and
Assumption Agreement. Subject to the foregoing, this Assignment and Assumption
Agreement is incorporates by reference all terms, provisions, conditions and
limitations set forth in the Purchase Agreement but not the representations and
warranties. In the event of any conflict or inconsistency between the terms,
provisions, conditions and limitations set forth in the Purchase Agreement and
those which are set forth in this Assignment and Assumption Agreement, the
terms, provisions, conditions and limitations set forth in the Purchase
Agreement shall supersede and prevail.

3.     Governing Law; Consent of Jurisdiction; Waiver of Jury Trial. This
Assignment and Assumption Agreement shall be governed by and construed in
accordance with the laws of Brazil without giving effect to any choice of law of
conflict of law provision or rule, and in accordance with the arbitration
provisions and procedures set forth in Section 11.13 of the Purchase Agreement.
The United Nations Convention on the International Sale of Goods shall be
excluded.

4.     Illegality. In case any provision in this Assignment and Assumption
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

5.     Assignment. Except as provided in the following sentence, this Assignment
and Assumption Agreement may not be assigned, by operation of law, sale of
substantially all the assets of a party, or otherwise. Buyer US or Seller US may
assign or delegate its rights, obligations or liabilities under this Assignment
and Assumption Agreement in whole or in part to a subsidiary Affiliate of a
Buyer or an Affiliate of a Seller, respectively; provided, however, that in such
event, Buyer US or Seller US, as the case may be, shall remain fully liable for
the fulfillment of all such obligations and liabilities hereunder. Any attempted
assignment or delegation in contravention hereof shall be null and void.

6.     Counterparts. This Assignment and Assumption Agreement and any amendments
hereto may be executed in counterparts, each of which will be deemed to be an
original, but all of which will be considered one and the same instrument. Any
signature page delivered by a fax machine will be binding to the same extent as
an original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto. Any party who delivers such a signature page
agrees to later deliver an original counterpart to any party that requires it.

7.     No Recourse. Notwithstanding anything in this Assignment and Assumption
Agreement or any other document, agreement or instrument contemplated by this
Assignment and Assumption Agreement to the contrary, the obligations of a party
under this Assignment and Assumption Agreement and under any such other
document, agreement or instrument will be without recourse to any director,
officer, employee, agent, stockholder, member, partner or representative of the
party or their respective directors, officers, employees, agents, stockholders,
members, partners or representatives.

8.     Amendment and Modification. This Assignment and Assumption Agreement may
only be amended or modified in writing signed by Buyer US and Seller US.

9.     Waiver. No failure or delay by any party in exercising any right, power
or privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

10.     Entire Agreement; No Third Party Rights. This Assignment and Assumption
Agreement and the Purchase Agreement (a) constitute the entire agreement and
supersede all prior representations, warranties, agreements and understandings,
both written and oral, among the parties, with respect to the subject matter
hereof; and (b) are not intended to confer upon any Person other than the
parties any legal or equitable right, remedy, or claim under or with respect to
this Assignment and Assumption Agreement or any provision of this Assignment and
Assumption Agreement. Except as provided in the immediately preceding sentence,
this Assignment and Assumption Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Assignment and Assumption Agreement and their successors and permitted assigns.



11.     Further Assurances. The Parties will each execute and deliver such
further documents and instruments and do such acts and things as may be
necessary or desirable to carry out the intent and meaning of this Assignment
and Assumption Agreement.



SIGNATURES APPEAR ON NEXT PAGE

 



 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written.



ARVINMERITOR OE, LLC
By: ______________________________
Name: Mary Alice Lehmann
Title: Authorized Agent
 

MAXION STRUCTURAL COMPONENTS USA, INC.
By: ______________________________
Name: ____________________________
Title: _____________________________
 
 
 
 
 
 



[Signature Page to Assignment and Assumption Agreement]





EXHIBIT D



PRIVATE INSTRUMENT OF COMMERCIAL LEASE AGREEMENT



This Private Instrument of Commercial Lease Agreement (the "Agreement") entered
into this [ ] day of [ ], 2009, (the “Effective Date”) by and between, on the
one side:



1.      MERITOR COMÉRCIO E INDÚSTRIA DE SISTEMAS AUTOMOTIVOS LTDA., a limited
liability company with head offices in the City of Limeira, State of São Paulo,
at Avenida Major Jose Levy Sobrinho, 2700-A, 1st floor, suite C, enrolled with
the Corporate Taxpayer Register of the Ministry of Finance (“CNPJ/MF”) under
No. 09.603.244/0001-33, with its Articles of Incorporation duly registered with
the São Paulo State Board of Trade under NIRE 35.222.396.392, on May 27, 2008,
represented by its undersigned legal representative(s) (“Landlord”),



and, on the other side,



2.      ARVINMERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA., a limited liability
company with head offices in the City of Limeira, State of São Paulo, at Avenida
Major Jose Levy Sobrinho, 2700-A, 1st floor, suite B, Jardim Nereide, CEP
13486-190, enrolled with the CNPJ/MF under No. 56.669.187/0001-75, with its
Articles of Incorporation duly registered with the São Paulo State Board of
Trade under NIRE 35.218.561.473, on September 30, 2003, represented by its
undersigned legal representative(s) (“Lessee”),

 

Landlord and Lessee are sometimes referred to herein individually as a "Party"
and collectively as the "Parties".



W I T N E S S E T H:



WHEREAS, ArvinMeritor, Inc. (“ArvinMeritor”), an Indiana corporation, and some
of its Affiliates have engaged in a series of transactions for the separation of
its wheels’ business (the “Business”) from the other operations comprised by its
light vehicle systems business (the “Separation Transactions”);



WHEREAS, Landlord was and Lessee is indirect Affiliates of ArvinMeritor and have
also engaged in the Separation Transactions aiming at the separation of the
Business from the other operations comprised by its light vehicle systems
business in Brazil (the “Doors Business”);



WHEREAS, the Separation Transactions in Brazil have been implemented through the
partial spin-off of Lessee (the “Pre-Closing Brazil Spin-Off Transactions”),
whereby the Business has been entirely transferred to Landlord, the Doors
Business remaining with Lessee;



WHEREAS, the Pre-Closing Brazil Spin-Off Transactions have caused Landlord to
hold all right, title and interest in the real property described on item 1.1 of
this Agreement;



WHEREAS, by means of a certain Purchase and Sale Agreement executed by and among
[…..] on […] (the “Purchase and Sale Agreement”), all of the shares held by
Affiliates of ArvinMeritor in the Landlord’s corporate capital (the “Brazil
Shares”) were sold, assigned and transferred to Buyers identified in that
agreement;



WHEREAS, upon the closing of such transaction, Lessee wishes to continue
developing the Doors Business in the premises on the real property owned by
Landlord, as direct or indirectly controlled by Buyers;



WHEREAS, Landlord and Lessee desire to execute this Agreement, which shall be
governed by Law No. 8245/1991 (“Lease Law”) and by the terms and conditions
agreed upon hereunder;
 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Parties are entering into a Services Agreement (the “Services Agreement”)
pursuant to which Landlord will provide or cause to be provided to Lessee
certain services and shall share with Lessee certain facilities and utilities,
all in connection with the Doors Business; and
 

WHEREAS, the Parties desire this Agreement and the Services Agreement to be
connected for all legal effects, in a way that the termination or expiration of
one of them shall trigger the simultaneous and automatic termination or
expiration of the other;



NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties, intending to be legally bound, agree and covenant
as follows:



All capitalized terms utilized and not defined herein shall have the meaning set
forth in the Purchase and Sale Agreement.



1.     Purpose



1.1.     Landlord hereby leases to Lessee and Lessee hereby leases from Landlord
for the term of this Agreement, part of the land and building(s) (together, such
part of the land and buildings are referred to as the “Real Property”) located
in the City of Limeira, State of São Paulo, at [ ], and as described in Exhibit
A.



1.1.1.     The Real Property is recorded at the 1st. Real Estate Register Office
of Limeira, State of São Paulo, under Nos. 4877, 4878, 15774, 15775 and 10608
(matrículas) and at the municipality of Limeira under No. 3424.007.000
(inscrição cadastral para IPTU).



1.1.2.     The space to be used by Lessee as parking is excluded from this
Agreement. Lessee’s parking needs and other services shall be regulated by the
terms of the Services Agreement.



1.2.     Lessee shall use the Real Property solely for the conduct and
development of the Doors Business in a way consistent with the previous
operations it has conducted at the site. The Lessee shall not have the right to
change the use of the Real Property, without prior written consent from
Landlord.



2.     Term



2.1.     The term of this Agreement shall be twelve (12) months following the
Effective Date.
 

2.2.      The Lessee shall use its commercially reasonable efforts to transfer
all of the Doors Business to other location other than the Real Property prior
to the end of the term established on Section 2.1 above.
 

2.3.     The Lessee agrees and declares that nothing in this Lease Agreement
grants or shall be deemed to grant any right to the Lessee to file a lease
renewal action or to demand any extension of the term of this Lease Agreement.



3.     Rent and Lease Charges



3.1.     The monthly initial rental shall be R$15,300.00 (fifteen thousand and
three hundred reais), which shall be paid by Lessee to Landlord on or prior to
the fifth (5th) day of the following month. Payments shall be made by wire
transfer or check to an account informed in writing by Landlord to Lessee.



3.2.     The Landlord may change the form or place of payment, provided it gives
the Lessee a 30 (thirty) days previous notice, in writing, before the maturity
date of the next rent.



3.3.      In addition to the monthly rentals, Lessee shall also pay or reimburse
Landlord, as the case may be, the following costs and expenses incurred after
the Effective Date and during the lease term: taxes directly related to the Real
Property, Urban Land and Building Tax (IPTU), and state and municipal fees
related to services such as water, sewage, power consumption and fire fighting
directly relating to the Real Property. Lessee shall pay all such costs and
expenses directly to the charging parties or authorities, and not to Landlord,
and/or shall reimburse Landlord, as the case may be, within ten (10) business
days from the date written evidence of their payment by Landlord is received by
Lessee. Lessee agrees to provide Landlord with such evidence of payment of costs
and expenses mentioned above on a monthly basis. Failure of Lessee to pay costs
and expenses to the charging parties or authorities or to reimburse Landlord for
the charges and expenses incurred within mentioned term of ten (10) business
days shall subject Lessee to the penalties contemplated by Section 9.1 of this
Agreement.



4.     Condition of the Real Property Improvements



4.1.     The Parties made an inspection of the Real Property and its conditions
are described in the Initial Inspection Report attached hereto as Exhibit B.
 

4.2.     During the term of this Agreement, Lessee shall be responsible for the
necessary repairs, replacements or maintenance (benfeitorias necessárias) to the
Real Property in order to maintain the Real Property in the same condition as
described in the Initial Inspection Report, ordinary wear and tear excepted. If
Lessee does not make or provide for the necessary repairs, replacements or
maintenance as provided in the first sentence of this Section 4.2 within ten
(10) business days as of the receipt of written notice from Landlord of their
need or any other term agreed between the Parties, Landlord may conduct such
necessary repairs, replacements and maintenance, provided that the Lessee must
allow the entrance at the Real Property of all necessary personal to conduct
such repairs, replacements or maintenance. Within ten (10) business days of
written notice of completion of such repairs, replacements or maintenance
(including the amount expended and accompanied by reasonable documentation
thereof), Lessee shall reimburse Landlord for the reasonable costs incurred by
Landlord to conduct such repairs, replacements and maintenance.



4.3.     Notwithstanding the provisions of Section 4.2., during the term of this
Agreement Landlord shall be responsible for all necessary repairs and
replacements in connection with the structure of the Real Property, provided
that, such repairs and replacements shall be made at the same level as those
repairs and replacements were made by Lessee in the twelve (12) months prior to
the date hereof, and to the extent that the need for such repairs and/or
replacements has not been caused by any act or omission of Lessee or any of its
employees, officers, contractors, agents or invitees or by Lessee’s failure to
comply with its obligations under Section 4.2.
 

4.4.     Subject to Landlord’s prior written authorization, Lessee may, on its
account and risk, conduct useful or non useful improvements or amenities
(benfeitorias úteis ou voluptuárias) to the Real Property with the purpose of
adapting it to its activities; provided, however, (i) that any such improvements
or amenities made by Lessee as set forth herein shall be in compliance with the
applicable laws and (ii) even though such improvements or amenities should be
approved by the Landlord, the Landlord, at his sole discretion and upon the end
of the lease, is allowed to request the removal of all or part of such
improvements or amenities. The improvements or amenities, when authorized, shall
be performed by competent and licensed firms acceptable to Landlord.



4.5.     Notwithstanding the provisions above, any and all improvements and
works conducted by Lessee in the Real Property pursuant to Section 4.4 above,
shall be deemed incorporated to the Real Property, and shall not grant Lessee
any right to retain the Real Property or any right for compensation whatsoever.
All improvements and works conducted by Lessee will be made strictly in
accordance with all applicable building codes and governmental regulations.
 

5.     Visits and Inspections



5.1.     Landlord, through its representatives, is entitled to visit or inspect
the Real Property, at business hours, upon giving a 48-hour prior written
notice, in order to verify the full compliance by Lessee with the obligations
assumed herein.



6.     Insurance



6.1.     Within thirty (30) days from the date of execution hereof, Lessee shall
contract a specific insurance in the total amount equivalent at least to the
market price of the Real Property, against loss from fire, electric damages
risks, third-party liability and any other loss that may affect the Real
Property, keeping it in force during the term of the Agreement. Landlord shall
be appointed as beneficiary of the insurance policy and the associated costs
will be borne by Lessee.



7.     Loss of Real Property
 

7.1.     In case of acts of God, force majeure or loss that prevents the use of
the Real Property, this Agreement shall be terminated at the written election of
Lessee, without any cost to any of the Parties, provided that such loss was not
caused by Lessee, its employees, officers, contractors, agent or invitees.
 

7.2.     In the event of expropriation of the Real Property, this Agreement
shall be automatically terminated without any penalty being levied.



8.     Penalties
 

8.1.     Late Payment. Any payment not made when due shall bear, from the due
date until the date of effective payment, interest of one per cent (1%) per
month pro rata die, plus a late payment fine of two percent (2%) (“Late Payment
Interest”).
 

8.2.     Breach of Any Other Obligations. If either Party causes a breach of its
obligations under this Agreement (other than the late payment of rentals and/or
charges, the penalty for which is regulated by Section 8.1), and such Party does
not cure such default within 30 days after receiving written notice of the
default from the other Party, then the defaulting Party shall pay the Fine (as
defined below) to the innocent Party. The Fine shall be always fully paid,
regardless of the term hereof already elapsed. The payment of the Fine does not
exempt, in the event of termination of this Agreement, the payment of rentals
and indemnification for losses and damages caused by Lessee to the Real
Property. The term “Fine” shall mean, with respect to a defaulting Party, an
amount equal to three (3) monthly rentals to be calculated in accordance with
the rental in effect in the month of the respective violation.
 

9.     Delivery of Keys
 

9.1.     Upon the expiration or earlier termination of this Agreement, Lessee
shall, within the fifteen (15) days preceding the return of the keys and the
Real Property to Landlord, send a clearance notice to Landlord and schedule a
date for the performance, by both Parties, of the final inspection to verify the
need to carry out any repairs that may be necessary for the Real Property to be
returned in the same condition as described in the Initial Inspection Report,
except for ordinary wear and tear. Both Parties shall jointly prepare, within
two (2) business days after the expiration or earlier termination of this
Agreement, a report stating the conditions of the Real Property verified during
such final inspection, which shall be deemed as the Final Inspection Report.



9.2.     If the Final Inspection Report evidences the need for any repair,
replacement or maintenance under Lessee’s responsibility as per Section 4.2,
Lessee shall provide for all such repairs, replacements or maintenance within
fifteen (15) business days after the delivery of the Final Inspection Report as
set forth under Section 9.1 (the “Repair Period”) or such longer period as may
be reasonable under the circumstances. During the Repair Period, Lessee shall
have no obligation to pay the rental and lease charges hereunder.



10.     Termination



10.1     If either Party breaches any of its obligations hereunder and does not
cure such default within thirty (30) days after receiving written notice of the
default from the innocent Party, then in addition to the Late Payment Interest
or Fine set forth in Sections 8.1 and 8.2, as applicable, the innocent Party
shall have the right to terminate this Agreement effective immediately, by
providing written notice of termination to the defaulting Party.
 

10.2     Notwithstanding the term indicated in Section 2.1, Lessee may early
terminate this Agreement by providing written notice sixty (60) days in advance
of such termination to Landlord. The Parties hereby agree that such early
termination shall not be deemed as a breach of this Agreement by Lessee and that
no penalty or fine of any nature whatsoever shall be payable to Landlord, which
hereby expressly waives its right to claim the payment set forth under Article 4
of Law 8.245/91, regardless the lease time elapsed until such termination.



10.3      Should the Services Agreement be terminated as provided in the
Services Agreement, this Agreement shall be deemed to be simultaneously and
automatically terminated, for any and all legal effects and without the need for
further action on the part of either Party. In the event that the Services
Agreement is terminated by Landlord pursuant to Section 5.2 thereof, any such
termination shall be deemed to be a breach of this Agreement by Lessee for
purposes of Section 8.2 hereof, in which case Landlord shall be entitled to
receive the penalties provided for in Section 8.2 hereof. In the event that the
Services Agreement is terminated by Lessee pursuant to Section 5.2.1 thereof,
any such termination shall be deemed to be a breach of this Agreement by
Landlord for purposes of Section 8.2 hereof, in which case Lessee shall be
entitled to receive the penalties provided for in Section 8.2 hereof.



10.4     Lessee may terminate this Agreement in its entirety without notice to
Landlord or other action in the event of bankruptcy of Landlord.



10.5     Landlord may terminate this Agreement in its entirety without notice to
Lessee or other action in the event of bankruptcy of Lessee.
 

10.6     In the event this Lease Agreement is early terminated by any reason,
the Lessee shall have 15-days period to deliver the keys to the Landlord and
shall remain responsible for the obligation to repair the Real Property, as
provided for in Section 9.2 above.



11.     Validity Clause



         11.1.     In the event of sale of the Real Property, Landlord
undertakes to notify purchaser in writing and against receipt, of the existence
and the terms of this Agreement, aiming at the maintenance of this Agreement by
the purchaser, and also undertakes to draft express provision in this regard
under the instrument that shall transfer the ownership title of the Real
Property.



12.     Miscellaneous



12.1.     Assignment and Sublease. This Agreement may not be assigned,
transferred or subleased by Lessee, in whole or in part, without the prior and
express consent of Landlord and unless the Services Agreement is concurrently
assigned and transferred with it pursuant to its terms.



12.2.      Amendments. This Agreement may not be amended except by a written
agreement executed by the Parties.



12.3.     Binding Effect and Successors. This Agreement shall become effective
upon execution by the Parties and all the obligations and rights granted hereby
shall bind and inure to the benefit of the Parties and their respective
successors and assignees.



12.4.     Notices. Lessee shall timely forward to Landlord all notices, warnings
or summonses, issued by public authorities, which are delivered at the Real
Property.



         12.4.1     Notices, demands or other communications required or
permitted to be given or made hereunder shall be in writing and shall be sent by
certified mail with acknowledgement of receipt (correspondência registrada com
aviso de recebimento) (in which case it shall be considered as delivered on the
date of delivery certified by the postal service). All notices shall be
confirmed by facsimile (receipt acknowledged) and shall be addressed as follows:



Notices to Landlord:



[______]



with a copy to:



[______]



Notices to Lessee:



[______]



with a copy to:



[______]



or to such other addresses or facsimile number as any of the Parties may from
time to time notify to the other Parties in writing.



12.5.     Waiver. Neither the failure of any Party to exercise any right, power
or remedy provided under this Agreement nor the fact it does not make any
objection or claim in the event of breach by the other Party of its obligations
hereunder shall constitute a waiver by such Party of any its right whatsoever,
including the right to make any objection or claims as regards any further or
other similar or dissimilar breach by the other Party.



12.6.     Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable
laws, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable laws, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.



13.7.     Governing Law and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the Federative Republic of Brazil.
The Parties elect the Courts of the district of Limeira, State of São Paulo, to
resolve any controversy, dispute or claim arising hereunder or otherwise
relating to this Agreement, with the express waiver of any other, no matter how
privileged.



12.8.     Language. This Agreement has been executed in the English language and
the Portuguese language. In case of discrepancies, the Portuguese language shall
prevail.



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in three (3)
counterparts of identical contents and form, as of the day and year first above
written, in the presence of the witnesses identified below.



________________________________________________________

MERITOR COMÉRCIO E INDÚSTRIA DE SISTEMAS AUTOMOTIVOS LTDA.

               



__________________________________________________

ARVINMERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA.



Witnesses:



1. ______________________     2. ______________________

Name:                         Name:
ID No.:                    ID No.:

 




Exhibit A

[Description of the Real Property]

 



 

Exhibit B

[Initial Inspection Report]

 



 



EXHIBIT E

 

BRAZIL SERVICES AGREEMENT




THIS BRAZIL SERVICES AGREEMENT (“Services Agreement”), dated as of
[ , 2009] is entered into by and between



1.     MERITOR COMÉRCIO E INDÚSTRIA DE SISTEMAS AUTOMOTIVOS LTDA., a limited
liability company with head offices in the City of Limeira, State of São Paulo,
at Avenida Major Jose Levy Sobrinho, 2700-A, 1st floor, suite C, enrolled with
the Corporate Taxpayer Register of the Ministry of Finance (“CNPJ/MF”) under No.
09.603.244/0001-33, with its Articles of Incorporation duly registered with the
São Paulo State Board of Trade under NIRE 35.222.396.392 on May 27, 2008, herein
represented by its undersigned Officer(s), hereinafter simply referred to as the
“Contractor,” and



      2.      ARVINMERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA., a limited
liability company with head offices in the City of Limeira, State of São Paulo,
at Avenida Major Jose Levy Sobrinho, 2700-A, 1st floor, suite B, enrolled with
the CNPJ/MF under No. 56.669.187/0001-75, with its Articles of Incorporation
duly registered with the São Paulo State Board of Trade under NIRE
35.218.561.473 on September 30, 2003, herein represented by its undersigned
Officer(s), hereinafter simply referred to as the “Contracting Party,”



Contractor and Contracting Party are sometimes referred to herein individually
as a “Party” and collectively as the “Parties” to this Services Agreement.



WHEREAS, ArvinMeritor, Inc. (“ArvinMeritor”), an Indiana corporation, and some
of its Affiliates have engaged in a series of transactions for the separation of
its wheels business (the “Business”) from the other operations comprised by its
the light vehicle systems business (the “Separation Transactions”);

WHEREAS, the Contractor was and the Contracting Party is indirect Affiliates of
ArvinMeritor and have also engaged in the Separation Transactions aiming at the
separation of the Business from its light vehicle systems business in Brazil
(the “Doors Business”);
WHEREAS, the Separation Transactions in Brazil have been implemented through the
spin-off of the Contracting Party (the “Pre-Closing Brazil Spin-Off
Transactions”), whereby the Business has been entirely transferred to the
Contractor, the Doors Business remaining with Contracting Party;

WHEREAS, title to the entire real property located in the City of Limeira, State
of São Paulo (the “Brazil Location”), has been transferred to Contractor upon
the Pre-Closing Brazil Spin-Off Transactions;

WHEREAS, by means of a certain Purchase and Sale Agreement executed by and among
[…..] on […] (the “Purchase and Sale Agreement”) all of the shares held by
Affiliates of Arvin Meritor in the Contractor’s corporate capital (the “Brazil
Shares”) were sold, assigned and transferred to certain Buyers identified in
that agreement;

WHEREAS, the Contracting Party wishes to continue running the Doors Business in
part of the Brazil Location, as further detailed in the Private Instrument of
Commercial Lease Agreement entered into by and between the Contractor and the
Contracting Party on the date hereof, the Contractor being directly or
indirectly controlled by Buyers (the “Lease Agreement”);

WHEREAS, the Contractor and the Contracting Party wish to regulate hereby
certain services to be locally provided by the Contractor to the Contracting
Party, as well as the sharing between them of certain facilities and utilities,
all in connection with Contracting Party’s Doors Business;

WHEREAS, the Parties desire that this Services Agreement is connected to the
Lease Agreement, for all legal effects, due to which connection the termination
or expiration of this Services Agreement or the Lease Agreement shall trigger
the simultaneous and automatic termination or expiration of the other; and



NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:



ARTICLE I - DEFINITIONS



Section 1.1     Definitions. Unless otherwise defined herein below, all
capitalized terms used in this Services Agreement shall have the meanings set
forth in the Purchase and Sale Agreement. The following terms have the following
respective meanings:

“Force Majeure Event” means any act of God, enemy or hostile action, sabotage,
war, blockade, insurrection, riot, epidemic, flood, earthquake, washout, nuclear
or radiation activity or fall-out, civil disturbance, explosion, lightning, fire
or other casualty, labor strike or industrial dispute, or any other cause beyond
the reasonable control of the Person asserting the existence of a Force Majeure
Event.



“Lease Agreement” is defined in the recitals to this Agreement.



“Person” means an individual, corporation, partnership, limited liability
company, firm, joint venture, association, join-stock company, trust,
unincorporated organization, representative office, branch, fund, a governmental
authority or any other entity or organization.



“Real Property” means the building(s) and other improvements subject to the
Lease Agreement and as described in Exhibit A of the Lease Agreement.



“Representatives” means, collectively, with respect to any Person, such Person’s
officers, directors, employees, financial or other advisors, attorneys and
accountants.



“Services” means the services identified in Schedule 2.1 as may be amended from
time to time.



“Services Agreement” means this Brazil Services Agreement and each and all of
the Schedules referred to herein, or attached to this Services Agreement, as
amended from time to time.



“Service Fees” means the fees for the Services set forth in Schedule 2.1.
 

“Term” is defined in Section 5.1.



“Special Damages” means and includes lost profits, diminution in value,
consequential, incidental, punitive, exemplary, statutory, special and indirect
damages.



“Third Party” means any Person other than a Party or any of its Representatives
or an Affiliate of a Party or the successors and assigns of a Party or any of
its Affiliates.



“Third Party Services” means any Service included in Schedule 2.1 that will be
or may be provided by a Third Party or Third Parties as provided in such
Schedule.



ARTICLE II – SERVICES TO BE PROVIDED



Section 2.1     Services. On the terms and subject to the conditions set forth
in this Services Agreement, the Contractor will provide to the Contracting Party
and the Contracting Party will accept to be provided with the Services listed
and described in Schedule 2.1. (“Services”).



(a)     For the avoidance of any doubt, the Services shall also comprise the
supply of the utilities and facilities described in Schedule 2.1 to the
Contracting Party, which are currently used by the Doors Business. The supply of
such utilities and facilities, which are duly identified in Schedule 2.1, are
included in the definition of Services for all purposes of this Services
Agreement. The use of such utilities and facilities shall be shared between the
Parties in accordance with the criteria indicated in Schedule 2.1.

(b)     Also for the avoidance of any doubt, the utilities to be supplied for
the Real Property include the shared use by the Contracting Party of
Contractor’s power substation, so as the Contracting Party receives the energy
required for its Doors Business under the payment of a fixed monthly fee as
described in Schedule 2.1..



(c)     The scope, nature and extent of the Services may be modified or adapted
to the Doors Business needs, from time to time, upon written agreement of both
Parties. In case that the modification or adaptation implies an increase (or
extension) or decrease (or narrowing) of the Services, the written agreement
referred to in the previous sentence shall address an increase or decrease, as
appropriate, in the respective Service Fees.



Section 2.2     Location. The Services will be provided at Avenida Major José
Levy Sobrinho, 2700-A, in the city of Limeira, São Paulo State, Brazil, where
the Doors Business manufacturing plants as well as the facilities and utilities
referred to in Section

2.1(a) are located, in accordance with the terms, limitations and conditions set
forth in this Services Agreement and in Schedule 2.1.



Section 2.3     Authorization. The Contractor and the Contracting Party shall
provide all necessary and appropriate powers of attorney and other
authorizations to permit and facilitate the provision of the Services under this
Services Agreement.



Section 2.4     Delegation of Services. The Contractor may, at any time and from
time to time, delegate part or all of its duties to perform the Services to any
Contractor’s Affiliate or to any Third Party(ies), upon the Contracting Party’s
prior written consent, which consent may not be unreasonably withheld. In the
event that the Contracting Party withholds consent or unreasonably delays or
conditions its consent to any such requested delegation, the Contractor may
terminate the provision of the subject Services upon not less than sixty (60)
days notice. In the event of any delegation, the Service Fees for the delegated
Service(s) shall thereafter be paid directly to the Third Party. The provisions
of Section 2.5 below shall also apply to this Section 2.4.



Section 2.5     Third Parties Services. The Contracting Party acknowledges that
some of the Services to be provided by the Contractor are currently rendered by
Third Party(ies). As of the execution of this Services Agreement, to the extent
possible and reasonably practicable, the Contracting Party shall directly engage
for its Doors Business such Third Party(ies) providing Third Party Services so
as to maintain its own business relationship with them and for invoicing
purposes. In the event that the direct engagement is not possible or practicable
and any of such Third Party(ies) provider(s) has(ve) to continue being
contracted by the Contractor, the Parties shall use their commercially
reasonable efforts to determine in writing with the relevant Third Party(ies)
the sharing of the Services between the Parties, the portion of the relevant
Services and Service Fees incumbent upon each one of them and the instructions
for separate and proportional invoicing and payment. In any case and whether or
not the Parties are able to so determine, the Service Fees payable by the
Contracting Party with respect to any Third Party(ies) Services shall be the
pass through of the cost charged by the Third Party(ies) provider(s). In the
event the Parties are unable to agree upon the allocation between them of the
Service Fees for the Third Party(ies) Service(s), the Service Fees shall be
apportioned by the Contractor reasonably and in good faith.



ARTICLE III – FEES AND PAYMENT



Section 3.1     Service Fees. The Contracting Party shall monthly pay to the
Contractor the fixed and the variable Service Fees (as the case may be) for each
of the Services set forth in Schedule 2.1.



Section 3.2     Payment of Service Fees. The first payment of the Service Fees
shall be pro-rated based on the number of days remaining in the first month of
this Services Agreement. Thereafter, the Service Fees shall be paid in full when
due. In the event that any of the Services are terminated at any time other than
at the end of a month, the Contracting Party shall be entitled to pro-rate the
relevant Service Fees based on the number of days that the Services so
terminated were rendered.



Section 3.2.1      Payment of Third Party Services. In the event that the
Contracting Party receives Services directly from any Third Party(ies) as
indicated in Schedule 2.1 or as engaged by the Contracting Party after the
execution of this Services Agreement as per Section 2.5, the Contracting Party
shall pay directly to the Third Party(ies) the fees and costs for any Services
and/or products received from Third Party(ies), whether they are engaged
directly by the Contracting Party or not, as set forth on any invoice issued
from such Third Party(ies) in accordance with the terms of such invoices. Should
any Third Party(ies) be engaged by the Contractor and no direct invoicing to the
Contracting Party be feasible or practicable, the Contracting Party shall pay or
reimburse the Contractor any and all fees and costs charged by any such Third
Party(ies), in the proportion incumbent upon the Contracting Party, Sections
3.2.2 and 3.4 shall apply to said payment or reimbursement (as the case may be)
to the Contractor.



Section 3.2.2. No offset, No reduction.      All amounts owing under this
Services Agreement shall be paid by the Contracting Party when due without any
offset, recoupment or other reduction whatsoever, except that if the Parties
agree in writing to do so, the Parties may use such netting or true up
conventions as they agree to account for payments being or required to be made
contemporaneously by and to each other but a Party may not withhold or offset
for disputed amounts, for payments to be made under other agreements to which
the Parties or their Affiliates are a party, or for other reasons other than
those agreed upon by the Parties in writing.



Section 3.3     Calculation of Variable Service Fees. With respect to the
variable Service Fees, each invoice shall be based on actual usage of such
Services and contain (or shall be accompanied by) a summary, in reasonable
detail, of each related Services provided during the previous monthly period.



Section 3.4     Fines. Any payment made by the Contracting Party after the due
date of any invoice issued as per Sections 3.2 or 3.3 (including any invoice for
payment or reimbursement of costs and expenses) shall bear interest at a rate of
one percent (1.0%) per month in a per diem basis as from the due date to the
effective payment date.



Section 3.5     Currency. All payments to the Contractor under this Services
Agreement shall be made in Brazilian Reais (“R$”). The municipal services tax
levied on any payments under this Services Agreement shall be borne and paid by
the Contractor, in accordance with the applicable tax legislation.



Section 3.6     Third Parties’ Liability. In no event shall the Contractor be
liable for the payment of any fees, expenses, costs or charges due or payable by
the Contracting Party to any Third Party(ies) for any Third Party Services,
whether engaged directly by the Contracting Party or not. Also, in no event
shall Contractor assure, warranty or be liable for the Services rendered or
products supplied by any Third Party(ies) to the Contracting Party, whether
engaged directly by the Contracting Party or by the Contractor, except as
expressly contemplated by Section 2.4 and then subject to the further terms and
conditions of this Services Agreement.



ARTICLE IV – PERFORMANCE OF SERVICES



Section 4.1     Standard of Performance



(a)     The Contractor shall use commercially reasonable efforts to use the same
degree of care in providing the Services as it uses in providing the Services
for itself (but not less than a reasonable degree of care).



(b)     The Contractor shall not be required to perform Services that are
different in nature, scope or extent (including as to frequency, time and
priority of service), or to devote additional resources, than provided and
devoted to the Business, except as Contractor may otherwise agree in writing as
to particular Services, and in that case subject to mutual written agreement as
to the increase in Service Fees or required resources. Notwithstanding the
foregoing, the Parties acknowledge and agree that the Services being provided
hereunder will be provided by Contractor to an entity that is not an Affiliate
of Contractor. Accordingly, in some cases the Services to be provided may for
that reason alone be somewhat different in nature, scope or extent (other than
frequency or priority), or may require additional resources, and the Parties
agree that those differences are included in the Services to the extent
reasonably necessary because the particular Service is to be provided to a
non-affiliated party hereunder and not to an Affiliate of Contractor as it was
prior to the Separation Transactions.



(c)     The Parties agree that in certain cases, Schedule 2.1 describes the
particular Services in general terms. In those cases, the Parties are to agree
upon the scope of the Services to be provided, any additional Service Fees and
payments relating to Third Party(ies) Service providers (if applicable) or to
compensate Contractor for such Services, if appropriate, all as contemplated by
Schedule 2.1.



Section 4.2     Key Contact Persons. Contractor hereby designates the person(s)
identified on part I of Schedule 4.2, and the Contracting Party hereby
designates the person(s) identified on part II of Schedule 4.2, as their
respective key contact persons (“Key Contact Persons”) for purposes of this
Services Agreement. The Contractor and the Contracting Party may designate
different or additional person(s) as their respective Key Contact Persons by
providing written notice to the other. The Key Contact Persons will have the
right to consult with and work in conjunction with respect to the Services. The
Parties will make reasonable efforts to channel all communications concerning a
particular Service to the appropriate Key Contact Person.



ARTICLE V – DURATION AND TERMINATION



Section 5.1     Term. The term of this Services Agreement shall be twelve (12)
months following the date of its execution by the Parties.



Section 5.2.     Early Termination for Breach of Agreement by Contracting Party.

Notwithstanding the term set forth in Section 5.1, if the Contracting Party
causes any breach of any of its obligations under this Services Agreement or
under the Lease Agreement, including but not limited to any failure to make
payments when due, and does not cure such default within thirty (30) days after
receiving written notice of the default from the Contractor or Lessor (as the
case may be), then the Contractor may terminate all or any part of this Services
Agreement effective immediately, by providing written notice of termination to
the Contracting Party. If this Services Agreement is terminated pursuant to this
Section 5.2, the Contracting Party shall pay to Contractor all Service Fees and
Additional Costs due and not yet paid, plus an amount equal to one (1) time the
aggregate fixed Service Fees payable for the Services terminated by the
Contractor hereunder (the “Breach Fee”).



Section 5.2.1.      Early Termination for Breach of Agreement by Contractor.
Notwithstanding the term set forth in Section 5.1, if Contractor causes any
breach of any of its obligations under this Services Agreement or under the
Lease Agreement, including

but not limited to any failure to provide the Services, and does not cure such
default within thirty (30) days after receiving written notice of the default
from the Contracting Party, then the Contracting Party may terminate all or any
part of this Services Agreement effective immediately, by providing written
notice of termination to the Contractor. If this Services Agreement is fully
terminated pursuant to this Section 5.2.1, the Contractor shall pay to the
Contracting Party an amount equal to the Breach Fee.



Section 5.3     Cross-Termination with Brazil Lease. In the event the Lease
Agreement is terminated pursuant to the terms thereof, this Services Agreement
shall automatically and without need for further action on the part of either
Party terminate on the effective date of termination of the Lease Agreement. If
the Lease Agreement is terminated pursuant to Section 11.2 thereof, no penalties
shall be due by the terminating Party either under this Services Agreement or
the Lease Agreement. If the Lease Agreement is terminated pursuant to Section
11.1 thereof, in addition to any penalties that may be due under the Lease
Agreement in connection with such termination, the defaulting party shall pay to
the innocent party three (3) times the aggregate fixed Service Fees payable for
the Services being provided by Contractor at the time of termination of this
Services Agreement (“Termination Fee”).



Section 5.3.1 Cumulative Fees. The Breach Fee or the Termination Fee, as
appropriate, shall be cumulative with the Fine provided for under the Lease
Agreement.



Section 5.4     Termination by the Contracting Party. The Contracting Party may
terminate, at any time, the provision by Contractor of any particular Service
without terminating this Services Agreement in its entirety by giving Contractor
not less than 30 days advance written notice of its election to do so. The
Contracting Party may terminate this Services Agreement in its entirety without
notice to Contractor or other action in the event of a Bankruptcy Event with
respect to the Contractor.

Section 5.5     Termination by Contractor. Contractor may terminate this
Services Agreement in its entirety without notice to the Contracting Party or
other action in the event of a Bankruptcy Event with respect to the Contracting
Party.
Section 5.6     Effects of Termination. Termination of this Services Agreement
will terminate all of the rights and obligations of the Parties under this
Services Agreement, except the following, which will survive any such
termination:



(i)      all obligations incurred and rights vested under this Services
Agreement before such termination;



(ii)     the obligation of immediate payment by the Contracting Party of the
Services rendered before the termination; and



     (iii)     the provisions of Articles VII and VIII.



Section 5.7     Actions on Termination. Upon the termination of a Service with
respect to which one of the Parties holds books, records, files or any other
documents owned by the other Party, such Party shall immediately return all such
books, records, files and any other documents to the other Party. In addition,
upon the termination of any of the Services which involved the compilation of
data on one of the Parties’ computer systems, such Party will, as soon as
reasonably practicable, deliver to the other Party on magnetic or electronic
media in readable format mutually acceptable to the Parties, which format will
be capable of being read by a computer mutually acceptable to the Parties, all
data files maintained by such Party to the extent that they contain information
which is the property of the other Party, together with printed file
descriptions sufficient to identify such data files and their contents and
structure at the cost of the Party holding such documents or information. The
Party holding such documents or information will bear all reasonable costs and
expenses associated with the provision, delivery and return of such materials
pursuant to this Section 5.7.



Section 5.8     Force Majeure. The obligations of the Parties under this
Services Agreement (other than payment obligations) shall be subject to any
delays or non performance caused by any Force Majeure Event. The Party whose
performance is affected by a Force Majeure Event shall give prompt written
notice to the other Party thereof, which notice shall state the details and
expected duration of the event. The Party not performing its obligations under
this Services Agreement as a result of a Force Majeure Event shall use all
commercially reasonable efforts to resume compliance with this Services
Agreement as soon as possible. Should the Force Majeure Event continue or be
expected to continue for a period of fifteen (15) days or more, the Parties
shall enter into good faith discussions with a view to alleviating its effects
or to agreeing upon such alternative arrangements as may be fair and reasonable
having regard to the circumstances prevailing at that time.



ARTICLE VI - TAXES



Section 6.1     Any taxes imposed on or measured by the rendering of a Service
will be borne by the Party upon whom the applicable governmental rules impose
such taxes as applicable.



ARTICLE VII - GOVERNING LAW AND DISPUTE RESOLUTION
 



Section 7.1     Governing Law. This Services Agreement shall be governed by
Brazilian Law.



Section 7.2 Dispute Resolution. Any dispute, controversy or claim between the
Parties arising out of, relating to, or in connection with, this Agreement and
any other documents and agreements that shall be executed by the Parties as a
result of the execution of this Agreement, specially, but not limited, to the
Lease Agreement, or the performance, breach, termination or validity hereof or
thereof (“Dispute”), shall be submitted to and finally settled by the
International Court of Arbitration of the International Chamber of Commerce (the
“ICC”) in accordance with its Rules of Arbitration (the “Rules”) in effect on
the date of the arbitration request. The Parties agree that any disputes to be
brought before the ICC shall be treated on a confidential basis, including with
respect to any documents, petitions, information, testimonies presented or
submitted in connection therewith.

(b)     The place of the arbitration shall be the city of Miami, Florida, United
States, where the arbitration award shall be rendered.  The arbitration shall be
conducted in the English language, but documents or testimony may be submitted
in another language if an English translation is also submitted. In the event
any document or testimony is submitted in a language other than English, the
English translation of such document or testimony shall prevail.

(c)     The award of the arbitrators shall be final and binding on the Parties
to such Dispute and may be entered and enforced in any court having jurisdiction
over any of the Parties or their assets.  In rendering a final award, the
arbitrators shall provide the reasons for their decision, addressing the factual
and legal issues involved. The Parties undertake to comply voluntarily with the
award, and any costs, fees, or taxes incident to enforcing the award shall, to
the maximum extent permitted by Law, be charged against the Party resisting such
enforcement.  The arbitrators may not award Special Damages except only as
expressly permitted under the terms of this Agreement.

(d)     The arbitration shall be conducted by three (3) arbitrators.  Contractor
shall nominate one (1) arbitrator and Contracting Party shall nominate one (1)
arbitrator.  The two (2) arbitrators so nominated shall, by common agreement,
nominate a third arbitrator, who shall act as Chairman of the Arbitral Tribunal.
 If the first two arbitrators fail to nominate a third arbitrator within ten
(10) days after the date on which the later of the two (2) arbitrators was
confirmed by the ICC, then the ICC shall nominate the third arbitrator.

(e)     Any Party to the Dispute may assert a cross-claim or counterclaim
against any other Party to the Dispute based on any breach of this Agreement.
Any Party to the Dispute shall receive copies of all documents filed by any
other Party. The Parties agree that ICC may fix separate advances on costs in
respect of each claim, counterclaim or cross-claim.

(f)     The arbitrators’ and the ICC’s fees and expenses shall be borne equally
by the Parties.  The Parties shall bear the fees and expenses of their
respective attorneys, and there shall be award of costs (including the fees and
expenses of the arbitrators and the ICC but not attorneys fees) against the
non-prevailing party.

(g)     The Parties are fully aware of all terms and effects of the arbitration
provisions of this Section 7.2 and irrevocably agree that any Disputes shall be
referred solely to arbitration. Without prejudice to the validity of this
Section 7.2, however, the Parties hereby submit to the non-exclusive
jurisdiction of the courts located in the City and State of São Paulo, Brazil
(the “São Paulo Courts”) for provisional injunctive relief to compel or in aid
of arbitration or to order other temporary conservatory measures to prevent
irreparable harm, and/or to ensure the enforceability of this arbitration
agreement or any award rendered hereunder. Each Party unconditionally and
irrevocably agrees to submit to the non-exclusive jurisdiction of the São Paulo
Courts for such purpose, and for proceedings arising out of or relating to the
enforcement of any award or decision of the arbitrators duly appointed under
this Agreement.  Each Party unconditionally and irrevocably waives any
objections which they may have now or in the future to such jurisdiction
including objections by reason of lack of personal jurisdiction, improper venue,
or inconvenient forum. 

(h)     Without prejudice to such provisional remedies as may be available under
the jurisdiction of the São Paulo Courts, the arbitral tribunal shall have full
authority to grant provisional remedies or order any party to a dispute to
request that such courts modify or vacate any temporary or preliminary relief
issued by such courts, and to award damages for the failure of any such party to
respect the arbitral tribunal's orders to that effect.

(i)     If two or more Disputes arise under this Agreement or in relation to the
Lease Agreement, then any or all such Disputes may be brought in a single
arbitration.  If one or more arbitrations are already pending with respect to a
Dispute under this Agreement, then any Party to a new Dispute under this
Agreement or any subsequently filed arbitration brought under this Agreement may
request that such new dispute or any subsequently filed arbitration be
consolidated into any prior pending arbitration.  The new Dispute or
subsequently-filed arbitration shall be so consolidated, provided, however, that
the arbitral tribunal for the arbitration so selected determines that: (i) the
new Dispute or subsequently filed arbitration presents significant issues of law
or fact common with those in the prior pending arbitration, (ii) no Party to the
new Dispute or prior pending arbitration would be unduly prejudiced, and (iii)
consolidation under these circumstances would not result in undue delay for the
prior pending arbitration.  Any such order of consolidation issued by the
arbitral tribunal shall be final and binding upon the parties to the new
Dispute, prior pending or subsequently filed arbitrations.  The arbitral
tribunal for the prior pending arbitration into which a new Dispute or
subsequently filed arbitration is consolidated shall serve as the arbitral
tribunal for the consolidated arbitration unless any party to new dispute or
subsequently-filed arbitration who was not a party to the prior pending
arbitration objects in writing within thirty (30) days of receipt of the order
of consolidation, in which case a new arbitral tribunal shall be selected in
accordance with paragraph (d) herein.  The Parties agree that upon the issuance
of an order of consolidation, they will promptly dismiss any arbitration brought
under this Agreement, the subject of which has been consolidated into another
arbitral proceeding under this Agreement.



ARTICLE VIII - MISCELLANEOUS
 



Section 8.1     Independent Parties. The Parties are independent contractors in
relation to each other and, except as expressly otherwise provided in this
Services Agreement, no Party may act, or represent that it has the authority to
act, as agent of any other Party. As independent contractors neither Party nor
its employees will be given any right to participate in any employee benefit or
insurance plan or any other plan or other fringe benefit, which is maintained,
established or provided by other Party for its employees.



Section 8.2     Further Assurances. The Parties will each execute and deliver
such further documents and instruments and do such acts and things as may be
necessary or desirable to carry out the intent and meaning of this Services
Agreement.



Section 8.3     Notices. Except as otherwise contemplated herein, all notices,
demands and other communications under this Services Agreement will be in
writing and will be deemed to have been duly given when delivered in person, by
facsimile, by overnight courier or by registered or certified mail (postage
prepaid, return receipt requested) (or when delivery is refused) to the
respective Parties at the following addresses (or at such other address or
telecopy number for a party as will be specified by like notice):



if to Contractor:

[ ]

with a copy to:

[ ]

if to Contracting Party:

[ ]
and with a copy to:

[ ]



Section 8.4     Assignment and Delegation. Except as otherwise provided in this
Agreement, neither this Services Agreement nor any of the rights, interests or
obligations under this Services Agreement may be assigned or delegated by any
Party (whether by operation of law or otherwise), without the prior written
consent of the other Party, which consent may not be unreasonably withheld.



Section 8.5     No Third-Party Beneficiaries. Except as expressly contemplated
in this Agreement, the terms and provisions of this Services Agreement are
intended solely for the benefit of each Party hereto and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights, and this Services Agreement does not
confer any such rights, upon any other Person.



Section 8.6     Amendment. This Services Agreement may be amended, supplemented
or modified only by a written instrument duly executed by or on behalf of the
Contracting Party and the Contractor.



Section 8.7     Waiver. Any term or condition of this Services Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Services Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Services Agreement on any future occasion.
No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.



Section 8.8     Entire Agreement. This Services Agreement, together with all
Schedules hereto and the Purchase and Sale Agreement, constitute the entire
agreement between the Parties hereto and with respect to the subject matter
hereof and supersede all prior agreements and understandings between the
Parties, oral or written, with respect to such matters.



Section 8.9     Binding Effect. This Services Agreement will be binding upon and
will inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.



Section 8.10     Invalidity. The provisions of this Services Agreement shall be
deemed several and in the event that any provision of this Services Agreement is
declared to be void or unenforceable, the remainder of this Services Agreement
will not be affected thereby and will remain in full force and effect to the
extent feasible in the absence of the void and unenforceable declaration. The
Parties furthermore agree to execute and deliver

such amendatory contractual provisions to accomplish lawfully as nearly as
possible the goals and purposes of the provision so held to be void or
unenforceable.



Section 8.11     Counterparts. This Services Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.



Section 8.12     Limitation on Remedies. Notwithstanding anything to the
contrary contained in this Services Agreement or otherwise, no Party shall have
any right or remedy to recover Special Damages from any other Party under this
Services Agreement or relating to any of the transactions contemplated by this
Services Agreement, under any theory whatsoever (including of contract, tort
strict liability or a statutory cause of action, or otherwise), even if the
Party has been advised of the possibility of such damages, and each Party hereby
irrevocably waives any right it may have to claim or recover any such damages
from any other Party or any of its Affiliates.



Section 8.13     Headings. The headings used in this Services Agreement have
been inserted for convenience of reference only and do not define or limit the
provisions hereof.



Section 8.14     Interpretation. This Services Agreement is being entered into
by and among competent and sophisticated Parties who are experienced in business
matters and represented by counsel and other advisors, and has been reviewed by
the Parties and their

counsel and advisors. Therefore, any ambiguous language in this Services
Agreement will not be construed against any particular Party as the drafter of
the language.



Section 8.15     Language. This Services Agreement has been executed in English
and Portuguese languages. In case of discrepancies, the English language shall
prevail.



Section 8.16     Expenses. Except as otherwise expressly provided in this
Services Agreement, each Party hereto will pay its own costs and expenses
incurred in connection with the negotiation and execution of this Services
Agreement and the transactions contemplated hereby. In the event of termination
of this Services Agreement, the obligation of each Party to pay its own expenses
will be subject to any rights of such party arising from a breach of this
Services Agreement by another Party.



Section 8.17     Confidentiality. The information exchanged by the Parties in
relation to this Services Agreement, including all the terms and conditions
herein, are submitted to the Parties’ nondisclosure obligation, as provided in
Section 5.10 of the Purchase and Sale Agreement.



IN WITNESS WHEREOF, the parties hereto have executed this Services Agreement as
of the day and year first above written, in the presence of the witnesses
identified below.



_____________________________________________________________

MERITOR COMÉRCIO E INDÚSTRIA DE SISTEMAS AUTOMOTIVOS LTDA

By:

Title:



__________________________________________________

ARVINMERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA.

By:

Title:



Witnesses:



1.___________________________               2.___________________________
Name/ID:                         Name/ID:

 

 



 



EXHIBIT F



TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (Licensed Trademarks) is entered into as of
_______ 2009 (the “Effective Date”), by and between:

MERITOR COMÉRCIO INDUSTRIA de SISTEMAS AUTOMOTIVOS Ltda, a corporation organized
and existing under the laws of Brazil (“Licensor”); and

Meritor Technology, Inc., a Delaware corporation (“Licensee”).

Capitalized terms used herein and not otherwise defined herein are defined in
Article I.

RECITALS

WHEREAS, Sellers and Buyers have entered into an Purchase and Sale Agreement
(“Purchase Agreement”) dated as of the date of this Agreement; and

WHEREAS, Licensor is an Acquired Company under the Purchase Agreement; and

WHEREAS, Licensee is an Affiliate of a Seller; and

WHEREAS, Licensee desires Licensor to grant to Licensee a non-exclusive license
to use the White Shirt Trademarks to brand and sell Licensed Goods and Services
and Licensor is willing to do so, all in accordance with the further terms and
conditions set forth in this Agreement; and

WHEREAS, this Agreement is a “Trademark License Agreement” referred to in the
Purchase Agreement, and the Parties are executing and delivering this Agreement
at the Closing as required by the Purchase Agreement.

NOW THEREFORE, in consideration of the premises and the mutual agreements,
covenants, and other provisions contained in this Agreement, and intending to be
legally bound, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1     Terms Defined in Purchase Agreement. Unless defined differently
in this Agreement, terms defined in the Purchase Agreement have the same
meanings when used in this Agreement.

Section 1.2     Certain Other Definitions.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agreement” means this Trademark License Agreement, as it may be amended,
modified, restated or replaced from time to time in accordance with its terms,
together with all Schedules hereto.

“Damages” means all Liabilities, damages, losses, injuries, penalties, fines,
forfeitures, assessments, claims, suits, proceedings, investigations, actions,
demands, causes of action, judgments, awards, taxes, and expenses including
court costs, reasonable attorneys’, consultants’ and experts’ fees and other
costs and expenses incident to the transaction or proceedings or investigation
or the defense of any claim (whether or not litigation has commenced); provided,
however, that Damages do not include Special Damages.

“Force Majeure Event” has the meaning set forth in Section 9.1 below

“Liability” or “Liabilities” means any or all obligations (whether to make
payments, to give notices or to perform or not perform any action), commitments,
contingencies and other liabilities of a Person (whether known or unknown,
asserted or not asserted, whether absolute, accrued, contingent, fixed or
otherwise, determined or determinable, liquidated or unliquidated, and whether
due or to become due).

“Licensed Goods and Services” means the Goods and Services identified with
respect to each of the White Shirt Trademarks owned by Licensor and identified
on Schedule 1.

“Licensee” means the Licensee identified in the Preamble and each of its current
and future Affiliates.

“Non-Exclusive License” means a non-exclusive, perpetual, irrevocable(except as
provided in Section 2.3, 6.1 and Article X of this Agreement), nontransferable
(except as provided in Section 8.2), non-divisible (except as provided in
Section 8.2), royalty free license and right to use the White Shirt Trademarks
on or in connection with the sale or resale of, or offer to sell or resell of
the Licensed Goods and Services (including in connection with packaging,
instruction manuals, advertising or other promotional material, whether in
print, electronic or other media) to be sold or resold by Licensee or on behalf
of Licensee by other Persons appointed by Licensee.

“Party” means a party to this Agreement and any reference to a Party includes
its successors and permitted assigns; “Parties” means every Party.

“Person” means, without limitation, any individual, corporation, limited
liability company, entity, firm, trust, partnership, joint venture, association,
company, unincorporated organization or a government or any department or agency
thereof.

“Purchase Agreement” means the Purchase and Sale Agreement between Sellers and
Purchasers dated as of August 4th, 2009, as it may be amended, modified,
restated or replaced from time to time in accordance with its terms.

“White Shirt Trademarks” means the trademarks, tradenames, service marks and
logos owned by Licensor and identified on Schedule 1.

“Territory” means Brazil.

Section 1.3     Other Terms. Other terms may be defined elsewhere in the text of
this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.

Section 1.4      Other Definitional Provisions.





(a)     

The words “hereof,” “herein,” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Whenever the words “include,” “includes”
or “including” (or any variation thereof) are used in this Agreement, they shall
be deemed to be followed by the words “without limitation.”








(b)     

References to specific Articles and Sections are to the Articles and Sections of
this Agreement, unless specifically stated otherwise. References to specific
Schedules are to Schedules attached to this Agreement unless specifically stated
otherwise.








(c)     

The terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa. All references to “dollars” or “$” mean “U.S.
dollars.”


(d)     

This Agreement is being entered into by and among competent and sophisticated
parties who are experienced in business matters and represented by counsel and
other advisors, and has been reviewed by the Parties and their counsel and other
advisors. Therefore, any ambiguous language in this Agreement will not be
construed against any particular Party as the drafter of the language.


(e)     

References to any United States legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than the United
States be deemed to include what most nearly approximates in that jurisdiction
to the United States legal term.




ARTICLE II

LICENSE GRANT

Section 2.1     Non-Exclusive License. Licensor hereby grants to Licensee,
subject to the terms and conditions of this Agreement, the Non-Exclusive
Licensein the Territory.

Section 2.2    Term of Grant. The grant of the Non-Exclusive License under this
Agreement shall be effective as of the Effective Time and shall be perpetual
after that time. Without limiting the foregoing, in no event shall Licensor be
entitled to terminate the grant of the Non-Exclusive License for any reason,
except in case of Sections 2.3, 6.1 and Article X of this Agreement.

Section 2.3   Protection and Maintenance of the White Shirt Trademarks.
Notwithstanding Section 2.2 above or anything to the contrary herein, Licensor
shall have the sole right and shall not have any obligation to protect, enforce,
or maintain the ownership of the White Shirt Trademarks, and shall not have any
obligation to take any measure or to pay any costs related to the granting or
renewal of any White Shirt Trademarks. In the event that Licensor intends to
allow any of the White Shirt Trademarks to become abandoned, (i) Licensee may
request that Licensor transfer the relevant White Shirt Trademarks to Licensee
at no costs to Licensee, provided such transfer will not affect Licensor’s
ownership, or the validity or enforceability of the remaining White Shirt
Trademarks owned by Licensor, and (ii) the license granted herein to any White
Shirt Trademarks shall be terminated with respect to such White Shirt Trademarks
that become abandoned. Licensee shall be responsible for preparing any forms and
recording any assignment with the appropriate governmental offices at its own
expenses, whenever applicable; provided that Licensor shall execute such
documents and take such other actions as may be reasonably requested by
Licensee, at Licensee’s expense, to effect the transfer of ownership to any
White Shirt Trademarks.

Section 2.4 Sublicense. Licensee shall have no right to sublicense the rights
granted hereunder except as provided in Section 8.2.

Section 2.5   No Similar Trademarks. Licensee agrees that it will not use in
South America any name, trademark, servicemark or logo which is substantially
similar to or so nearly resembles any of the White Shirt Trademarks as to be
likely to cause deception, mistake or confusion or is otherwise confusingly
similar to the White Shirt Trademarks.

Section 2.6  Taxes. Any taxes levied as a result of licensing any White Shirt
Trademarks or any use thereof by Licensee under the terms of this Agreement will
be the responsibility of Licensee.

ARTICLE III

RECOGNITION OF OWNERSHIP

Section 3.1 Ownership of White Shirt Trademarks. Licensee acknowledges that
Licensoris the exclusive owner of all right, title and interest in and to the
White Shirt Trademarks, including the right to register as the owner of the
White Shirt Trademarksand that Licensor’s rights therein and thereto are valid
and enforceable. Licensee agrees that (i) it will not, at any time knowingly, do
or cause to be done, any act or deed in any way impairing or tending to impair
any part of such right, title or interest of Licensor or challenge or contest
the validity of any of the White Shirt Trademarks, the registration of any of
the White Shirt Trademarks, or the ownership of any of the White Shirt
Trademarks by Licensor; (ii) it will not practice nor permit, assist, or induce
others to practice any act which may adversely affect any of the Licensor’s
rights in the White Shirt Trademarks, including, without limitation, the use of
the White Shirt Trademarks (a) in a manner offensive or damaging to ethics,
moral and good conduct; (b) in a manner or format other than that established in
this Agreement or otherwise expressly authorized by the Licensor; or (c) so as
to denigrate, diminish the value, injure or put at risk the reputation,
integrity or image of Licensor or the Licensor’s White Shirt Trademarks.

Sectoin 3.2 No Other Rights to the White Shirt Trademarks. Apart from the rights
licensed under this Agreement, unless otherwise agreed to by the Parties in
writing, Licensee shall not (nor permit or assist others to) acquire any right,
title or interest in or to the use of any of the White Shirt Trademarks, either
alone or in combination with any other word, name, symbol, device, trademark, or
any combination thereof. Licensee agrees that it will not (nor permit or assist
others to) apply in South America for any registration as owner of any of the
White Shirt Trademarks or any confusingly similar or identical trademark, domain
name, symbol, word, logo or distinctive sign. All use of the White Shirt
Trademarks by Licensee under this Agreement shall inure to the benefit of
Licensor. To the extent that any rights in the White Shirt Trademarks do not
vest in Licensor by operation of law, and vest in Licensee instead, Licensee
agrees to assign to the extent permitted by applicable law, and does hereby
assign to Licensor, such rights without additional consideration except that
Licensor shall pay Licensee the sum of one dollar for all such rights. Licensor
reserves all rights to the White Shirt Trademarks not expressly granted herein.

Section 3.3 Licensee may Register as User Where Required. Any provision of
Sections 3.1 and 3.2 to the contrary notwithstanding, Licensor and Licensee
shall cooperate in constituting Licensee as a registered user (or its
equivalent) of the White Shirt Trademarks in the event such registration as a
user is required. Any expenses for constituting Licensee as a registered user
shall be borne by Licensee.

Article IV

 

STANDARD OF QUALITY AND INSPECTION





        Section 4.1  Quality Control. Licensee’s use of the White Shirt
Trademarks shall conform to the design, material, performance and quality
specifications and standards (“Quality Standards”) furnished or prescribed by
Licensor from time to time, provided that such Quality Standards are consistent
with comparable Quality Standards applicable to Licensor’s own goods and
services which are comparable to the Licensed Goods and Services.
 
        Section 4.2  Inspection Rights. In order to confirm that the use of the
White Shirt Trademarks by Licensee conforms to the requirements of this
Agreement, Licensor shall have, during the term of this Agreement, the right to
review the Licensed Goods and Services as may be reasonably necessary to
determine compliance with the applicable specifications and standards. Licensee
agrees to maintain the same quality in the services produced and offered as
reflected in any services reviewed by Licensor.
 
ARTICLE V
 

USE OF THE WHITE SHIRT TRADEMARKS

 

Section 5.1  Use in Connection with Current Systems, Products and Components.
Licensee’s right to use the White Shirt Trademarks is specifically limited to
use of the White Shirt Trademarks in connection with the Licensed Goods and
Services, as detailed in Schedule 1 (“Goods”).

Section 5.2  Use in Accordance with Instructions. Licensee is required to
display the White Shirt Trademarks on labels, containers, packaging, catalogs
and other advertising material only in accordance with current use and
instructions, if any, of Licensor and with such notice of registration or
identification of Licensor as owner of the White Shirt Trademarks as may be
prescribed from time to time by Licensor or which may be required by the Laws of
Brazil.Licensee agrees to provide Licensor with evidence of such use upon
Licensor’s reasonable request in order to respond to non-use cancellation
actions and otherwise cooperate with Licensor, upon Licensor’s reasonable
request, in connection with maintaining the White Shirt Trademarks in full force
and effect and defending against claims of infringement with respect thereto, at
Licensor’s expense in connection therewith.

Section 5.3  Approval by Licensor.

(a)     Licensor shall, in order to ensure the proper use of the White Shirt
Trademarks, have the right to approve all packaging, labels, advertising and
other materials in which the White Shirt Trademarks appear, and Licensee
specifically undertakes to modify to the reasonable satisfaction of Licensor any
such packaging, labels, advertising and other materials which are not approved
by Licensor, provided, however, that Licensor shall not use the provisions of
this Section 5.3 as a method of unreasonably restricting the advertising or
other promotion of any systems, products or components covered by the White
Shirt Trademarks. All uses of the White Shirt Trademarks by Licensee and its
Affiliates prior to the Effective Date shall be deemed to have received
Licensor’s approval, provided such use complies with Section 3.1 (ii) and is
otherwise in accordance with the scope of the license granted hereunder.

(b)     Any approval under this Section 5.3 shall not constitute a waiver of
Licensor’s rights or Licensee’s duties under any provision of this Agreement.
Licensor’s approval of Licensee’s use of any of the White Shirt Trademarks shall
not constitute acceptance of or be deemed approval of the safety of the goods or
services of Licensee, or be construed to create, in any way, any guarantee or
warranty on the part of Licensor as to the fitness, merchantability, quality,
workmanship, or character of the goods or services of Licensee or to authorize
any liability for indebtedness or claims of Damage whatsoever by any other
Person against Licensor. For greater certainty, this provision does not limit or
affect any rights of Licensee or any of its Affiliates under any other agreement
among the Parties or their Affiliates.

ARTICLE IV

       INFRINGEMENT

Section 6.1  No Warranties. Licensor hereby specifically disclaims any and all,
and makes no representations or warranties, express or implied (including any
implied warranty of merchantability, fitness for a particular purpose, validity,
registrability, or non-infringement and implied warranties arising from course
of dealing or course of performance), with respect to the White Shirt Trademarks
or anything else related to this Agreement. In the event that it comes to the
attention of Licensee that any other Person in the Territory alleges that any
White Shirt Trademark is invalid or that it infringes any rights of any other
Person, or that a White Shirt Trademark is open to any other form of attack,
Licensee shall take no action on its own, but shall promptly report the matter
to Licensor, who, at its sole discretion and expense, shall take whatever action
it deems advisable against such other Person.Without limiting the generality of
the foregoing, Licensor is not making any representations or warranties
(express, implied or statutory) that White Shirt Trademarks can be used by
Licensee without infringing the intellectual property rights of a third party.
The White Shirt Trademarks are licensed as they are filed or registered with the
Brazilian Patent and Trademark Office and Licensor makes no representations or
warranties with respect to any White Shirt Trademarks that are still pending
registration or are already registered. In the event that the White Shirt
Trademarks are alleged to infringe any third party’s rights, Licensee shall
immediately cease use of such White Shirt Trademark. Without limiting the
generality of the foregoing, Licensee acknowledges that the license granted in
this agreement, and the White Shirt Trademarks are provided “AS IS.”

Section 6.2  Reports of Infringement by Licensee. Licensee shall promptly report
to Licensor, to the extent that it is aware, the particulars of any use by any
other Person of any trademark, word, name, symbol or combination thereof, on
goods, or packaging of goods, or mode of advertising which may constitute an
infringement of any of the White Shirt Trademarks, or amount to unfair
competition by use of a similar trademark or otherwise. Licensor, at its sole
discretion and expense, shall take whatever action it deems advisable against
such third partyand Licensee shall reasonably cooperate at Licensor’s expense in
connection therewith.

Section 6.3  LIMITATION ON LIABILITY. LICENSEE SHALL NOT ASSERT, AND HEREBY
WAIVES, ANY CLAIM AGAINST LICENSOR, FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING
OUT OF OR RELATING TO THIS AGREEMENT (OR BREACH THEREOF) OR THE TRANSACTIONS
CONTEMPLATED HEREBY; PROVIDED THAT THE FOREGOING SHALL NOT LIMIT LICENSEE’S
INDEMNIFICATION OBLIGATIONS HEREUNDER WITH RESPECT TO DAMAGES AWARDED TO A THIRD
PARTY. IN NO EVENT SHALL LICENSOR OR ITS AFFILIATES OR THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS HAVE ANY LIABILITY TO LICENSEE OR ANY
OTHER PERSON FOR DAMAGES (INCLUDING PUNITIVE DAMAGES) ARISING FROM ANY ACT OR
OMISSION OF LICENSEE OR ANY OTHER PERSON (INCLUDING USE OF THE WHITE SHIRT
TRADEMARKS BY LICENSEE OR ANY OTHER PERSON), OR OUT OF OR IN CONNECTION WITH
THIS AGREEMENT IN ANY MANNER, THE PERFORMANCE OR BREACH HEREOF, OR THE SUBJECT
MATTER HEREOF WHETHER OR NOT LICENSOR HAS BEEN ADVISED OF, OR OTHERWISE MIGHT
HAVE ANTICIPATED THE POSSIBILITY OF SUCH DAMAGES.

Section 6.4  Government Permits. Licensee shall cooperate with Licensor in
connection with recording this Agreement with the INPI – Instituto Nacional da
Propriedade Industrial in order to make it valid and enforceable against third
parties.

ARTICLE V

       INDEMNIFICATION

Section 7.1  Indemnification. Licensee agrees to be responsible for, and to pay,
reimburse, indemnify and hold Licensor, its Affiliates, and their respective
employees, agents, officers and directors (together with Licensor collectively,
“Licensor Indemnitees”) harmless from and against any and all Damages arising in
connection with any use of any of the White Shirt Trademarks by Licensee
(including the conduct of Licensee’s business under or in association with the
White Shirt Trademarks).

Section 7.2  Indemnification Procedures. Upon receipt by Licensor of notice of a
third party claim for which Licensor is indemnified hereunder, Licensor shall
promptly notify Licensee in writing thereof to indemnify Licensor. Licensee
shall have the right to reasonably control the defense of the indemnified claim
and shall have the right, at its own cost and expense, to retain its own counsel
and reasonably participate in the defense of the indemnified claim.

Article VI

 

      ASSIGNABILITY



Section 8.1      Licensor’s Right to Assign. Licensor shall have the right to
assign this Agreement upon the sale, merger, change of control or separation of
all, or substantially all, of the assets related to the subject matter of this
Agreement without prior or subsequent consent of Licensee.

Section 8.2      Licensee’s Limited Right to Assign. The Non-Exclusive License
granted under this Agreement shall be personal to Licensee and Licensee shall
have no power, right or authority to transfer, assign, sublicense or divide any
rights licensed to it or any of its other rights or obligations under this
Agreement without the prior written consent of Licensor, and any such attempted
transfer, assignment, sublicense or division shall be null and void without such
consent, and shall constitute a material breach of this Agreement, except that:

 

(a)     Licensee shall be permitted to transfer, assign, sublicense or divide
any rights licensed to it or any of its other rights or obligations under this
Agreement to any Affiliate of Licensee with subsequent notice to, but without
the consent of, Licensor.

(b)     Licensee shall be permitted to transfer, assign, sublicense or divide
any rights licensed to it or any of its other rights or obligations under this
Agreement in connection with any sale or transfer (regardless of the form of the
transaction) of one or more product lines that relate to the rights or
obligations being transferred, assigned, sublicensed or divided, but only such
rights or obligations relating to such product lines, with subsequent notice to,
but without the consent of, Licensor.

It shall be a condition to any transfer, assignment, sublicense or division
permitted under this Article VIII that the transferee agrees to be bound in
writing by the terms of this Agreement.



FORCE MAJEURE

Section 9.1     Force Majeure Event. Each Party shall be temporarily excused
from performance under this Agreement to the extent the nonperformance is caused
by acts of God, governmental acts, orders or regulations, or any other similar
or dissimilar cause beyond the reasonable control of the nonperforming Party
(“Force Majeure Event”). However, such excuse from performance shall continue
only for the duration of the interruption caused by such Force Majeure Event and
then only if the nonperforming Party gives to the other Party prompt notice of
the Force Majeure Event and a good faith estimate of the duration of the Force
Majeure Event.


TERMINATION

Section 10.1. Termination Provisions. Notwithstanding the perpetual rights to
use the White Shirt Trademarks granted to Licensee, Licensor may terminate this
Agreement immediately upon written notice to Licensee in the event of:

(i) a material breach of this Agreement by Licensee, which is not cured within
30 (thirty) days as of the date of receipt of a written notice sent by the
Licensor informing Licensee of such material breach; or

(ii) any act or omission by Licensee that denigrates, diminishes the value,
injures or puts at risk the reputation, integrity or image of Licensor or the
Licensor’s White Shirt Trademarks; or

(iii) Licensee’s use of the White Shirt Trademarks in any manner other than as
expressly permitted pursuant to this Agreement or otherwise expressly authorized
by the Licensor.



ARTICLE XI

MISCELLANEOUS

Section 11.1   Independent Parties. The Parties are independent contractors in
relation to each other and, except as expressly otherwise provided in this
Agreement, no Party may act, or represent that it has the authority to act, as
agent of any other Party. As independent contractors neither Party nor its
employees will be given any right to participate in any employee benefit or
insurance plan or any other plan or other fringe benefit, which is maintained,
established or provided by the other Party for its employees

Section 11.2   Further Assurances. The Parties will each execute and deliver
such further documents and instruments and do such acts and things as may be
necessary or desirable to carry out the intent and meaning of this Agreement.

Section 11.3   Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given when delivered in person,
by facsimile, receipt confirmed, or by overnight courier or by registered or
certified mail (postage prepaid, return receipt requested) (or when delivery is
refused) to the respective Parties at the following addresses (or at such other
address or telecopy number for a Party as shall be specified by like notice):

IF TO LICENSOR, TO:

Iochpe Maxion S.A.

Rua Luigi Galvani 146, 13th floor
São Paulo, SP – Brazil

04575-020
Attention: Mr. Dan Ioschpe and Ms. Magda Previero
Telecopy: +55 11 5506-7353



IF TO LICENSEE TO:

Meritor Technology, Inc.

2135 West Maple Road
Troy, MI 48084-7186
U.S.A.
Attention: General Counsel
Telecopy: (248) 435-2943
 

Telecopy: (213) 223-1810

Section 11.4  Governing Law; Consent of Jurisdiction; Waiver of Jury Trial.
Section 11.13 of Purchase and Sale Agreement shall be incorporated herein by
reference.



Section 11.5  Invalidity. In the event that any provision of this Agreement is
declared to be void or unenforceable, the remainder of this Agreement shall not
be affected and shall remain in full force and effect to the extent feasible in
the absence of the void and unenforceable declaration. The Parties furthermore
agree to execute and deliver such amendatory contractual provisions to
accomplish lawfully as nearly as possible the goals and purposes of the
provision so held to be void or unenforceable.

Section 11.6  Specific Performance. The Parties each agree that irreparable
damage may occur in the event that any of the provisions of this Agreement were
not performed by them in accordance with the terms hereof and that each Party
may be entitled to seek specific performance of the terms hereof.

Section 11.7  No Recovery of Special Damages. Notwithstanding anything to the
contrary contained in this Agreement or otherwise, no Party shall have any right
or remedy to recover Special Damages from any other Party or any of its
Affiliates, under this Agreement or relating to any of the transactions
contemplated by this Agreement under any theory whatsoever (including of
contract, tort, strict liability or a statutory cause of action, or otherwise),
even if the party has been advised of the possibility of such damages, and each
Party hereby irrevocably waives on behalf of itself and its Affiliates any right
it may have to claim or recover any such damages from any other Party or any of
its Affiliates.

Section 11.8  Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of the Parties.

Section 11.9  Waiver. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.

Section 11.10  Entire Agreement. No Third Party Rights. Except as otherwise
contemplated herein, this Agreement, together with the Purchase and Sale
Agreement, (a) constitutes the entire agreement and supersedes all prior
representations, warranties, agreements and understandings, both written and
oral, among the Parties, with respect to the subject matter hereof; and (b) is
not intended to confer upon any Person other than the Parties any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement. Except as provided in the immediately preceding
sentence, this Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties to this Agreement and their successors
and permitted assigns.

Section 11.11  Counterparts. This Agreement and any amendments hereto may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which shall be considered one and the same instrument. Any signature page
delivered by a fax machine shall be binding to the same extent as an original
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto. Any Party who delivers such a signature page agrees to later
deliver an original counterpart to any Party that requires it.

Section 11.12  Section Headings. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.

Section 11.13  No Recourse. Notwithstanding anything in this Agreement or any
other document, agreement or instrument contemplated hereby to the contrary, the
obligations of Licensor hereunder shall be without recourse to any director,
officer, stockholder, member, partner, or Affiliate of Licensor or their
respective directors, officers, stockholders, employees, agents, members or
partners. Notwithstanding anything in this Agreement or any other document,
agreement or instrument contemplated hereby to the contrary, the obligations of
Licensee hereunder shall be without recourse to any director, officer,
stockholder, member, partner, or Affiliate of Licensee or their respective
directors, officers, stockholders, employees, agents, members or partners.

Section 11.14  Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated hereby are consummated,
each Party hereto will pay its own costs and expenses incurred in connection
with the negotiation, execution and performance of this Agreement.

Section 11.15  Schedules. The Schedules to this Agreement are incorporated
herein by reference and made a part of this Agreement.

Section 11.16  Survival. Termination of this Agreement will terminate all of the
rights and obligations of the Parties under this Agreement, except the
following, which will survive any such termination: all obligations incurred and
rights vested under this Agreement before such termination; the Parties’
obligations under Sections 3.1 (only with respect to the first sentence); 3.2
(only with respect to the last sentence); 6.1 (only with respect to the first
and third sentences); 6.3; and Articles VII and XI.



[Remainder of Page Intentionally Left Blank.]



 



IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

LICENSOR: Meritor Comerico Industria de Sistemas Automotivos Ltda







     

By:     _________________________________
          Name:     
          Its:     




LICENSEE: Meritor Technology, Inc

By:     __________________________________

          Name:

          Its:



     







EXHIBIT G





SHARED INTELLECTUAL PROPERTY
LICENSE AGREEMENT





      This Intellectual Property License Agreement is entered into as of
____________, 2009 (the “Effective Date”), by and between: 



ARVINMERITOR, INC., an Indiana corporation, and its, directly and indirectly,
wholly owned subsidiaries and Meritor Brazil Holdings, LLC, a Delaware limited
liability company, Arvin Finance, LLC, a Delaware limited liability company,
ArvinMeritor de Mexico, S.A. de C.V., a Mexican corporation, Meritor LVS
Holdings Mexico, LLC, a Delaware limited liability company, ArvinMeritor
Commercial Vehicle Systems de Mexico, S.A. de C.V., a Mexican corporation, and
Meritor Heavy Vehicle Systems (Mexico), Inc., a Delaware corporation, and
ArvinMeritor OE, LLC, a Delaware limited liability company (collectively
“Licensor”); and





MERITOR COMÉRCIO INDÚSTRIA de SISTEMAS AUTOMOTIVOS Ltda, a corporation organized
and existing under the laws of Brazil, (“MCISA”), MERITOR LVS SA de CV, a
corporation organized and existing under the laws of Mexico (“MLVS”), and MAXION
STRUCTURAL COMPONENTS USA INC., a corporation organized and existing under the
laws of Florida (MCISA, MLVS, and BUYER US individually and collectively
“Licensee”).

Capitalized terms used herein and not otherwise defined herein are defined in
Article I.

RECITALS

WHEREAS, Sellers and Buyers have entered into the Purchase and Sale Agreement;
and

WHEREAS, Licensor is an Affiliate of a Seller; and

WHEREAS, Licensee is an Acquired Company or Buyer US;

WHEREAS, Licensee desires Licensor to grant to Licensee a non-exclusive license
to use the Licensed IP in connection with the Business and reasonably related
extensions thereof including updates, modifications, and new versions of the
products or reasonably related product line extensions related to the Business,
and Licensor is willing to do so, all in accordance with the further terms and
conditions set forth in this Agreement; and

WHEREAS, this is the “Shared Intellectual Property License Agreement” referred
to in the Purchase and Sale Agreement, and the Parties are executing and
delivering this Agreement as required by the Purchase and Sale Agreement.





NOW THEREFORE, in consideration of the premises and the respective covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties agree as follows:





ARTICLE I



DEFINITIONS





Section 1.1     Terms Defined in Purchase and Sale Agreement. Unless defined
differently in this Agreement, terms defined in the Purchase and Sale Agreement
have the same meanings when used in this Agreement.     





         Section 1.2     Certain Other Definitions. 



“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly controlling, controlled by, or under common control with, such other
Person at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.





“Agreement” means this Shared Intellectual Property License Agreement, as it may
be amended, modified, restated or replaced from time to time in accordance with
the terms hereof, together with all schedules hereto.





“Damages” means all Liabilities, damages, losses, injuries, penalties, fines,
forfeitures, assessments, claims, suits, proceedings, investigations, actions,
demands, causes of action, judgments, awards, taxes, and expenses including
court costs, reasonable attorneys’, consultants’ and experts’ fees and other
costs and expenses incident to the transaction or proceedings or investigation
or the defense of any claim (whether or not litigation has commenced); provided,
however, that Damages do not include Special Damages.



“Force Majeure Event” has the meaning set forth in Section 5.1.





“Liability” or “Liabilities” means any or all obligations (whether to make
payments, to give notices or to perform or not perform any action), commitments,
contingencies and other liabilities of a Person whether known or unknown,
asserted or not asserted, whether absolute, accrued, contingent, fixed or
otherwise, determined or determinable, liquidated or unliquidated, and whether
due or to become due.





“Licensee” means any one or all of the Licensees identified in the preamble and
each of their current and future Affiliates during the time such Persons remain
Affiliates of such Licensee.





“Party” means a party to this Agreement and any reference to a Party includes
its successors and permitted assigns;





“Parties” means every Party.





“Person” means, without limitation, any individual, corporation, limited
liability company, entity, firm, trust, partnership, joint venture, association,
company, unincorporated organization or a government or any department or agency
thereof.





“Purchase and Sale Agreement” means the Purchase and Sale Agreement between
Sellers and Purchasers dated as of August 4th, 2009, as it may be amended,
modified, restated or replaced from time to time in accordance with its terms.





“Shared Intellectual Property” shall have the meaning defined in the Purchase
and Sale Agreement.





“Shared Intellectual Property License” means a non-exclusive, worldwide, royalty
free, fully paid up, irrevocable, perpetual, non-transferable (except as
provided in Section 7.1), non-divisible (except as provided in Section 7.1),
license to use or otherwise exploit the Shared Intellectual Property and other
Intellectual Property which Licensor has the right to sublicense without
additional cost and that was used or held for use prior to the Effective Time in
the operation of the Business ( collectively “Licensed IP”), including the right
to use, exploit, create derivative works, improvements, and modifications of,
research, develop, produce, expand, adapt, display, copy, perform, distribute,
make, have made, offer for sale, sell, promote, market, release, provide, rent,
import or export any material, part, product or service or use or have used any
process, utilizing the Licensed IP in connection with the operation of the
Business and reasonably related extensions thereof including updates,
modifications, and new versions of the products or reasonably related product
line extensions related to the Business, all subject to the confidentiality
obligations contained in Article 4.





Section 1.3     Other Terms. Other terms may be defined elsewhere in the text of
this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.





Section 1.4     Other Definitional Provisions.





The words “hereof,” “herein,” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Whenever the words “include,” “includes”
or “including” (or any variation thereof) are used in this Agreement, they shall
be deemed to be followed by the words “without limitation.”





References to specific Articles and Sections are to the Articles and Sections of
this Agreement, unless specifically stated otherwise. References to specific
Schedules are to Schedules attached to this Agreement unless specifically stated
otherwise.





The terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa. All references to “dollars” or “$” mean “U.S.
dollars.”





This Agreement is being entered into by and among competent and sophisticated
parties who are experienced in business matters and represented by counsel and
other advisors, and have been reviewed by the Parties and their counsel and
other advisors. Therefore, any ambiguous language in this Agreement will not be
construed against any particular Party as the drafter of the language.





References to any United States legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than the United
States be deemed to include what most nearly approximates in that jurisdiction
to the United States legal term.





ARTICLE II

LICENSE

Section 2.1  Grant of License. Licensor hereby grants to Licensee the Shared
Intellectual Property License. Nothing in this Agreement is intended or shall be
construed to confer on Licensee any right or license to use the Licensed IP in
any application other than to conduct the Business and reasonably related
extensions thereof including updates, modifications, and new versions of the
products or reasonably related product line extensions related to the Business.

 

Section 2.2  Sublicenses. Licensee shall have no right to sublicense the rights
granted hereunder except as provided in Section 7.1.



Section 2.3  Term of Grant. The grant of the License under this Agreement shall
be effective as of the Effective Time and shall be perpetual and irrevocable
after that time. Without limiting the foregoing, in no event shall Licensor be
entitled to terminate the grant of the Shared Intellectual Property License for
any reason.

Section 2.4   Taxes. Any taxes levied as a result of the Shared Intellectual
Property License or any use of the Licensed IP by Licensee under the terms of
this Agreement will be the responsibility of Licensee.

Section 2.5  Non Exclusivity. Notwithstanding the fact that the Shared
Intellectual Property License is granted on a non exclusive basis, Licensor
acknowledges and agrees that nothing in this Agreement shall impair, impact or
negatively affect the non competition obligations assumed by Licensor under the
terms of the Purchase and Sale Agreement, including, that Licensor shall not
have the right to license the Licensed IP to any third parties that engage in
the Restricted Acitivities.



ARTICLE III

OWNERSHIP OF SHARED INTELLECTUAL PROPERTY

Section 3.1     Ownership.



     (a)     Licensee acknowledges that all right, title and interest in and to
the Licensed IP, including common law rights, if any, vest in the Licensor, that
it has no claim of any nature in and to the Licensed IP other than that enjoyed
in terms of this Agreement, and that all rights, goodwill, and similar benefits
arising out of the use of any of the Licensed IP by Licensee shall accrue to the
benefit of the Licensor. These acknowledgements survive termination of this
agreement for whatever reason.



     (b)     Licensee will not contest, challenge or induce third parties to
challenge in any way any part of the Licensor's right, title and interest in and
to the Licensed IP.



     (c)     To the extent that such rights do not vest in Licensor by operation
of law, and vest in Licensee, and to the extent permitted by applicable law,
Licensee agrees to assign, and does hereby assign, to Licensor all such rights,
without additional consideration except that Licensor shall pay to Licensee the
sum of $1.00 for all such rights.



Section 3.2 Form of Licensed Intellectual Property.



Licensee agrees that delivery of the Licensed IP under this Agreement is on an
"As-Is" basis and Licensor has no obligation to maintain or update any of the
Licensed IP. Licensor warrants only that the Licensed IP will be supplied in the
same form and content as used in the Business as of the Effective Time. In the
event that Licensor is no longer interested in maintaining or using, or intends
to abandon, any Licensed IP that is registered or applied for and owned by
Licensor, it shall promptly (and, in any event, at least twenty (20) days prior
to the renewal date or other date for loss or abandonment of such Licensed IP)
notify the Licensee thereof, offering the option of assignment to Licensee of
such Licensed IP at no costs for the Licensee. Licensee may, in its own
discretion, exercise such option to acquire the rights in such Licensed IP by
giving written notice to Licensor. Licensee shall be responsible for preparing
any forms and recording any assignment at its own expenses, whenever applicable;
provided that Licensor shall execute such documents and take such other actions
as may be reasonably requested by Licensee, at Licensee’s expense, to effect the
transfer of ownership to such Licensed IP.



     Section 3.3     Intellectual Property Applications. Each Party acknowledges
and agrees that, in the event the other Party (“Developing Party) independently
conceives, develops or invents any modifications or improvements derived from
the Licensed IP (“Improved Intellectual Property”), the Developing Party has the
right to file any patent, trademark, copyright or other intellectual property
applications based on the Improved Intellectual Property in the any jurisdiction
(the “Applications”). However, Developing Party may elect not to file
Applications thereon and, subject to the license and rights granted herein,
shall be free to sell, assign and/or release any of its right, title and
interest in any Improved Intellectual Property to any Person on such terms and
conditions as Developing Party in its sole discretion may determine. Each Party
agrees that it will not, at any time, do or cause to be done, any act or deed in
any way impairing or tending to impair any part of Developing Party’s rights to
file any Applications on Improved Intellectual Property.



ARTICLE IV

PROTECTION OF SHARED INTELLECTUAL PROPERTY



Section 4.1 Obligation to Protect Licensed IP.

(a)     Licensee will use the Licensed IP only for the purposes specifically
authorized by this Agreement, and shall not disclose any such Licensed IP that
is confidential to any third party or to any Person inside its organization,
which includes consultants and contract employees, except to those having a
need-to-know and who are obligated in writing or by Law to protect the Licensed
IP, or otherwise in a manner consistent with the policies and practices Licensor
used in the Business prior to the Effective Time.

(b)     Licensor shall maintain the confidentiality of the Licensed IP that is
confidential and shall not disclose such Licensed IP to any third party or to
any Person inside its organization, which includes consultants and contract
employees, except to those having a need-to-know and who are obligated in
writing or by Law to protect the Licensed IP, or otherwise in a manner
consistent with the policies and practices Licensor used prior to the Effective
Time.

(c)     The Parties hereby acknowledge and agree that the disclosure to any
Person of, or the use by Licensee of, any of the Licensed IP which is not
authorized by this Agreement may cause irreparable harm to Licensor, and
Licensor’s remedy at law for such a disclosure or use, or threatened disclosure
or use, may be inadequate and, in recognition of this fact, in the event of such
a disclosure or use, or threatened disclosure or use, Licensor may be entitled
to equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
be available, in addition to any other right or remedy available under
applicable law.

Section 4.2     Limitation of Restrictions. The restrictions in Section 4.1
shall not apply to information which can be shown, by documentary evidence, is
now in or later becomes generally known to the public or to other Persons who
can obtain economic value from its disclosure and use through no fault of a
Party, was lawfully in the possession of Licensee from a source other than
Licensor at the time of receipt, is independently developed by a Party without
reference to the Licensed IP, or is received from a source other than a Party
which has no obligation of confidentiality to either Party as to such
information.



Section 4.3     Standard of Care. Licensee and Licensor shall protect the
Licensed IP using the same degree of care it uses to protect its other
proprietary information of a similar nature, but no less than reasonable care.



Section 4.4     Duration of Restrictions. The obligations set forth in this
Article IV will survive any termination of this Agreement.





ARTICLE V

FORCE MAJEURE







Section 5.1     Force Majeure. Each Party shall be temporarily excused from
performance under this Agreement to the extent the nonperformance is caused by
acts of God, governmental acts, orders or regulations, or any other similar or
dissimilar cause beyond the reasonable control of the nonperforming Party
(“Force Majeure Event”). However, such excuse from performance shall continue
only for the duration of the interruption caused by such Force Majeure Event and
then only if the nonperforming Party gives to the other Party prompt Notice of
the Force Majeure Event and a good faith estimate of the duration of the Force
Majeure Event.

ARTICLE VI



RELEASE, LIMITATION OF LIABILITY AND INDEMNIFICATION







Section 6.1     Limitation of Liability. Except as expressly provided herein or
in the Purchase and Sale Agreement, in no event shall any of the Indemnitees be
liable for any error or omission in connection with the provision of any
Licensed IP under any theory whatsoever, except (i) where such error or omission
constitutes gross negligence, intentional misconduct, or bad faith on the part
of any of the Indemnitees. Without limiting the generality of the foregoing, the
Indemnitees shall not be liable for personal injury (including death) or
property damage (including loss of use thereof), or for any Special Damages,
whether caused by or attributable to the Licensed IP, or otherwise, and whether
or not Licensor has been advised of the possibility of such damages.

 

Section 6.2     Indemnification.  

 

Indemnifications of the Parties will be controlled by the Purchase and Sale
Agreement.

         Section 6.3     No Warranties. Except as expressly set forth herein or
in the Purchase and Sale Agreement, Licensee acknowledges and agrees that
Licensor is not making any representations or warranties (express, implied or
statutory) with respect to the Licensed IP, the results obtained thereby or any
matter relating thereto, NOR IS IT MAKING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PURPOSE with respect to any of the Licensed IP,
the results obtained thereby or any matter relating thereto, all of which are
hereby expressly disclaimed. Without limiting the generality of the foregoing,
Licensor is not making representations or warranties (express, implied or
statutory) hereunder, that the license of the Licensed IP granted hereunder can
be practiced by Licensee without infringing the intellectual property rights of
a third party.

Article VII

 

     ASSIGNMENTS AND DIVISIONS

     Section 7.1     Limited Right to Assign. The Shared Intellectual Property
License granted under this Agreement shall be personal to Licensee and Licensee
shall have no power, right or authority to transfer, assign, sublicense or
divide any rights licensed to it or any of its other rights or obligations under
this Agreement without the consent of Licensor, but with notice within a
reasonable time thereafter, and any such attempted transfer, assignment,
sublicense or division shall be null and void without such consent except that:

(a)     Licensee shall be permitted to transfer, assign, or divide any rights
licensed to it or any of its other rights or obligations under this Agreement to
any Affiliate of Licensee without the consent of Licensor, but with notice
within a reasonable time thereafter ; and

 

(b)     Licensee shall be permitted to transfer, assign, or divide any rights
licensed to it or any of its other rights or obligations under this Agreement in
connection with any merger or other corporate reorganization involving Licensee
or its Affiliates or in connection with any sale or transfer (regardless of the
form of the transaction) of one or more product lines or business divisions that
relate to the rights or obligations being transferred, assigned, sublicensed or
divided but only such rights or obligations relating to such product lines or
business divisions without the consent of Licensor, but with notice within a
reasonable time thereafter.

Section 7.2      Licensor’s Right to Assign. Licensor shall have the right to
assign this Agreement upon the sale, merger, change of control, or separation of
all or substantially all of the assets related to the subject matter of this
Agreement without the prior or subsequent consent of Licensee.

It shall be a condition to any transfer, assignment, sublicense or division
permitted under this Article VII that the transferee agrees to be bound in
writing by the terms of this Agreement.

ARTICLE VIII

MISCELLANEOUS

    Section 8.1     Independent Parties. The Parties are independent contractors
in relation to each other and, except as expressly otherwise provided in this
Agreement, no Party may act, or represent that it has the authority to act, as
agent of any other Party. As independent contractors neither Party nor its
employees will be given any right to participate in any employee benefit or
insurance plan or any other plan or other fringe benefit, which is maintained,
established or provided by the other Party for its employees.

    Section 8.2     Further Assurances. The Parties will each execute and
deliver such further documents and instruments and do such acts and things as
may be necessary or desirable to carry out the intent and meaning of this
Agreement.

    Section 8.3     Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
in person, by facsimile, receipt confirmed, or by overnight courier or by
registered or certified mail (postage prepaid, return receipt requested) (or
when delivery is refused) to the respective Parties at the following addresses
(or at such other address or telecopy number for a Party as shall be specified
by like notice):



     if to Licensor to:

c/o ArvinMeritor, Inc
2135 West Maple
Troy, Michigan 48084-7186
Attention: General Counsel
Facsimile: (248) 435-2943

     if to Licensee to:

Iochpe Maxion S.A.

Rua Luigi Galvani 146, 13th floor
São Paulo, SP – Brazil
04575-020
Attention: Mr. Dan Ioschpe and Ms. Magda Previero
Facsimile: +55 11 5506-7353

 

Any notice given by mail shall be effective when received. Any notice given by
facsimile transmission shall be effective when the appropriate facsimile
transmission acknowledgment is received.

     Section 8.4     Governing Law; Consent of Jurisdiction; Waiver of Jury
Trial.

Section 11.13 of Purchase and Sale Agreement shall be incorporated herein by
reference.

     Section 8.5     Invalidity. In the event that any provision of this
Agreement is declared to be void or unenforceable, the remainder of this
Agreement shall not be affected and shall remain in full force and effect to the
extent feasible in the absence of the void and unenforceable declaration. The
Parties furthermore agree to execute and deliver such amendatory contractual
provisions to accomplish lawfully as nearly as possible the goals and purposes
of the provision so held to be void or unenforceable.

     Section 8.6     Specific Performance. The Parties each agree that
irreparable damage may occur in the event that any of the provisions of this
Agreement were not performed by them in accordance with the terms hereof and
that each Party may be entitled to seek specific performance of the terms hereof
in addition to any other remedies available at law or in equity.

     Section 8.7     No Recovery of Special Damages. Notwithstanding anything to
the contrary contained in this Agreement or otherwise, no Party shall have any
right or remedy to recover Special Damages from any other Party or any of its
Affiliates, under this Agreement or relating to any of the transactions
contemplated by this Agreement under any theory whatsoever (including of
contract, tort, strict liability or a statutory cause of action, or otherwise),
even if the party has been advised of the possibility of such damages, and each
Party hereby irrevocably waives on behalf of itself and its Affiliates any right
it may have to claim or recover any such damages from any other Party or any of
its Affiliates.

     Section 8.8     Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of Licensor
and Licensee.

     Section 8.9     Waiver. Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.

     Section 8.10      Entire Agreement; No Third Party Rights. Except as
otherwise expressly contemplated herein, this Agreement and the Purchase and
Sale Agreement (a) constitutes the entire agreement and supersedes all prior
representations, warranties, agreements and understandings, both written and
oral, among the Parties, with respect to the subject matter hereof; and (b) is
not intended to confer upon any Person other than the Parties any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement. Except as provided in the immediately preceding
sentence, this Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties to this Agreement and their successors
and permitted assigns.

     Section 8.11     Counterparts. This Agreement and any amendments hereto may
be executed in counterparts, each of which shall be deemed to be an original,
but all of which shall be considered one and the same instrument. Any signature
page delivered by a fax machine shall be binding to the same extent as an
original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto. Any Party who delivers such a signature page
agrees to later deliver an original counterpart to any Party that requires it.

     Section 8.12     Section Headings. The article, section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not in any, way affect the meaning or interpretation of this Agreement.

     Section 8.13     No Recourse. Notwithstanding anything in this Agreement or
any other document, agreement or instrument contemplated hereby to the contrary,
the obligations of a Party hereunder shall be without recourse to any director,
officer, stockholder, member, partner, or Affiliate of the party or their
respective directors, officers, stockholders, employees, agents, members or
partners.

     Section 8.14     Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated hereby are consummated,
each Party hereto will pay its own costs and expenses incurred in connection
with the negotiation, execution and performance of this Agreement. 

    Section 8.15 Guarantor.     ArvinMeritor do Brasil Sistemas Automotivos
Ltda., a Brazilian limited liability company, guarantees that Licensor shall
comply with all of the provisions of this Agreement, and ArvinMeritor do Brasil
Sistemas Automotivos Ltda. shall be liable to Licensee to the extent that
Licensor fails to so comply.

    

[Remainder of Page Intentionally Left Blank]



 











IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first above written.



LICENSOR:

ARVINMERITOR, INC. on behalf of itself and on behalf of its, directly or
indirectly, wholly owned subsidiaries

By:     ___________________________________
Its:     Authorized Agent

MERITOR BRAZIL HOLDINGS, LLC

By:     ___________________________________
Its:     Authorized Agent

ARVIN FINANCE, LLC

By:     ___________________________________
Its:     Authorized Agent

ARVINMERITOR DE MEXICO, S.A. DE C.V.

By:     ___________________________________
Its:     Authorized Agent

MERITOR LVS HOLDINGS MEXICO, LLC

By:     ___________________________________
Its:     Authorized Agent

ARVINMERITOR COMMERCIAL VEHICLE SYSTEMS DE MEXICO, S.A. DE C.V.

By:     ___________________________________
Its:     Authorized Agent

[signatures continued on next page]



 

MERITOR HEAVY VEHICLE SYSTEMS (MEXICO), INC.

By:     ___________________________________
Its:     Authorized Agent

ARVINMERITOR OE, LLC

By:     ___________________________________
Its:     Authorized Agent

ARVINMERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA. (solely with respect to
Section 8.15)

By:     ___________________________________
Its:     Authorized Agent

[signatures continued on next page]



 

LICENSEE:

MERITOR COMÉRCIO INDÚSTRIA de SISTEMAS AUTOMOTIVOS Ltda

By:     __________________________________

Its:     Authorized Agent

MERITOR LVS SA de CV
By     ___________________________________
Its:     Authorized Agent

MAXION STRUCTURAL COMPONENTS USA, INC.
By     ___________________________________

Its:     Authorized Agent





 